 1     Geoffrey D. Strommer (AK Bar # 0911044)
       Dawn E. Winalski (AK Bar # 1311107)
 2     Edmund C. Goodman (pro hac vice admission pending)
       Hobbs, Straus, Dean & Walker, LLP
 3
       516 SE Morrison Street, Suite 1200
 4     Portland, OR 97214
       Phone: (503) 242-1745
 5     Fax: (503) 242-1072
       Email: gstrommer@hobbsstraus.com
 6
       Email: dwinalski@hobbsstraus.com
 7     Email: egoodman@hobbsstraus.com

 8     Attorneys for Norton Sound Health Corporation
 9
10
11
                              UNITED STATES DISTRICT COURT
12
                                   DISTRICT OF ALASKA
13
14    NORTON SOUND HEALTH                              Case No.: 3:18-cv-00247-JWS
      CORPORATION,
15                                                     COMPLAINT

16    Plaintiff,
                                                       JURY TRIAL DEMANDED
17    vs.
18    PURDUE PHARMA L.P.; PURDUE
19    PHARMA INC.; THE PURDUE
      FREDERICK COMPANY; RHODES
20    PHARMACEUTICALS, L.P.; RHODES
      TECHNOLOGIES, INC.; CEPHALON,
21    INC.; TEVA PHARMACEUTICAL
22    INDUSTRIES, LTD.; TEVA
      PHARMACEUTICALS USA, INC;
23    JANSSEN PHARMACEUTICALS, INC.;
      ORTHO-MCNEIL-JANSSEN
24    PHARMACEUTICALS, INC. N/K/A
25    JANSSEN PHARMACEUTICALS, INC.;
      JANSSEN PHARMACEUTICA, INC.
26    N/K/A JANSSEN PHARMACEUTICALS,
      INC.; NORAMCO, INC.; ENDO HEALTH
27    SOLUTIONS INC.; ENDO


     COMPLAINT

             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 1 of 161
 1    PHARMACEUTICALS INC.; ENDO
      INTERNATIONAL PLC; PAR
 2    PHARMACEUTICAL, INC.; PAR
      PHARMACEUTICALS COMPANIES,
 3
      INC. F/K/A PAR PHARMACEUTICAL
 4    HOLDINGS, INC.; ALLERGAN PLC
      F/K/A ACTAVIS PLC; ALLERGAN
 5    FINANCE LLC, F/K/A ACTAVIS, INC.,
      F/K/A WATSON PHARMACEUTICALS,
 6
      INC.; WATSON LABORATORIES, INC.;
 7    ACTAVIS LLC; ACTAVIS PHARMA,
      INC. F/K/A WATSON PHARMA, INC.;
 8    INSYS THERAPEUTICS, INC.;
      MALLINCKRODT PLC;
 9
      MALLINCKRODT, LLC; SPECGX LLC;
10    ABBOTT LABORATORIES; ABBOTT
      LABORATORIES, INC; AMNEAL
11    PHARMACEUTICALS, INC F/K/A
      AMNEAL PHARMACEUTICALS, LLC;
12
      KVK-TECH, INC.; MCKESSON CORP.;
13    CARDINAL HEALTH, INC.; CARDINAL
      HEALTH 110, LLC;
14    AMERISOURCEBERGEN CORP.; ANDA,
      INC.; ANDA PHARMACEUTICALS,
15    INC.; HENRY SCHEIN, INC.; HENRY
16    SCHEIN MEDICAL SYSTEMS, INC.; and
      JOHN & JANE DOES 1-100 INCLUSIVE,
17
     Defendants.
18
19
20
21
22
23
24
25
26
27


     COMPLAINT

             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 2 of 161
 1                                                      TABLE OF CONTENTS

 2   I. INTRODUCTION ...................................................................................................................1
 3
     II. THE PARTIES .......................................................................................................................5
 4
          A. The Plaintiff .....................................................................................................................5
 5
          B. Manufacturer Defendants .................................................................................................8
 6
 7        C. Distributor Defendants ......................................................................................................16

 8        D. John and Jane Does 1-100, inclusive ................................................................................20
 9
     III. JURISDICTION AND VENUE ...........................................................................................20
10
     IV. ADDITIONAL FACTUAL ALLEGATIONS .....................................................................21
11
          A. Background ......................................................................................................................21
12
13        B. The Manufacturer Defendants engaged in false, deceptive, and
             unfair marketing of opioids in order to create, and profit from, an
14           inflated opioid market ......................................................................................................23
15             1. The Manufacturer Defendants’ used various types of Marketing
16                Activities to disseminate false and misleading statements ........................................27

17                   a. Direct Marketing ...................................................................................................27
18                   b. “Detailing” and speaker programs ........................................................................28
19
                     c. Unbranded advertising disseminated by seemingly independent third
20                      parties ...................................................................................................................31
21             2. The Manufacturer Defendants’ false and misleading statements understated
22                the dangers of opioid drugs ........................................................................................43

23             3. The Manufacturer Defendants’ false and misleading statements
                  overstated the benefits of chronic opioid therapy ......................................................60
24
25             4. The Manufacturer Defendants knew that their representations were
                  false and misleading, and fraudulently concealed their conduct to
26                avoid detection ...........................................................................................................67
27


     COMPLAINT - i


                 Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 3 of 161
 1           5. Defendant Insys went beyond false and misleading marketing to
                bribe physicians and lie to insurers to obtain preauthorization
 2              for reimbursement ......................................................................................................70
 3
        C. All Defendants assisted in the creation of a nationwide, illicit
 4         market for opioids by failing to uphold their legal duties to
           prevent unlawful diversion ..............................................................................................71
 5
             1. The Distributor Defendants’ failure to prevent diversion ...........................................73
 6
 7           2. The Manufacturer Defendants’ failure to prevent diversion.......................................81

 8           3. The Defendants’ actions in inflating and flooding the market with prescription
                opioids, and in failing to prevent diversion, foreseeably led to the flow of such drugs
 9
                between jurisdictions .................................................................................................85
10
        D. Defendants’ unlawful conduct and breaches of legal duties caused harm and substantial
11         damages to the Plaintiff ...................................................................................................87
12
        E. The statutes of limitations are tolled and Defendants are estopped from asserting statutes
13         of limitations as defenses .................................................................................................97

14           1. Continuing Conduct ....................................................................................................97
15           2. Equitable Estoppel and Fraudulent Concealment .......................................................98
16
        F. Facts Pertaining to Claims Under RICO ..........................................................................101
17
        1. The Opioid Marketing Enterprise .....................................................................................101
18
19           a. The Common Purpose and Scheme of the Opioid Marketing
                 Enterprise ...................................................................................................................101
20
             b. The Conduct of the Opioid Marking Enterprise .........................................................105
21
22           c. The Pattern of Racketeering Activity..........................................................................110

23      2. The Opioid Supply Chain Enterprise ................................................................................114
24           a. The Common Purpose and Scheme of the Opioid Supply Chain
25               Enterprise ...................................................................................................................114

26           b. The Conduct of the Opioid Supply Chain Enterprise .................................................116
27


     COMPLAINT - ii


               Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 4 of 161
 1             c. The Pattern of Racketeering Activity..........................................................................117

 2        3. Effects of the Opioid Marketing Enterprise and the Opioid Supply
             Chain Enterprise...............................................................................................................121
 3
 4   V. CAUSES OF ACTION ..........................................................................................................122

 5        COUNT 1: VIOLATION OF RICO ......................................................................................122
 6
          COUNT 2: VIOLATION OF RICO ......................................................................................130
 7
          COUNT 3: PUBLIC NUISANCE .........................................................................................136
 8
          COUNT 4: NEGLIGENCE AND GROSS NEGLIGENCE .................................................139
 9
10        COUNT 5: NEGLIGENCE PER SE .....................................................................................141

11        COUNT 6: UNJUST ENRICHMENT...................................................................................142
12
          COUNT 7: CIVIL CONSPIRACY ........................................................................................143
13
          COUNT 8: FRAUD AND NEGLIGENT MISREPRESENTATION ...................................144
14
          COUNT 9: VIOLATIONS OF THE ALASKA UNFAIR TRADE
15          PRACTICES AND CONSUMER PROTECTION ACT AS 45.50.471,
16          et seq. ...............................................................................................................................150

17        COUNT 10: STRICT PRODUCTS LIABILITY DESIGN
            DEFECT AND FAILURE TO WARN ...........................................................................153
18
19   PRAYER FOR RELIEF ..............................................................................................................154

20
21
22
23
24
25
26
27


     COMPLAINT - iii


                 Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 5 of 161
 1
         I.       INTRODUCTION
 2
                  1.       An epidemic of opioid abuse is devastating the United States. Opioid
 3
 4   analgesics are widely diverted and improperly used, and the widespread abuse of opioids has

 5   resulted in a national epidemic of opioid overdose deaths and addictions.1 The opioid epidemic
 6
     is “directly related to the increasingly widespread misuse of powerful opioid pain medications.”2
 7
                  2.       The cause of this epidemic and the conditions for its acceleration were
 8
     intentionally brought about by Defendants, who manufacture and distribute prescription opioids
 9
10   and who have made billions of dollars off the epidemic. The Defendants’ unlawful marketing,

11   sales, and distribution of prescription opioids resulted in the diversion, misuse, overdose and
12
     addiction described below.
13
                  3.       Opioids are now the leading cause of accidental death in the U.S., surpassing
14
     deaths caused by car accidents. Opioid overdose deaths (which include prescription opioids as
15
16   well as heroin) have risen steadily every year, from approximately 4,030 in 1999, to 15,597 in

17   2009, and to over 33,000 in 2015. In 2016, that toll climbed to 53,000.3 The recent surge in
18   opioid-related deaths involves prescription opioids, heroin, and other synthetic opioids.
19
     1
20     See Nora D. Volkow & A. Thomas McLellan, Opioid Abuse in Chronic Pain - Misconceptions and Mitigation
     Strategies, 374 N. Engl. J. Med. 1253 (2016), https://www.nejm.org/doi/full/10.1056/nejmra1507771 (last accessed
21   August 6, 2018).
     2
       See Robert M. Califf et al., A Proactive Response to Prescription Opioid Abuse, 374 N. Engl. J. Med. 1480 (2016),
22   https://www.nejm.org/doi/full/10.1056/NEJMsr1601307 (last accessed August 6, 2018).
     3
       Overdose Death Rates, NIH National Institute on Drug Abuse, https://www.drugabuse.gov/related-topics/trends-
23   statistics/overdose-death-rates (revised Aug. 2018).

24
25
26
27


     COMPLAINT - 1


               Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 6 of 161
 1               4.       More than half of all drug overdose deaths involve an opioid drug like those

 2   manufactured by Defendants,4 and the increase in overdoses from non-prescription opioids is
 3
     directly attributable to Defendants’ success in expanding the market for opioids of any kind. In
 4
     2016, the number of overdose deaths involving opioids (including prescription opioids and
 5
     illegal opioids like heroin and illicitly manufactured fentanyl) was 5 times higher than in 1999.5
 6
 7               5.       Communities throughout the State of Alaska have been devastated by the

 8   opioid epidemic brought about by Defendants’ conduct. On February 14, 2017, the Governor of
 9
     the State of Alaska issued a Declaration of Disaster Emergency “in response to the growing
10
     number of overdoses attributed to opioid use,” declaring that “an outbreak and a condition of
11
     public health disaster emergency exists statewide[.]”6
12
13               6.       In 2012, Alaska’s prescription opioid pain reliever overdose death rate was

14   more than double the rate in the U.S. (10.5 vs. 5.1 per 100,000 persons, respectively), and
15   Alaska’s heroin-associated overdose death rate was over 50% higher than the national rate (3.0
16
     vs. 1.9 per 100,000 persons, respectively).7
17
                 7.       In 2013, Alaska’s drug overdose death rate (14.4 per 100,000 persons)
18
19   exceeded the national rate (13.8 per 100,000 persons).

20               8.       Further, “the impact of the opioid crisis on American Indians and Alaska
21   Natives is immense. The Centers for Disease Control and Prevention (CDC) reported that
22
     4
23     Understanding the Epidemic, Centers for Disease Control and Prevention,
     https://www.cdc.gov/drugoverdose/epidemic/index.html (last updated Aug. 30, 2017) (last accessed August 6,
24   2018).
     5
       Id.
     6
25     Governor Bill Walker, State of Alaska Declaration of Disaster Emergency, https://gov.alaska.gov/wp-
     content/uploads/sites/5/2017021417_Opioid-Disaster-Declaration.pdf.
     7
26     State of Alaska Epidemiology Bulletin, DHHS, Drug Overdose Deaths in Alaska, 2009-2015, No. 6, March 24.
     2016, http://www.epi.alaska.gov/bulletins/docs/b2016_06.pdf
27


     COMPLAINT - 2


               Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 7 of 161
 1   American Indians and Alaska Natives had the highest drug overdose death rates in 2015 and the

 2   largest percentage increase in the number of deaths over time from 1999-2015 compared to other
 3
     racial and ethnic groups. During that time, deaths rose more than 500 percent among American
 4
     Indians and Alaska Natives.”8
 5
                  9.      Health care providers throughout the State of Alaska, including Alaska Native
 6
 7   tribal health organizations, have faced overwhelming costs as a direct result of this public health

 8   crisis. Plaintiff Norton Sound Health Corporation (NSHC), which provides health care services
 9
     to Alaska Natives, American Indians, and other eligible individuals in the State of Alaska, has
10
     suffered substantial loss of resources, economic damages, and increased costs in responding to
11
     the opioid epidemic.
12
13                10.     The effects of the opioid crisis have been exacerbated by Defendants’ efforts

14   to conceal or minimize the risks of—and to circumvent or ignore safeguards against—opioid
15   abuse. Instead of acting with reasonable care and in compliance with their legal duties, the
16
     Defendants intentionally flooded the market with opioids and pocketed billions of dollars in the
17
     process.
18
19                11.     Defendants pursued a knowing, deliberate and deceptive campaign to

20   persuade both doctors and patients that prescription opioids could and should be used long-term
21   to treat chronic pain, and that they posed a low risk of addiction. Those claims were false and
22
     8
23    Cynthia Gunderson, The IHS Launches New Opioids Website, Indian Health Service,
     https://www.ihs.gov/newsroom/ihs-blog/july2018/the-ihs-launches-new-opioids-website/; Illicit Drug Use, Illicit
24   Drug Use Disorders, and Drug Overdose Deaths in Metropolitan and Nonmetropolitan Areas – United States, 66
     Morbidity and Mortality Wkly. Rep. 1, CDC (Oct. 20, 2017),
25   https://www.cdc.gov/mmwr/volumes/66/ss/pdfs/ss6619.pdf

26
27


     COMPLAINT - 3


                Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 8 of 161
 1   unsupported by scientific evidence,9 and Defendants were aware of that at the time they were

 2   made. Nevertheless, through ongoing, fraudulent marketing, the Defendants transformed
 3
     medical thinking about opioids. Defendants convinced doctors that the risk of addiction was
 4
     modest and manageable, and outweighed by the benefits in reduced pain and improved quality
 5
     of life for their patients; that it was safe to prescribe opioids previously used only for acute pain
 6
 7   for long-term use; and that abuse-deterrent technology was effective in curbing opioid misuse

 8   and abuse.
 9
                  12.      Moreover, the prescription drug industry is required by statute and regulation
10
     to secure and monitor opioids at every step of the stream of commerce, thereby protecting opioids
11
     from theft, misuse, and diversion. The industry is also supposed to implement processes to alert
12
13   it to “red flags” that stop suspicious or unusual orders by pharmacies, doctors, clinics, or patients.

14   Defendants utterly failed to meet these obligations with respect to the opioid drugs they sold and
15   distributed, despite their ability to do so.
16
                  13.      Defendants, through their actions, thus fueled the opioid epidemic for their
17
     own financial gain, causing the United States as a whole, the State of Alaska, and the geographic
18
19   region within the State served by the Plaintiff, in particular, to be flooded with opioids.

20   Defendants created an environment where opioid diversion and abuse is rampant. Such diversion
21   and abuse was an entirely foreseeable result of the Defendants’ actions in intentionally creating
22
     an inflated market for dangerously addictive drugs through, in part, concealing the risks of
23
24   9
      See Letter from Vivek H. Murthy, U.S. Surgeon General, August 2016, available at http://turnthetiderx.org/ (last
     accessed August 10, 2018).
25
26
27


     COMPLAINT - 4


               Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 9 of 161
 1   addiction, and in shipping massive quantities of such drugs throughout the United States without

 2   taking reasonable and necessary steps to prevent diversion and misuse.
 3
                   14.      Defendants’ actions directly and foreseeably caused damages to the Plaintiff,
 4
     including but not limited to the costs of (a) providing medical and therapeutic care, and
 5
     prescription drug purchases (including prescribing and administering opioids based on
 6
 7   Defendants’ widespread and pervasive campaign of misinformation); (b) treatment costs for

 8   patients suffering from opioid addiction or disease, overdose, or death, including unreimbursed
 9
     costs; (c) counseling, treatment and rehabilitation services; (d) treatment of infants born with
10
     opioid-related medical conditions; (e) lost opportunity costs; (f) increased human resource costs;
11
     (g) the diversion of funding from other needed health care programs and services and (h) lost
12
13   opportunity costs. These damages have been suffered and continue to be suffered directly by the

14   Plaintiff, who are specifically responsible for the provision of health care and related services to
15   eligible populations at no cost or reduced cost, among other things.
16
                   15.      The Plaintiff seeks injunctive relief, compensatory and statutory damages, as
17
     well as the means to abate the epidemic created by Defendants’ wrongful and/or unlawful
18
19   conduct.

20      II.        THE PARTIES
21            A.         The Plaintiff
22
                   16.      Plaintiff is a tribal health organization in Alaska providing health care
23
     services to American Indians and Alaska Natives, and to other eligible individuals in the State
24
25   of Alaska, pursuant to Title V of the Indian Self-Determination and Education Assistance Act

26   (ISDEAA), 25 U.S.C. §§ 5301, et seq., and the Alaska Tribal Health Compact. The ISDEAA
27


     COMPLAINT - 5


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 10 of 161
 1   authorizes tribes and tribal organizations like the Plaintiff to enter into contracts and compacts

 2   to assume responsibility to provide programs and services that the federal government would
 3
     otherwise be obligated to provide for the benefit of American Indians and Alaska Natives. The
 4
     Alaska Tribal Health Compact is the umbrella agreement, entered into between Alaska Native
 5
     Tribes and tribal organizations in Alaska and the Indian Health Service (IHS) pursuant to Title
 6
 7   V of the ISDEAA, that authorizes those tribes and tribal organizations to operate health and

 8   health-related programs formerly operated by the IHS. In addition, each tribal co-signer to the
 9
     Alaska Tribal Health Compact enters into separate funding agreements with the IHS that govern
10
     the scope of programs and services to be performed.
11
                17.     Over 99% of the IHS budget in Alaska is administered by tribes and tribal
12
13   health programs under the Alaska Tribal Health Compact and other ISDEAA agreements. The

14   Alaska Tribal Health System, which administers these programs and services, is composed of
15   individual tribes and tribal health organizations throughout the State, virtually all of whom are
16
     co-signers to the Alaska Tribal Health Compact.
17
                18.     Plaintiff is a non-profit health care organization, and one of the Alaska Tribal
18
19   Health System’s regional tribal health organizations, serving the health needs of the residents of

20   the Bering Strait region of Alaska, with its principal place of business in Nome, Alaska. Plaintiff
21   was established in 1970.
22
                19.     Plaintiff is owned and managed by the 20 federally recognized tribes of the
23
     Bering Strait region. Plaintiff’s tribal system includes the Norton Sound Regional Hospital in
24
25   Nome, Alaska, and 15 village-based clinics. The rural and remote Arctic region remains

26   unconnected by roads, and is located 500 air miles from Alaska’s economic hub of Anchorage.
27


     COMPLAINT - 6


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 11 of 161
 1   Plaintiff serves the communities of: Brevig Mission, Council, Diomede, Elim, Gambell,

 2   Golovin, King Island, Koyuk, Mary's Igloo, Nome, St. Michael, Savoonga, Shaktoolik,
 3
     Shishmaref, Solomon, Stebbins, Teller, Unalakleet, Wales, and White Mountain. The service
 4
     area encompasses 44,000 square miles.
 5
                20.     Further, in accordance with the Emergency Medical Treatment and Active
 6
 7   Labor Act (EMTALA), Plaintiff provides emergency medical screening and stabilization to all

 8   individuals, including those who are not otherwise eligible for services.
 9
                21.     While the majority of NSHC’s 500 employees are based in Nome, many staff
10
     members regularly travel to villages to treat patients. Each village has a clinic staffed by local
11
     residents trained as community health aides. These front-line primary care providers are a critical
12
13   link between patients and medical staff in Nome. Seven villages of our region have a full-time

14   physician assistant or nurse practitioner. Unalakleet is currently one of our functional Sub-
15   Regional Clinics that is staffed with a Community Health Aides and provides additional services
16
     from a physician, physician assistant, audiologist, Registered Nurses, Behavioral Clinician, and
17
     a dental health aide practitioner. The Savoonga clinic also has dental health aide practitioners
18
19   stationed in the community.

20              22.     Village patients requiring a level of care above what the Regional Clinics can
21   provide are brought to Nome, which is only accessible by airplane. In an emergency, staff fly to
22
     a village to transport the patient back to Nome or on to Anchorage for care above the level NSHC
23
     provides. The hospital in Nome does not have the capability of providing surgery; however, it
24
25   has the capability for CAT scans and will soon provide MRI’s.

26
27


     COMPLAINT - 7


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 12 of 161
 1               23.      Plaintiff operates in one of the most isolated regions of the country, and is the

 2   sole health care provider in most communities in the service area. For that reason, Plaintiff serves
 3
     IHS beneficiaries as well as non-beneficiaries. Plaintiff charges according to a sliding scale
 4
     discounted fee schedule to ensure that its services are available to all clients without regard for
 5
     the individual’s ability to pay.
 6
 7               24.      The Plaintiff serves high-needs populations with limited resources, including

 8   in remote areas where access to other providers does not exist or, at the very least, would requires
 9
     a flight. The diversion of funding to address a public health crisis like the opioid epidemic,
10
     including associated overhead and administrative costs, can have devastating impacts on the
11
     ability of the Plaintiff to provide an adequate level of basic health care and other needed specialty
12
13   care in these areas, to meet its obligations under the ISDEAA and agreements with the IHS, and

14   to carry out its organizational missions.
15               25.      The Plaintiff has standing to recover damages incurred because of
16
     Defendants’ actions and omissions. The Plaintiff has standing to bring all claims pled herein,
17
     including, inter alia, to bring claims under the federal RICO statutes, pursuant to 18 U.S.C. §
18
19   1961(3) (“persons” include entities which can hold legal title to property) and 18 U.S.C. § 1964

20   (“persons” have standing).
21          B.         Manufacturer Defendants
22
                 26.      The Manufacturer Defendants are identified below. At all relevant times, the
23
     Manufacturer Defendants have packaged, distributed, supplied, sold, placed into the stream of
24
25   commerce, labeled, described, marketed, advertised, promoted, and purported to warn or

26   purported to inform prescribers and users regarding the benefits and risks associated with the use
27


     COMPLAINT - 8


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 13 of 161
 1   of prescription opioid drugs. The Manufacturer Defendants, at all times, have manufactured and

 2   sold prescription opioids without fulfilling their legal duty to prevent diversion and report
 3
     suspicious orders.
 4
                  27.      PURDUE PHARMA L.P. is a limited partnership organized under the laws
 5
     of Delaware. PURDUE PHARMA INC. is a New York corporation with its principal place of
 6
 7   business in Stamford, Connecticut. THE PURDUE FREDERICK COMPANY is a Delaware

 8   corporation with its principal place of business in Stamford, Connecticut. RHODES
 9
     PHARMACEUTICALS, L.P. is a limited partnership organized under the laws of Delaware with
10
     its principal place of business in Coventry, Rhode Island. RHODES TECHONOLOGIES, INC.
11
     is based in Coventry, Rhode Island, and operates as a subsidiary of Purdue Pharma L.P. Purdue
12
13   Pharma L.P., Purdue Pharma Inc., The Purdue Frederick Company, Rhodes Pharmaceuticals,

14   L.P., and Rhodes Technologies Inc. are referred to collectively as “Purdue.”
15                28.      Each Purdue entity acted in concert with one another and acted as agents
16
     and/or principals of one another in connection with the conduct described herein.
17
                  29.      Purdue manufactures, promotes, sells, and distributes opioids such as
18
19   OxyContin, MS Contin, Dilaudid/Dilaudid HP, Butrans, Hysingla ER,10 and Targiniq ER in the

20   U.S., including Alaska. OxyContin is Purdue’s best-selling opioid. Since 2009, Purdue’s annual
21   sales of OxyContin have fluctuated between $2.47 billion and $2.99 billion, up four-fold from
22
     its 2006 sales of $800 million. OxyContin constitutes roughly 30% of the entire market for
23
     analgesic drugs (painkillers).
24
25   10
       Long-acting or extended release (ER or ER/LA) opioids are designed to be taken once or twice daily. Short-acting
     opioids, also known as immediate release (IR) opioids, last for approximately 4-6 hours.
26
27


     COMPLAINT - 9


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 14 of 161
 1               30.    CEPHALON, INC. is a Delaware corporation with its principal place of

 2   business in Frazer, Pennsylvania. TEVA PHARMACEUTICAL INDUSTRIES, LTD. (Teva Ltd.)
 3
     is an Israeli corporation with its principal place of business in Petah Tikva, Israel. In 2011, Teva
 4
     Ltd. acquired Cephalon, Inc. TEVA PHARMACEUTICALS USA, INC. (Teva USA) is a wholly
 5
     owned subsidiary of Teva Ltd. and is a Delaware corporation with its principal place of business
 6
 7   in Pennsylvania. Teva USA acquired Cephalon, Inc. in October 2011. Teva Pharmaceuticals

 8   Industries, Ltd., Teva Pharmaceuticals USA, Inc., and Cephalon, Inc. are referred to collectively
 9
     as “Cephalon.”
10
                 31.    Cephalon, Inc. manufactures, promotes, sells and distributes opioids such as
11
     Actiq and Fentora in the U.S., including in Alaska. The FDA approved Actiq and Fentora only
12
13   for the management of breakthrough cancer pain in patients who are tolerant to around-the-clock

14   opioid therapy for their underlying persistent cancer pain. In 2008, Cephalon pleaded guilty to a
15   criminal violation of the Federal Food, Drug and Cosmetic Act for its misleading promotion of
16
     Actiq and two other drugs and agreed to pay $425 million.
17
                32.     JANSSEN PHARMACEUTICALS, INC. is a Pennsylvania corporation with
18
19   its principal place of business in Titusville, New Jersey, and is a wholly owned subsidiary of

20   JOHNSON & JOHNSON (J&J), a New Jersey corporation with its principal place of business in
21   New Brunswick, New Jersey. Janssen Pharmaceuticals, Inc. formerly was known as Ortho-
22
     McNeil-Janssen Pharmaceuticals, Inc., which in turn was formerly known as Janssen
23
     Pharmaceutica, Inc. ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS, INC., now known as
24
25   Janssen Pharmaceuticals, Inc., is a Pennsylvania corporation with its principal place of business in

26   Titusville, New Jersey. JANSSEN PHARMACEUTICA, INC., now known as Janssen
27


     COMPLAINT - 10


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 15 of 161
 1   Pharmaceuticals, Inc., is a Pennsylvania corporation with its principal place of business in

 2   Titusville, New Jersey. NORAMCO is a Delaware company headquartered in Wilmington,
 3
     Delaware and was a wholly owned subsidiary of J&J and its manufacturer of active pharmaceutical
 4
     ingredients until July 2016 when J&J sold its interests to SK Capital. Janssen Pharmaceuticals,
 5
     Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc., Janssen Pharmaceutica, Inc., Noramco, and
 6
 7   J&J are referred to collectively as “Janssen”. Upon information and belief, J&J controls the sale

 8   and development of Janssen Pharmaceutical’s products and corresponds with the FDA regarding
 9
     Janssen’s products.
10
                 33.   Janssen manufactures, promotes, sells, and distributes drugs in the United
11
     States, including in Alaska, including the opioid Duragesic (fentanyl). Until January 2015,
12
13   Janssen also developed, marketed, and sold the opioids Nucynta and Nucynta ER. Together,

14   Nucynta and Nucynta ER accounted for $172 million in sales in 2014.
15               34.   ENDO HEALTH SOLUTIONS INC. is a Delaware corporation with its
16
     principal place of business in Malvern, Pennsylvania. ENDO PHARMACEUTICALS INC. is a
17
     wholly owned subsidiary of Endo Health Solutions Inc. and is a Delaware corporation with its
18
19   principal place of business in Malvern, Pennsylvania. ENDO INTERNATIONAL PLC, has

20   global headquarters in Dublin, Ireland and U.S. headquarters in Malvern, Pennsylvania. PAR
21   PHARMACEUTICAL, INC. is a Delaware corporation with its principal place of business
22
     located in Chestnut Ridge, New York. Par Pharmaceutical, Inc. is a wholly-owned subsidiary of
23
     Par Pharmaceutical Companies, Inc. f/k/a Par Pharmaceutical Holdings, Inc. PAR
24
25   PHARMACEUTICAL COMPANIES, INC. is a Delaware corporation with its principal place

26   of business located in Chestnut Ridge, New York.            Par Pharmaceutical, Inc. and Par
27


     COMPLAINT - 11


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 16 of 161
 1   Pharmaceutical Companies, Inc. are collectively referred to as “Par Pharmaceutical.” Par

 2   Pharmaceutical was acquired by Endo International plc in September 2015 and is an operating
 3
     company of Endo International plc. Endo Health Solutions Inc., Endo Pharmaceuticals Inc.,
 4
     Endo International plc, and Par Pharmaceutical are referred to collectively as “Endo.”
 5
                35.    Endo develops, markets, and sells prescription drugs, including the opioids
 6
 7   Opana/Opana ER, Percodan, Percocet, and Zydone, in the United States, including in Alaska.

 8   Opioids made up roughly $403 million of Endo’s overall revenues of $3 billion in 2012. Opana
 9
     ER yielded $1.15 billion in revenue from 2010 to 2013, and it accounted for 10% of Endo’s total
10
     revenue in 2012. Endo also manufactures and sells generic opioids such as oxycodone,
11
     oxymorphone, hydromorphone, and hydrocodone products in the United States, including in
12
13   Alaska, by itself, through Par Pharmaceutical and through its subsidiary, Qualitest

14   Pharmaceuticals, Inc.
15              36.    ALLERGAN PLC is a public limited company incorporated in Ireland with its
16
     principal place of business in Dublin, Ireland. ACTAVIS PLC acquired Allergan plc in March
17
     2015, and the combined company changed its name to Allergan PLC in January 2013. Before
18
19   that, WATSON PHARMACEUTICALS, INC. acquired Actavis, Inc. in October 2012. The

20   combined company changed its name to Actavis, Inc. as of January 2013, and then to Actavis plc
21   in October 2013. WATSON LABORATORIES, INC. is a Nevada corporation with its principal
22
     place of business in Corona, California, and is a wholly owned subsidiary of Allergan plc
23
     (Allergan Finance, LLC, f/k/a Actavis, Inc., f/k/a Watson Pharmaceuticals, Inc.). ACTAVIS
24
25   PHARMA, INC. (f/k/a Actavis, Inc.) is a Delaware corporation with its principal place of business

26   in New Jersey, and was formerly known as WATSON PHARMA, INC. ACTAVIS LLC is a
27


     COMPLAINT - 12


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 17 of 161
 1   Delaware limited liability company with its principal place of business in Parsippany, New Jersey.

 2   Each of these defendants is owned by Allergan plc, which uses them to market and sell its drugs
 3
     in the United States, including in Alaska. Upon information and belief, Allergan plc exercises
 4
     control over these marketing and sales efforts, and profits from the sale of Allergan/Actavis
 5
     products ultimately inure to its benefit. Allergan plc, Actavis plc, Actavis, Inc., Actavis LLC,
 6
 7   Actavis Pharma, Inc., Watson Pharmaceuticals, Inc., Watson Pharma, Inc., and Watson

 8   Laboratories, Inc. are referred to collectively as “Actavis.”
 9
                 37.    Actavis manufactures, promotes, sells, and distributes opioids, including the
10
     branded drugs Kadian and Norco, a generic version of Kadian, and generic versions of Duragesic
11
     and Opana, in the U.S., including in Alaska.
12
13               38.    INSYS THERAPEUTICS, INC. is a Delaware corporation with its principal

14   place of business in Arizona. Insys’s principal product and source of revenue is Subsys, a
15   transmucosal immediate-release formulation (TIRF) of fentanyl. Subsys was approved by the
16
     FDA solely for the treatment of breakthrough cancer pain. Insys promotes, sells, and distributes
17
     Subsys throughout the United States, including Alaska.
18
19               39.    Insys’s founder and owner was recently arrested and charged, along with other

20   Insys executives, with multiple felonies in connection with an alleged conspiracy to bribe
21   practitioners to prescribe Subsys and defraud insurance companies. Insys specifically targeted at
22
     least one prescriber in Anchorage, Alaska, who was one of the top prescribers of Insys in the
23
     United States and whose license was ultimately suspended and then surrendered as a result of an
24
25
26
27


     COMPLAINT - 13


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 18 of 161
 1    investigation by the Alaska State Medical Board into his opioid prescribing practices.11

 2                40.      MALLINCKRODT, PLC is an Irish public limited company headquartered in
 3
     Staines-upon-Thames, United Kingdom, with its U.S. headquarters in St. Louis, Missouri.
 4
     MALLINCKRODT, LLC, is a limited liability company organized and existing under the laws of
 5
     the State of Delaware. Mallinckrodt, LLC is a wholly-owned subsidiary of Mallinckrodt, plc.
 6
 7   SPECGX LLC is a Delaware limited liability company with its headquarters in Clayton, Missouri

 8   and is a wholly-owned subsidiary of Mallinckrodt plc. Mallinckrodt, plc, Mallinckrodt, LLC, and
 9
     SpecGX LLC are collectively referred to as “Mallinckrodt.”
10
                   41.     Mallinckrodt manufactures, markets, and sells drugs in the United States and
11
      Alaska, including generic oxycodone. Mallinckrodt is the largest U.S. supplier of opioid pain
12
13    medications and among the top ten generic pharmaceutical manufacturers in the United States,

14    based on prescriptions. Mallinckrodt is one of the largest manufacturers of generic oxycodone.
15    In July 2017, Mallinckrodt agreed to pay $35 million to settle allegations brought by the
16
      Department of Justice that it failed to detect and notify the DEA of suspicious orders of controlled
17
      substances.
18
19                42.      ABBOTT LABORATORIES is an Illinois corporation with its principal place

20   of business in Abbott Park, Illinois. Defendant, ABBOTT LABORATORIES, INC., is an Illinois
21   corporation with its principal place of business in Abbott Park, Illinois. ABBOTT
22
     11
23     See Linette Lopez, One company symbolizes everything sickening about the opioid crisis, Business Insider, Apr.
     13, 2017, available at http://www.businessinsider.com/opioid-crisis-and-insys-therapeutics-fentanyl-spray-2017-4.
24   See also, ProPublica, Prescriber Checkup: Subsys, https://projects.propublica.org/checkup/drugs/8147 (last visited
     Aug. 10, 2018) (listing top prescribers of Subsys in the United States, including Dr. Ahmad of Anchorage, Alaska);
25   ProPublica, Dollars for Docs: Talk With Your Doctor - Mahmood Ahmad,
     https://projects.propublica.org/docdollars/doctors/print/128721 (last visited Aug. 10, 2018) (listing payments from
26   Insys to Dr. Ahmad).

27


     COMPLAINT - 14


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 19 of 161
 1   LABORATORIES and ABBOTT LABORATORIES, INC. are referred to collectively as

 2   “Abbott.”
 3
                 43.    Abbott was primarily engaged in the promotion and distribution of opioids
 4
     nationally due to a co-promotional agreement with Defendant Purdue. Abbott promoted and
 5
     distributed these opioids in the United States, including Alaska. Pursuant to an agreement with
 6
 7   Purdue, between 1996 and 2006, Abbott actively promoted, marketed, and distributed Purdue’s

 8   opioid products.
 9
                 44.    Abbott, as part of the co-promotional agreement, helped make OxyContin into
10
     the largest selling opioid in the nation. Under the co-promotional agreement with Purdue, the
11
     more Abbott generated in sales, the higher the reward. Specifically, Abbott received twenty-five
12
13   to thirty percent (25-30%) of all net sales for prescriptions written by doctors its sales force called

14   on. This agreement was in operation from 1996-2002, following which Abbott continued to
15   receive a residual payment of six percent (6%) of net sales up through at least 2006.
16
                 45.    With Abbott’s help, sales of OxyContin went from a mere $49 million in its
17
     first full year on the market to $1.6 billion in 2002. Over the life of the co-promotional agreement,
18
19   Purdue paid Abbott nearly half a billion dollars. Abbott and Purdue’s conspiring with pharmacy

20   benefits managers to drive opioid use is well established.
21               46.    As described in an October 28, 2016 article from Psychology Today entitled
22
     America’s Opioid Epidemic:
23
                 Abbott and Purdue actively misled prescribers about the strength and
24               safety of the painkiller [OxyContin]. To undermine the policy of
25               requiring prior authorization, they offered lucrative rebates to
                 [intermediaries] and other pharmacy benefits managers, on condition
26               that they eased availability of the drug and lowered co-pays. The records
                 were part of a case brought by the state of West Virginia against both
27


     COMPLAINT - 15


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 20 of 161
 1                drug makers alleging inappropriate and illegal marketing of the drug as
                  a cause of widespread addiction.
 2
                  ....
 3
 4                One reason the documents are so troubling is that, in public at least, the
                  drug maker was carefully assuring authorities that it was working with
 5                state authorities to curb abuse of OxyContin. Behind the scenes,
                  however, as one Purdue official openly acknowledged, the drug maker
 6
                  was “working with Medco (PBM) [now Express Scripts] to try to make
 7                parameters [for prescribing] less stringent.12

 8                47.      AMNEAL PHARMACEUTICALS, INC. is a Delaware business entity with
 9
     its principal place of business in New Jersey. Amneal Pharmaceuticals, Inc. was created when
10
     AMMEAL PHARMACEUTICALS, LLC merged with Impax. The merger was approved in
11
     2018. Amneal Pharmaceuticals was headquartered in New Jersey. Amneal Pharmaceuticals, Inc.,
12
13   and Amneal Pharmaceuticals LLC, are collectively referred to as “Amneal.”                           Amneal

14   manufactures, promotes, sells, and distributes generic opioid products in the United States,
15   including Alaska.
16
                  48.      KVK-Tech, Inc. (KVK) is a Pennsylvania business entity with its principal
17
     place of business in Pennsylvania. KVK manufactures, promotes, sells, and distributes generic
18
19   opioid products in the United States, including in Alaska.

20                49.      Collectively, Purdue, Cephalon, Janssen, Endo, Actavis, Insys, Mallinckrodt,
21    Amneal, and KVK are the “Manufacturer Defendants.”
22
             C.         Distributor Defendants
23
                  50.      Distributor Defendants are identified below. At all relevant times, the
24
25   12
       Christopher Lane, America’s Opioid Epidemic – Court released documents show drug makers blocked efforts to
     curb prescribing, Psychology Today, Oct. 28, 2016, https://www.psychologytoday.com/blog/side-
26   effects/201610/america-s-opioid-epidemic.
27


     COMPLAINT - 16


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 21 of 161
 1   Distributor Defendants have distributed, supplied, sold, and placed into the stream of commerce

 2   prescription opioids, without fulfilling the fundamental duty of wholesale drug distributors to
 3
     detect and warn of diversion of dangerous drugs for non-medical purposes. The Distributor
 4
     Defendants universally failed to comply with federal law. Plaintiff alleges the unlawful conduct
 5
     by the Distributor Defendants is responsible for the volume of prescription opioids plaguing the
 6
 7   United States, including Alaska.

 8               51.     CARDINAL HEALTH, INC. is a publicly traded company incorporated under
 9
     the laws of Ohio and with a principal place of business in Ohio. CARDINAL HEALTH 110,
10
     LLC., is based in Dublin, Ohio, and operates as a subsidiary of Cardinal Health, Inc. Cardinal
11
     Health, Inc., and Cardinal Health 110, LLC, are referred to collectively as “Cardinal.” During
12
13   all relevant times, Cardinal has distributed substantial amounts of prescription opioids to

14   providers and retailers in Alaska and held a business and/or professional license in the State.
15               52.     AMERISOURCEBERGEN CORPORATION (AmerisourceBergen) is a
16
     publicly traded company incorporated under the laws of Delaware and with a principal place of
17
     business in Pennsylvania. During all relevant times, AmerisourceBergen has distributed
18
19   substantial amounts of prescription opioids to providers and retailers in Alaska and held a

20   business and/or professional license in the State.
21               53.     MCKESSON CORPORATION (McKesson) is a publicly traded company
22
     incorporated under the laws of Delaware and with a principal place of business in San Francisco,
23
     California. During all relevant times, McKesson has distributed substantial amounts of
24
25   prescription opioids to providers and retailers in Alaska and held a business and/or professional

26   license in the State.
27


     COMPLAINT - 17


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 22 of 161
 1              54.     ANDA, INC. is a Florida corporation with its principal office located in

 2   Weston, Florida. ANDA PHARMACEUTICALS, INC. was founded in 1992 and is based in
 3
     Groveport, Ohio. Anda, Inc. and Anda, Pharmaceuticals Inc. are referred to collectively as
 4
     “Anda”. In October 2016, Defendant Teva acquired Anda from Allergan plc (i.e., Defendant
 5
     Actavis), for $500 million in cash. At all times relevant, Anda distributed prescription opioids
 6
 7   throughout the United States, including in Alaska.

 8              55.     HENRY SCHEIN, INC. is incorporated in Delaware, with its principal place
 9
     of business in Melville, New York. Henry Schein, Inc. describes its business as providing a
10
     comprehensive product and services offerings to integrated health systems, designed specifically
11
     for and focused exclusively on, the non-acute care space. Henry Schein, Inc. distributes, among
12
13   other things, branded and generic pharmaceuticals to customers that include dental practitioners,

14   dental laboratories, animal health practices and clinics, and office-based medical practitioners,
15   ambulatory surgery centers, and other institutions. HENRY SCHEIN MEDICAL SYSTEMS,
16
     INC. (Henry Schein Medical) is a subsidiary of Henry Schein, Inc. that provides practice
17
     management, electronic medical records, and document management for medical groups. Henry
18
19   Schein, Inc. and Henry Schein Medical Systems Inc. are referred to collectively as “Henry

20   Schein.”
21              56.     In November of 2014, Henry Schein Medical and Cardinal Health entered
22
     into a strategic partnership, which consolidated Cardinal Health’s physician office sales
23
     organization into Henry Schein Medical. Henry Schein took responsibility for serving physician
24
25   offices, and through its “symbiotic” arrangement with Cardinal Health, gained access to over

26   25,000 physical offices as customer locations. As a result of this agreement, Henry Schein
27


     COMPLAINT - 18


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 23 of 161
 1   Medical added more than $300 million in annual sales. At all relevant times, Henry Schein was

 2   in the business of distributing, and redistributing, pharmaceutical products to consumers within
 3
     the State of Alaska.
 4
                 57.    In 2015, Henry Schein reported that its sales reached a record $10.4 billion
 5
     and that it had grown at a compound annual rate of approximately 16 percent since becoming a
 6
 7   public company in 1995. Overall, it is the world’s largest provider of health care products and

 8   services to office-based dental, animal health, and medical practitioners.
 9
                 58.    Collectively, Cardinal, AmerisourceBergen, McKesson, Anda, and Henry
10
     Schein are the “Distributor Defendants”.
11
                 59.    The data that reveals and/or confirms the identity of each wrongful opioid
12
13   distributor and the extent of their activity in Alaska is hidden from public view in the DEA’s

14   confidential ARCOS database. See Madel v. U.S. Dep’t of Justice, 784 F.3d 448, 451 (8th Cir.
15   2015). Neither the DEA nor the wholesale distributors will voluntarily disclose the data
16
     necessary to identify with specificity the transactions that will form the evidentiary basis for the
17
     claims asserted herein. See id. at 452-53.
18
19               60.    Collectively, AmerisourceBergen, Cardinal, and McKesson dominate 85% of

20   the market share for the distribution of prescription opioids. The “Big 3” are Fortune 500
21   corporations listed on the New York Stock Exchange whose principal business is the nationwide
22
     wholesale distribution of prescription drugs. See Fed. Trade Comm’n v. Cardinal Health, Inc., 12
23
     F. Supp. 2d 34, 37 (D.D.C. 1998) (describing Cardinal, McKesson, and AmerisourceBergen
24
25   predecessors). Anda is the fourth largest distributor of generic pharmaceuticals in the United

26   States.
27


     COMPLAINT - 19


               Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 24 of 161
 1             D.         John and Jane Does 1-100, inclusive

 2                  61.      In addition to Defendants, the true names, roles, and/or capacities in the
 3
     wrongdoing alleged herein of Defendants named John and Jane Does 1 through 100, inclusive,
 4
     are currently unknown to Plaintiff, and thus are named Defendants under fictitious names as
 5
     permitted by the Rules of this Court. Plaintiff will amend this Complaint and identify their true
 6
 7   identities and their involvement in the wrongdoing at issue, as well as the specific causes of

 8   action asserted against them when they become known.
 9
        III.        JURISDICTION AND VENUE
10
                    62.      This Court has subject-matter jurisdiction under 28 U.S.C. § 1331 because
11
     this action presents a federal question. This Court has supplemental jurisdiction over the state
12
13   law causes of action under 28 U.S.C. § 1367 because the state law claims are part of the same

14   case or controversy.
15                  63.      This Court independently has subject-matter jurisdiction over Plaintiff’s state
16
     law claims under 28 U.S.C. § 1332(a)(2), because the matter in controversy exceeds the sum of
17
     $75,000 and no Defendant is a citizen of the same state as the Plaintiff.
18
19                  64.      This Court has personal jurisdiction over all Defendants because all

20   Defendants have substantial contacts and business relationships with the State of Alaska, and
21   have purposefully availed themselves of business opportunities within the State of Alaska,
22
     including by marketing, distributing, or selling prescription opioids within the State of Alaska.
23
                    65.      This Court also has personal jurisdiction over all of the defendants under 18
24
25   U.S.C. § 1965(b). This Court may exercise nationwide jurisdiction over the named Defendants

26   where the “ends of justice” require national service and Plaintiff demonstrates national contacts.
27


     COMPLAINT - 20


               Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 25 of 161
 1   Here, the interests of justice require that Plaintiff be allowed to bring all members of the

 2   nationwide RICO enterprise before the court in a single trial. See, e.g., Iron Workers Local Union
 3
     No. 17 Ins. Fund v. Philip Morris Inc., 23 F. Supp. 2d 796 (N.D. Ohio 1998); Butcher’s Union
 4
     Local No. 498, United Food & Commercial Workers v. SDC Inv., Inc., 788 F.2d 535, 539 (9th
 5
     Cir. 1986).
 6
 7                   66.      Venue is proper in this Court under 28 U.S.C. § 1391(b) and 18 U.S.C. § 1965

 8   because a substantial part of the events or omissions giving rise to this action occurred in this
 9
     judicial district and because all defendants are subject to this Court’s exercise of personal
10
     jurisdiction.
11
          IV.        ADDITIONAL FACTUAL ALLEGATIONS
12
13              A.         Background

14                   67.      The term “opioid” includes all drugs derived from the opium poppy. The
15   United States Food and Drug Administration (FDA) describes opioids as follows: “Prescription
16
     opioids are powerful pain-reducing medications that include prescription oxycodone,
17
     hydrocodone, and morphine, among others, and have both benefits as well as potentially serious
18
19   risks.” These medications can help manage pain when prescribed for the right condition and

20   when used properly. But when misused or abused, they can cause serious harm, including
21   addiction, overdose, and death.13
22
                     68.      Prescription opioids with the highest potential for addiction are listed under
23
     Schedule II of the Controlled Substances Act. This includes non-synthetic opium derivatives
24
25   13
       See U.S. Food & Drug Admin.,U.S. Dep’t of Health and Human Servs., Opioid Medications,
     https://www.fda.gov/Drugs/DrugSafety/InformationbyDrugClass/ucm337066.htm (last updated Feb. 15, 2018).
26
27


     COMPLAINT - 21


                Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 26 of 161
 1   (such as codeine and morphine, also known generally as “opiates”), partially synthetic derivatives

 2   (such as hydrocodone and oxycodone), and fully synthetic derivatives (such as fentanyl and
 3
     methadone).
 4
                  69.     Historically, opioids were considered too addictive and debilitating for the
 5
     treatment of chronic pain, like back pain, migraines, and arthritis. According to Dr. Caleb
 6
 7   Alexander, director of Johns Hopkins University’s Center for Drug Safety and Effectiveness,

 8   “[opioids] have very, very high inherent risks . . . and there’s no such thing as a fully safe
 9
     opioid.”14
10
                  70.     Opioids also tend to induce tolerance, whereby a person who uses opioids
11
     repeatedly over time no longer responds to the drug as strongly as before, thus requiring a higher
12
13   dose to achieve the same effect. This tolerance contributes to the high risk of overdose during a

14   relapse.
15                71.     Before the 1990s, generally accepted standards of medical practice dictated
16
     that opioids should only be used short-term for acute pain, pain relating to recovery from surgery,
17
     or for cancer or palliative (end-of-life) care. Due to the lack of evidence that opioids improved
18
19   patients’ ability to overcome pain and function, coupled with evidence of greater pain complaints

20   as patients developed tolerance to opioids over time, and the serious risk of addiction and other
21   side effects, the use of opioids for chronic pain was discouraged or prohibited. As a result,
22
     doctors generally did not prescribe opioids for chronic pain.
23
24   14
       Matthew Perrone et al., Drugmakers push profitable, but unproven, opioid solution, The Center for Public
     Integrity, Dec. 15, 2016, available at https://www.publicintegrity.org/2016/12/15/20544/drugmakers-push-
25   profitable-unproven-opioid-solution (last accessed Aug. 10, 2018).

26
27


     COMPLAINT - 22


                Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 27 of 161
 1           B.         The Manufacturer Defendants engaged in false, deceptive, and unfair marketing
                        of opioids in order to create, and profit from, an inflated opioid market
 2
                  72.      To take advantage of the much larger and more lucrative market for chronic
 3
 4   pain patients, the Manufacturer Defendants actively worked to change medical thinking about

 5   opioids.15
 6
                  73.      To that end, each Manufacturer Defendant developed a well-funded
 7
     marketing scheme based on deception to persuade doctors, health care providers, and patients
 8
     that opioids can and should be used for treatment of chronic pain, resulting in opioid treatment
 9
10   for a far larger group of patients who are much more likely to become addicted. In connection

11   with this scheme, each Manufacturer Defendant spent, and continue to spend, millions of dollars
12
     on promotional activities and materials that falsely deny or minimize the risks of opioids while
13
     overstating the benefit of using them for chronic pain.
14
                  74.      The deceptive marketing schemes included, among others, (1) false or
15
16   misleading direct, branded advertisements; (2) false or misleading direct-to-physician marketing,

17   also known as “detailing;” (3) false or misleading materials, speaker programs, webinars, and
18   brochures; and (4) false or misleading unbranded advertisements or statements by purportedly
19
     neutral third parties that were really designed and distributed by the Manufacturer Defendants.
20
     In addition to using third parties to disguise the source of their misinformation campaign, the
21
22   Manufacturer Defendants also retained the services of certain physicians, known as “key opinion

23   leaders” or “KOLs” to convince both doctors and patients that opioids were safe for the treatment
24   of chronic pain.
25
26
     15
       See Harriet Ryan et al., ‘You want a description of hell?’ OxyContin’s 12-hour problem, L.A. Times, May 5,
     2016, available at http://www.latimes.com/projects/oxycontin-part1 (last accessed Aug. 10, 2018).
27


     COMPLAINT - 23


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 28 of 161
 1              75.     As part of these marketing efforts the Manufacturer Defendants have made

 2   false and misleading claims, contrary to the language on their drugs’ labels regarding the risks
 3
     of using their drugs that: (1) downplayed the seriousness of addiction; (2) created and promoted
 4
     the concept of “pseudoaddiction” when signs of actual addiction began appearing and advocated
 5
     that the signs of addiction should be treated with more opioids; (3) exaggerated the effectiveness
 6
 7   of screening tools to prevent addiction; (4) claimed that opioid dependence and withdrawal are

 8   easily managed; (5) denied the risks of higher dosages; and (6) exaggerated the effectiveness of
 9
     “abuse-deterrent” opioid formulations to prevent abuse and addiction. The Manufacturer
10
     Defendants have also falsely touted the benefits of long-term opioid use, including the supposed
11
     ability of opioids to improve function and quality of life, even though there was no scientifically
12
13   reliable evidence to support the Manufacturer Defendants’ claims.

14              76.     The Manufacturer Defendants have intentionally disseminated these common
15   messages to reverse the medical understanding and public conceptions of opioids and risks of
16
     opioid use. They disseminated these messages directly, through their sales representatives, in
17
     speaker groups led by physicians the Manufacturer Defendants recruited for their support of the
18
19   Manufacturer Defendants’ marketing messages, through unbranded marketing and through

20   industry-funded Front Groups. The messages were intended to, and did, reach throughout the
21   medical community within the United States, including Alaska, in order to influence medical
22
     thinking and prescribing behavior nationwide.
23
                77.     These statements were not only unsupported by or contrary to the scientific
24
25   evidence, they were also contrary to pronouncements by and guidance from the FDA and the

26   Center for Disease Control (CDC) based on that same evidence.
27


     COMPLAINT - 24


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 29 of 161
 1               78.      The Manufacturer Defendants began their marketing schemes decades ago

 2   and continue them today.
 3
                 79.      As discussed herein, the 2016 Guideline for Prescribing Opioids for Chronic
 4
     Pain, published by the CDC, makes it patently clear that the Manufacturer Defendants’ schemes
 5
     were and continue to be deceptive.16
 6
 7               80.      On information and belief, as a part of their deceptive marketing scheme, the

 8   Manufacturer Defendants identified and targeted susceptible prescribers and vulnerable patient
 9
     populations in the United States, including in Alaska, and in particular in the geographic area in
10
     Alaska served by the Plaintiff.
11
                 81.      For example, on information and belief, the Manufacturer Defendants focused
12
13   their deceptive marketing on primary care doctors, who were more likely to treat chronic pain

14   patients and prescribe them drugs, but were less likely to be schooled in treating pain and the
15   risks and benefits of opioids and therefore more likely to accept the Manufacturer Defendants’
16
     misrepresentations.
17
                 82.      On information and belief, the Manufacturer Defendants also targeted
18
19   vulnerable patient populations like the elderly and veterans, injured workers, and cancer patients,

20   who tend to suffer from chronic pain.
21               83.      The Manufacturer Defendants targeted these vulnerable patients even though
22
     the risks of long-term opioid use were significantly greater for them. For example, the 2016 CDC
23
     Guideline observed that existing evidence showed that elderly patients taking opioids suffer from
24
25   16
       Deborah Dowell, et al., CDC Guideline for Prescribing Opioids for Chronic Pain—United States, 2016, 65
     Morbidity & Mortality Wkly. Rep. 1 (2016) [hereinafter "2016 CDC Guideline"], available at
26   https://www.cdc.gov/mmwr/volumes/65/rr/rr6501e1.htm.
27


     COMPLAINT - 25


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 30 of 161
 1   elevated fall and fracture risks, greater risk of hospitalization, and increased vulnerability to

 2   adverse drug effects and interactions. The Guideline therefore concluded that there are special
 3
     risks of long-term opioid use for elderly patients and recommended that doctors use “additional
 4
     caution and increased monitoring”17 to minimize the risks of opioid use in elderly patients. The
 5
     same is true for veterans, who are more likely to use anti-anxiety drugs (benzodiazepines) for
 6
 7   posttraumatic stress disorder, which interact dangerously with opioids.

 8                84.     To increase the impact of their deceptive marketing schemes, on information
 9
     and belief, the Manufacturer Defendants coordinated and created unified marketing plans to
10
     ensure that their messages were consistent and effective across all their marketing efforts.
11
                  85.     Defendants’ efforts have been wildly successful. Opioids are now the most
12
13   prescribed class of drugs. Globally, opioid sales generated $11 billion in revenue for drug

14   companies in 2010 alone; sales in the United States have exceeded $8 billion in revenue annually
15   since 2009.18 In Alaska, two of the top ten most prescribed drugs are opioids.19
16
                  86.     In an open letter to the nation’s physicians in August 2016, the then-U.S.
17
     Surgeon General expressly connected this “urgent health crisis” to “heavy marketing of opioids
18
19   to doctors. . . [m]any of [whom] were even taught – incorrectly – that opioids are not addictive

20   when prescribed for legitimate pain.”20
21
     17
        Id. at 27.
22   18
        See Katherine Eban, OxyContin: Purdue Pharma’s painful medicine, Fortune, Nov. 9, 2011, available at
     http://fortune.com/2011/11/09/oxycontin-purdue-pharmas-painful-medicine/; David Crow, Drugmakers hooked on
23   $10bn opioid habit, Fin. Times (Aug. 10, 2016), available at https://www.ft.com/content/f6e989a8-5dac-11e6-bb77-
     a121aa8abd95.
24   19
        From March 2017 to February 2018, the top prescriptions included: #1. Hydrocodone/acetaminophen – pain
     medication and #4. Oxycodone/acetaminophen – pain medication. Kylie Walsh, Most frequently prescribed
25   medication in Alaska is an opioid, State of Reform, Mar 27, 2018, https://stateofreform.com/featured/2018/03/most-
     frequently-prescribed-medication-in-alaska-is-an-opioid/ (last visited Aug. 10, 2018).
26   20
        Murthy, supra note 9.

27


     COMPLAINT - 26


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 31 of 161
 1              87.      The Manufacturer Defendants intentionally continued their conduct, as

 2   alleged herein, with knowledge that such conduct was creating the opioid epidemic and causing
 3
     the harms and damages alleged herein.
 4
                      1. The Manufacturer Defendants’ used various types of Marketing Activities to
 5                       disseminate false and misleading statements
 6
                88.      The Manufacturer Defendants spread their false and deceptive statements by
 7
     marketing their branded opioids directly to doctors and patients throughout the United States.
 8
     They also deployed seemingly unbiased and independent third parties that they controlled to
 9
10   spread their false and deceptive statements about the risks and benefits of opioids for the

11   treatment of chronic pain throughout the United States, including Alaska and the geographic area
12
     in Alaska served by the Plaintiff.
13
                         a. Direct Marketing
14
                89.      The Manufacturer Defendants’ direct marketing of opioids generally
15
16   proceeded on two tracks: advertising campaigns and direct-to-physician marketing.

17              90.      First, each Manufacturer Defendant conducted and continues to conduct
18   advertising campaigns touting the purported benefits of their branded drugs. For example, upon
19
     information and belief, the Manufacturer Defendants spent more than $14 million on medical
20
     journal advertising of opioids in 2011, nearly triple what they spent in 2001.
21
22              91.      A number of the Manufacturer Defendants’ branded ads deceptively

23   portrayed the benefits of opioids for chronic pain. Some examples include:
24                    a. Endo, on information and belief, has distributed and made available on its
25
                         website opana.com a pamphlet promoting Opana ER with photographs
26
                         depicting patients with physically demanding jobs like construction worker
27


     COMPLAINT - 27


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 32 of 161
 1                       and chef, misleadingly implying that the drug would provide long-term pain

 2                       relief and functional improvement.
 3
                      b. On information and belief, Purdue also ran a series of ads, called “Pain
 4
                         vignettes,” for OxyContin in 2012 in medical journals. These ads featured
 5
                         chronic pain patients and recommended OxyContin for each. One ad
 6
 7                       described a “54-year-old writer with osteoarthritis of the hands” and implied

 8                       that OxyContin would help the writer work more effectively.
 9
                92.      Although Endo and Purdue agreed in late 2015 and 2016 to halt these
10
     misleading representations in New York, they continued to disseminate them elsewhere.
11
                93.      The direct advertising disseminated by the Manufacturer Defendants did not
12
13   disclose studies that were unfavorable to their products, nor did they disclose that the lack of

14   clinical evidence to support many of their claims.
15                       b. “Detailing” and speaker programs
16
                94.      Second, each Manufacturer Defendant promoted the use of opioids for
17
     chronic pain through “detailers”—sophisticated and specially trained sales representatives who
18
19   visited individual doctors and medical staff in their offices—and small group speaker programs.

20              95.      The Manufacturer Defendants invested heavily in promoting the use of
21   opioids for chronic pain through detailers and small group speaker programs.
22
                96.      Each Defendant devoted massive resources to direct sales contacts with
23
     doctors. Upon information and belief, the Manufacturer Defendants spent in excess of $168
24
25   million in 2014 alone on detailing branded opioids to doctors, more than twice what they spent

26   on detailing in 2000.
27


     COMPLAINT - 28


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 33 of 161
 1              97.      On information and belief, these detailers have spread and continue to spread

 2   misinformation regarding the risks and benefits of opioids to hundreds of thousands of doctors,
 3
     including doctors in Alaska. For example, on information and belief, the Manufacturer
 4
     Defendants’ detailers, over the past two years, continue to falsely and misleadingly:
 5
                      a. Describe the risk of addiction as low or fail to disclose the risk of addition;
 6
 7                    b. Describe their opioid products as “steady state”—falsely implying that these

 8                       products are less likely to produce the highs and lows that fuel addiction—or
 9
                         as less likely to be abused or result in addiction;
10
                      c. Tout the effectiveness of screening or monitoring patients as a strategy for
11
                         managing opioid abuse and addiction;
12
13                    d. State that there is no maximum dose and that doctors can safely increase doses

14                       without disclosing the significant risks to patients at higher doses;
15                    e. Promote the fictional concept of “pseudoaddiction” (this concept is described
16
                         in paragraphs 116 and 151-53, infra);
17
                      f. State that patients would not experience withdrawal if they stopped using their
18
19                       opioid products;

20                    g. State that their opioid products are effective for chronic pain without
21                       disclosing the lack of evidence for the effectiveness of long-term opioid use;
22
                         and
23
                      h. State that abuse-deterrent formulations are tamper- or crush-resistant and
24
25                       harder to abuse or misuse.

26
27


     COMPLAINT - 29


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 34 of 161
 1                98.    Because these detailers must adhere to scripts and talking points drafted by

 2   the Manufacturer Defendants, it can be reasonably inferred that most, if not all, of the
 3
     Manufacturer Defendants’ detailers made and continue to make these misrepresentations to the
 4
     thousands of doctors they have visited and continue to visit. The Manufacturer Defendants have
 5
     not corrected this misinformation.
 6
 7                99.    The Manufacturer Defendants’ detailing to doctors was highly effective in the

 8   national proliferation of prescription opioids. On information and belief, the Manufacturer
 9
     Defendants used sophisticated data mining and intelligence to track and understand the rates of
10
     initial prescribing and renewal by individual doctors, allowing specific and individual targeting,
11
     customizing, and monitoring of their marketing.
12
13                100.   The Manufacturer Defendants also identified doctors to serve, for payment

14   and other remuneration, on their speakers’ bureaus and to attend programs with speakers and
15   meals paid for by the Manufacturer Defendants. These speakers gave the false impression that
16
     they were providing unbiased and medically accurate presentations when they were, in fact,
17
     presenting a script prepared by the Manufacturer Defendants. On information and belief, these
18
19   presentations conveyed misleading information, omitted material information, and failed to

20   correct the Manufacturer Defendants’ prior misrepresentations about the risks and benefits of
21   opioids.
22
                  101.   Each Manufacturer Defendant devoted and continues to devote massive
23
     resources to direct sales contacts with doctors.
24
25                102.   Marketing impacts prescribing habits, with face-to-face detailing having the

26   greatest influence. On information and belief, physicians who prescribe opioids frequently are
27


     COMPLAINT - 30


                Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 35 of 161
 1   generally more likely to have received a detailing visit. In some instances, physicians who

 2   prescribed opioids only infrequently received a detailing visit from a Manufacturer Defendant’s
 3
     detailer, and then prescribed only that Manufacturer Defendant’s opioid products.
 4
                 103.    The FDA has cited at least one Manufacturer Defendant for deceptive
 5
     promotions by its detailers and direct-to-physician marketing. In 2010, the FDA notified Actavis
 6
 7   that certain brochures distributed by Actavis were “false or misleading because they omit and

 8   minimize the serious risks associated with the drug, broaden and fail to present the limitations to
 9
     the approved indication of the drug, and present unsubstantiated superiority and effectiveness
10
     claims.” The FDA also found that “[t]hese violations are a concern from a public health
11
     perspective because they suggest that the product is safer and more effective than has been
12
13   demonstrated.”21

14                       c. Unbranded advertising disseminated by seemingly independent third
                            parties
15
16               104.    The Manufacturer Defendants also deceptively marketed opioids through

17   unbranded advertising—i.e., advertising that promotes opioid use generally but does not name a
18   specific opioid. This advertising was ostensibly created and disseminated by independent third
19
     parties. Yet, by funding, directing, reviewing, editing, and distributing this unbranded
20
     advertising, the Manufacturer Defendants coordinated and controlled the deceptive messages
21
22   disseminated by these third parties and acted in concert with them to falsely and misleadingly

23   promote opioids for the treatment of chronic pain.
24
     21
       Letter from Thomas Abrams, Director, Div. of Drug Marketing, Advertising & Communications, U.S. Food &
25   Drug Admin., to Doug Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010), available at
     http://www.fdanews.com/ext/resources/files/archives/a/ActavisElizabethLLC.pdf.
26
27


     COMPLAINT - 31


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 36 of 161
 1              105.    The Manufacturer Defendants marketed opioids through third-party,

 2   unbranded advertising to avoid regulatory scrutiny because that advertising is not submitted to
 3
     and typically is not reviewed by the FDA. The Manufacturer Defendants also used third-party,
 4
     unbranded advertising to give the false appearance that the deceptive messages came from an
 5
     independent and objective source. Like tobacco companies, the Manufacturer Defendants used
 6
 7   third parties that they funded, directed, and controlled to carry out and conceal their scheme to

 8   deceive doctors and patients about the risks and benefits of long-term opioid use for chronic
 9
     pain.
10
                106.    The Manufacturer Defendants’ deceptive unbranded marketing often
11
     contradicted what they said in their branded materials reviewed by the FDA.
12
13              107.    The Manufacturer Defendants also spoke through a small circle of doctors—

14   the KOLs—who, upon information and belief, were selected, funded, and elevated by the
15   Manufacturer Defendants because their public positions supported the use of opioids to treat
16
     chronic pain.
17
                108.    Through their use of KOLs and strategic placement of these KOLs throughout
18
19   every critical distribution channel of information within the medical community, the

20   Manufacturer Defendants were able to exert control of each of these modalities through which
21   doctors receive their information.
22
                109.    Pro-opioid doctors are one of the most important avenues that the
23
     Manufacturer Defendants use to spread their false and misleading statements about the risks and
24
25   benefits of long-term opioid use. The Manufacturer Defendants know that doctors rely heavily

26
27


     COMPLAINT - 32


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 37 of 161
 1   and more uncritically on their peers for guidance, and KOLs provide the false appearance of

 2   unbiased and reliable support for chronic opioid therapy.
 3
                 110.    For example, the New York Attorney General (“NY AG”) found in its
 4
     settlement with Purdue that through March 2015, the Purdue website “In the Face of Pain” failed
 5
     to disclose that doctors who provided testimonials on the site were paid by Purdue, 22 and
 6
 7   concluded that Purdue’s failure to disclose these financial connections potentially misled

 8   consumers regarding the objectivity of the testimonials.
 9
                 111.    Pro-opioid KOLs have admitted to making false claims about the
10
     effectiveness of opioids. Dr. Russell Portenoy received research support, consulting fees, and
11
     other compensation from Cephalon, Endo, Janssen, and Purdue, among others. Dr. Portenoy
12
13   admitted that he “gave innumerable lectures . . . about addictions that weren’t true.” His lectures

14   falsely claimed that fewer than 1 percent of patients would become addicted to opioids. Dr.
15   Portenoy admitted that the primary goal was to “destigmatize” opioids, and he conceded, “[d]ata
16
     about the effectiveness of opioids does not exist.” According to Dr. Portenoy, “Did I teach about
17
     pain management specifically about opioid therapy, in a way that reflects misinformation?
18
19   Well,. . . .I guess I did.” Dr. Portenoy admitted that “[i]t was clearly the wrong thing to do.”23

20               112.    Dr. Portenoy also made frequent media appearances promoting opioids and
21   spreading misrepresentation, such as his claim that “the likelihood that the treatment of pain
22
23
     22
        See New York State Office of the Att’y Gen., A.G. Schneiderman Announces Settlement with Purdue Pharma
     That Ensures Responsible and Transparent Marketing Of Prescription Opioid Drugs By The Manufacturer (Aug.
24   20, 2015), https://ag.ny.gov/press-release/ag-schneiderman-announces-settlement-purdue-pharma-ensures-
     responsible-and-transparent (last accessed Feb. 27, 2018).
     23
25      Thomas Catan & Evan Perez, A Pain-Drug Champion Has Second Thoughts, The Wall St. J., Dec. 17, 2012,
     available at https://www.wsj.com/articles/SB10001424127887324478304578173342657044604 (last accessed
26   Aug. 10, 2018).

27


     COMPLAINT - 33


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 38 of 161
 1   using an opioid drug which is prescribed by a doctor will lead to addiction is extremely low.”

 2   He appeared on Good Morning America in 2010 to discuss the use of opioids long-term to treat
 3
     chronic pain. On this widely watched program, broadcast across the country, Dr. Portenoy
 4
     claimed: “Addiction, when treating pain, is distinctly uncommon. If a person does not have a
 5
     history, a personal history, of substance abuse, and does not have a history in the family of
 6
 7   substance abuse, and does not have a very major psychiatric disorder, most doctors can feel very

 8   assured that the person is not going to become addicted.”24
 9
                     113.    Another KOL, Dr. Lynn Webster, was the co-founder and Chief Medical
10
     Director of Lifetree Clinical Research, an otherwise unknown pain clinic in Salt Lake City, Utah.
11
     Dr. Webster was President of the American Academy of Pain Medicine (AAPM) in 2013. He is
12
13   a Senior Editor of Pain Medicine, the same journal that published Endo special advertising

14   supplements touting Opana ER. Dr. Webster was the author of numerous Continuing Medical
15   Education or CMEs sponsored by Cephalon, Endo and Purdue. At the same time, Dr. Webster
16
     was receiving significant funding from the Manufacturer Defendants (including nearly $2
17
     million from Cephalon).
18
19                   114.    Ironically, Dr. Webster created and promoted the Opioid Risk Tool, a five-

20   question, one-minute screening tool relying on patient self-reports that purportedly allows
21   doctors to manage the risk that their patients will become addicted to or abuse opioids.25 The
22
     claimed ability to pre-sort patients likely to become addicted is an important tool in giving
23
     doctors confidence to prescribe opioids long-term, and, for this reason, references to screening
24
25   24
          Good Morning America (ABC television broadcast Aug. 30, 2010).
     25
          https://www.drugabuse.gov/sites/default/files/files/OpioidRiskTool.pdf
26
27


     COMPLAINT - 34


                 Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 39 of 161
 1   appear in various industry supported guidelines. Versions of Dr. Webster’s Opioid Risk Tool

 2   appear on, or are linked to, websites run by Endo, Janssen and Purdue. Unaware of the flawed
 3
     science and industry bias underlying this tool, certain states and public entities have incorporated
 4
     the Opioid Risk Tool into their own guidelines, indicating, also, their reliance on the
 5
     Manufacturer Defendants and those under their influence and control.
 6
 7               115.    In 2011, Dr. Webster presented via webinar a program sponsored by Purdue

 8   entitled “Managing Patient’s Opioid Use: Balancing the Need and the Risk.” On information and
 9
     belief, Dr. Webster recommended the use of risk screening tools, urine testing and patient
10
     agreements as a way to prevent “overuse of prescriptions” and “overdose deaths.”26
11
                 116.    Dr. Webster was a leading proponent of the concept of “pseudoaddiction,”
12
13   the notion that addictive behaviors should be seen not as warnings that a patient was addicted to

14   the drug, but as indications of undertreated pain. In Dr. Webster’s description, when a patient
15   presented such behaviors the only way to differentiate the two was to increase the patient’s dose
16
     of opioids. As he and co-author Beth Dove wrote in their 2007 book Avoiding Opioid Abuse
17
     While Managing Pain—a book that is still available online—when faced with signs of aberrant
18
19   behavior, increasing the dose “in most cases . . . should be the clinician’s first response.”27 Upon

20   information and belief, Endo distributed this book to doctors. Years later, Dr. Webster reversed
21
     26
        See Emerging Solutions in Pain, Managing Patient’s Opioid Use: Balancing the Need and the Risk,
22   http://www.emergingsolutionsinpain.com/ce-education/opioidmanagement?option=com_continued&view=frontmatt
     er&Itemid=303 &course=209 (last visited Aug. 10, 2018).
23   27
        Lynn R. Webster & Beth Dove, Avoiding Opioid Abuse While Managing Pain at 59 (2007).

24
25
26
27


     COMPLAINT - 35


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 40 of 161
 1   himself, acknowledging that “[pseudoaddiction] obviously became too much of an excuse to

 2   give patients more medication.”28
 3
                 117.     The Manufacturer Defendants cited and promoted favorable studies or articles
 4
     by their KOLs. By contrast, Manufacturer Defendants did not support, acknowledge, or
 5
     disseminate publications of doctors unsupportive or critical of chronic opioid therapy.
 6
 7               118.     On information and belief, the Manufacturer Defendants also entered into

 8   arrangements with seemingly unbiased and independent patient and professional organizations
 9
     to promote opioids for the treatment of chronic pain. Under the direction and control of the
10
     Manufacturer Defendants, these “Front Groups”—which include, but are not limited to, the
11
     American Pain Foundation (APF) (of which Dr. Portenoy was a member) and the AAPM—
12
13   generated treatment guidelines, unbranded materials, and programs that favored chronic opioid

14   therapy. The evidence did not support these guidelines, materials, and programs at the time they
15   were created, and the scientific evidence does not support them today. Indeed, they stand in
16
     marked contrast to the 2016 CDC Guideline.
17
                 119.     The Manufacturer Defendants worked together, through Front Groups, to
18
19   spread their deceptive messages about the risks and benefits of long-term opioid therapy.

20               120.     On information and belief, these Front Groups also assisted the Manufacturer
21   Defendants by responding to negative articles, by advocating against regulatory or legislative
22
     changes that would limit opioid prescribing in accordance with the scientific evidence, and by
23
     conducting outreach to vulnerable patient populations targeted by the Manufacturer Defendants.
24
25   28
       John Fauber, Painkiller Boom Fueled by Networking, Milwaukee Wisc. J. Sentinel, Feb. 18, 2012,
     http://archive.jsonline.com/watchdog/watchdogreports/painkiller-boom-fueled-by-networking-dp3p2rn-
26   139609053.html/.
27


     COMPLAINT - 36


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 41 of 161
 1               121.     These Front Groups depended on the Manufacturer Defendants for funding

 2   and, in some cases, for survival. A recent U.S. Senate Homeland Security and Governmental
 3
     Affairs Committee Minority Staff Report reported that Purdue, Janssen, Insys, and other
 4
     manufacturers made nearly $9 million in payments to 14 outside groups between 2012 and 2017,
 5
     and that physicians affiliated with those groups have been paid more than $1.6 million since
 6
 7   2013.29 The Report further noted: “Payments from Purdue totaling $4,153,554.33 account for

 8   roughly half of the $9 million in funding to groups.”30 “Primarily due to large payments to the
 9
     National Pain Foundation (now known as the Global Pain Initiative) and the U.S. Pain
10
     Foundation, Insys had the second-highest contribution total from 2012 to 2017, with $3,146,265
11
     in payments.”31 During the investigation for the report, the Global Pain Initiative described
12
13   $662,500 in contributions from Insys in 2013, 2015, 2016, and 2017—$100,000 more than Insys

14   reported. In July 2018, Insys confirmed this additional $100,000 payment to the Global Pain
15   Foundation.32
16
                 122.     On information and belief, the Manufacturer Defendants exercised control
17
     over programs and materials created by these groups by collaborating on, editing, and approving
18
19   29
        U.S. Senate Homeland Sec. & Governmental Affairs Committee, Fueling an Epidemic: Exposing the Financial
     Ties Between Opioid Manufacturers and Third Party Advocacy Groups, (Feb. 12, 2018) at 1, available at
20   https://www.hsgac.senate.gov/imo/media/doc/REPORT-Fueling%20an%20Epidemic-
     Exposing%20the%20Financial%20Ties%20Between%20Opioid%20Manufacturers%20and%20Third%20Party%20
21   Advocacy%20Groups.pdf, (last accessed Aug. 10, 2018). On July 24, 2018, the Committee released a press release
     U.S. Senate Homeland Sec. & Governmental Affairs Committee, McCaskill Amends Report After Finding Insys
22   Therapeutics Failed to Report $100,000 in Contributions to Third Party Advocacy Group,
     https://www.hsgac.senate.gov/media/minority-media/mccaskill-amends-report-after-finding-insys-therapeutics-
23   failed-to-report-100000-in-contributions-to-third-party-advocacy-group (last visited Aug. 10, 2018). Fueling and
     Epidemic, Supplement to February 2018 Report, available at
24   https://www.hsgac.senate.gov/imo/media/doc/SUPPLEMENT-Fueling%20an%20Epidemic-
     Exposing%20the%20Financial%20Ties%20Between%20Opioid%20Manufacturers%20and%20Third%20Party%20
25   Advocacy%20Groups.pdf, (last accessed Sept. 20, 2018).
     30
        Id.
26   31
        Id.
     32
        Id.
27


     COMPLAINT - 37


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 42 of 161
 1   their content, and by funding their dissemination. In doing so, the Manufacturer Defendants

 2   made sure that the Front Groups would generate only the messages the Manufacturer Defendants
 3
     wanted to distribute. Despite this, the Front Groups held themselves out as independent and
 4
     serving the needs of their members—whether patients suffering from pain or doctors treating
 5
     those patients.
 6
 7                123.     Defendants Cephalon, Endo, Janssen and Purdue, in particular, utilized many

 8   Front Groups, including many of the same ones. Several of the most prominent are described
 9
     below, but there are many others, including the American Pain Society (APS), American
10
     Geriatrics Society (AGS), the Federation of State Medical Boards (FSMB), American Chronic
11
     Pain Association (ACPA), the Center for Practical Bioethics (CPB), the U.S. Pain Foundation
12
13   (USPF),33 and the Pain & Policy Studies Group (PPSG).34

14                124.     The most prominent of the Manufacturer Defendants’ Front Groups was the
15   APF, which, on information and belief, received more than $10 million in funding from opioid
16
     manufacturers (primarily from Endo and Purdue) from 2007 until it closed its doors in May 2012.
17
     APF issued education guides for patients, reporters, and policymakers that touted the benefits of
18
19   opioids for chronic pain and trivialized their risks, particularly the risk of addiction. APF also

20   launched a campaign to promote opioids for returning veterans, which has contributed to high
21   rates of addiction and other adverse outcomes—including death—among returning soldiers. APF
22
23
     33
        The U.S. Pain Foundation lists “Platinum,” “Gold,” and “Basic” corporate members—including Manufacturer
     Defendants like Abbott, Teva, Janssen (through J&J), Endo, Purdue, and Mallinckrodt—without indicating the level
24   of donations required for each classification. They also list other Front Groups as members. U.S. Pain Foundation,
     Transparency, https://uspainfoundation.org/transparency/, (last accessed Aug. 10, 2018).
     34
25      See generally, e.g., Letter from Sen. Ron Wyden, U.S. Senate Comm. on Finance, to Sec. Thomas E. Price, U.S.
     Dep’t of Health and Human Servs., (May 5, 2015), available at
26   https://www.finance.senate.gov/imo/media/doc/050517%20Senator%20Wyden%20to%20Secretary%20Price%20re
     %20FDA%20Opioid%20Prescriber%20Working%20Group.pdf, (last accessed Aug. 10, 2018).
27


     COMPLAINT - 38


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 43 of 161
 1   also engaged in a significant multimedia campaign—through radio, television, and the internet—

 2   to educate patients about their “right” to pain treatment, namely opioids. All of the programs and
 3
     materials were available nationally and were intended to reach citizens of all 50 states.
 4
                 125.     APF held itself out as an independent patient advocacy organization. It often
 5
     engaged in grassroots lobbying against various legislative initiatives that might limit opioid
 6
 7   prescribing, and thus the profitability of its sponsors. Upon information and belief, APF was

 8   often called upon to provide “patient representatives” for the Manufacturer Defendants’
 9
     promotional activities, including for Purdue’s Partners Against Pain and Janssen’s Let’s Talk
10
     Pain.
11
                 126.     However, APF functioned largely as an advocate for the interests of the
12
13   Manufacturer Defendants, not patients. Indeed, upon information and belief, as early as 2001,

14   Purdue told APF that the basis of a grant was Purdue’s desire to “strategically align its
15   investments in nonprofit organizations that share [its] business interests.”
16
                 127.     Organizations, including the U.S. Senate Finance Committee, began to investigate
17
     APF in 2012 to determine the links, financial and otherwise, between the organization and the opioid
18
19   industry.35 The investigation revealed that APF received 90 percent of its funding from the drug and

20   medical-device industry, and “its guides for patients, journalists and policymakers had played down
21   the risks associated with opioid painkillers while exaggerating the benefits from the drugs.” Within
22
     days of the beginning of the Senate Finance Committee’s investigation, APF dissolved “due to
23
     irreparable economic circumstances.”
24
25   35
       Charles Ornstein & Tracy Weber, Senate panel investigates drug companies ties to pain groups, The Washington
     Post, May 8, 2012, available at https://www.washingtonpost.com/national/health-science/senate-panel-
26   investigates-drug-companies-ties-to-paid-groups/2012/05/08/gIQA2X4qBU_story.html (last accessed August 10,
     2018).
27


     COMPLAINT - 39


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 44 of 161
 1               128.     Another front group for the Manufacturer Defendants was the AAPM. With the

 2   assistance, prompting, involvement, and funding of the Manufacturer Defendants, the AAPM issued
 3
     purported treatment guidelines, and sponsored and hosted medical education programs essential to
 4
     the Manufacturer Defendants’ deceptive marketing of chronic opioid therapy.
 5
                 129.     AAPM received substantial funding from opioid manufacturers. For example,
 6
 7   AAPM maintained a corporate relations council, whose members paid $25,000 per year (on top

 8   of other funding) to participate. The benefits included allowing members to present educational
 9
     programs at off-site dinner symposia in connection with AAPM’s marquee event, its annual
10
     meeting held in Palm Springs, California, or other resort locations. AAPM describes the annual
11
     event as an “exclusive venue” for offering education programs to doctors. Membership in the
12
13   corporate relations council also allows drug company executives and marketing staff to meet

14   with AAPM executive committee members in small settings. Defendants Endo, Purdue, and
15   Cephalon were members of the council and presented deceptive programs to doctors who
16
     attended this annual event. Defendant Teva is a current council member.36
17
                 130.     Upon information and belief, AAPM is viewed internally by Endo as
18
19   “industry friendly,” with Endo advisors and speakers among its active members. Endo attended

20   AAPM conferences, funded its CMEs, and distributed its publications. The conferences
21   sponsored by AAPM heavily emphasized sessions on opioids—37 out of roughly 40 at one
22
     conference alone. AAPM’s presidents have included top industry-supported KOLs Dr. Perry
23
24   36
       AAPM, Corporate Relations Council Profiles, http://www.painmed.org/membercenter/corporate-relations-
     council-profiles/ (last accessed July 31, 2018).
25
26
27


     COMPLAINT - 40


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 45 of 161
 1   Fine of the University of Utah and Dr. Lynn Webster. Dr. Webster was even elected president

 2   of AAPM while under a DEA investigation.
 3
                  131.     The Manufacturer Defendants were able to influence AAPM through both
 4
     their significant and regular funding, and the leadership of pro-opioid KOLs within the
 5
     organization.
 6
 7                132.     In 1996, AAPM and APS jointly issued a consensus statement, “The Use of

 8   Opioids for the Treatment of Chronic Pain,” which endorsed opioids to treat chronic pain and
 9
     claimed that the risk of a patients’ addiction to opioids was low. Dr. Haddox, who co-authored
10
     the AAPM/APS statement, was a paid speaker for Purdue at the time. Dr. Portenoy was the sole
11
     consultant. The consensus statement remained on AAPM’s website until 2011, and, upon
12
13   information and belief, was taken down from AAPM’s website only after a doctor complained.37

14                133.     AAPM and APS issued their own guidelines in 2009 (“AAPM/APS
15   Guidelines”) and continued to recommend the use of opioids as “safe and effective” for treating
16
     chronic pain, despite acknowledging limited evidence, and concluding that the risk of addiction
17
     is manageable for patients regardless of past abuse histories.38 The AAPM/APS Guidelines have
18
19   been relied upon by doctors, especially the general practitioners and family doctors targeted by

20   the Manufacturer Defendants.
21                134.     At least 14 of the 21 panel members, who drafted the AAPM/APS Guidelines,
22
     (including KOLs Dr. Portenoy and Dr. Fine), received support from Janssen, Cephalon, Endo,
23
     and Purdue. One panel member, Dr. Joel Saper, Clinical Professor of Neurology at Michigan
24
25   37
        The Use of Opioids for the Treatment of Chronic Pain: A Consensus Statement From the American Academy of
     Pain Medicine and the American Pain Society, 13 Clinical J. Pain 6 (1997).
26   38
        Roger Chou, et al., Clinical guidelines for the use of chronic opioid therapy in chronic noncancer pain, 10 J. Pain
     113 (2009), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4043401/.
27


     COMPLAINT - 41


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 46 of 161
 1   State University and founder of the Michigan Headache & Neurological Institute, resigned from

 2   the panel because of his concerns that the 2009 Guidelines were influenced by contributions that
 3
     drug companies, including Manufacturer Defendants, made to the sponsoring organizations and
 4
     committee members.
 5
                 135.   These AAPM/APS Guidelines have been a particularly effective channel of
 6
 7   deception and have influenced not only treating physicians, but also the body of scientific

 8   evidence on opioids. The AAPM/APS Guidelines have been cited hundreds of times in academic
 9
     and scientific literature, and were reprinted in the Journal of Pain. Further, the AAPM/APS
10
     Guidelines are referenced by third-party payors in determining whether they should cover
11
     treatments for specific indications.
12
13               136.   The Manufacturer Defendants widely referenced and promoted the 2009

14   Guidelines without disclosing the lack of evidence to support them or the Manufacturer
15   Defendants’ financial support to members of the panel. Pharmaceutical sales representatives
16
     employed by Endo, Actavis, and Purdue discussed the guidelines with doctors during individual
17
     sales visits.
18
19               137.   On information and belief, the Manufacturer Defendants combined their

20   efforts through the Pain Care Forum (PCF), which began in 2004 as an APF project. PCF is
21   comprised of representatives from opioid manufacturers (including Abbott, Allergan, Cephalon,
22
     Endo, Insys, Janssen (through J&J), Purdue and Teva) and various Front Groups, almost all of
23
     which received substantial funding from the Manufacturer Defendants. Among other projects,
24
25   PCF worked to ensure that an FDA-mandated education project on opioids was not unacceptably

26   negative and did not require mandatory participation by prescribers. PCF also worked to address
27


     COMPLAINT - 42


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 47 of 161
 1   a lack of coordination among its members and developed cohesive industry messaging. Further,

 2   PCF worked to “influence legislation concerning prescription pain medications on both federal
 3
     and state levels,” with an average of six lobbyists in Alaska from 2006-2015.39
 4
                   138.   According to the Global Pain Initiative, Insys provided $50,000 in 2013 “to
 5
     the organization without restrictions to start operations, in 4-separate payments of $12,500.00
 6
 7   each.” In 2015, Insys reportedly provided three payments totaling $350,000 to “launch a race car

 8   program ‘Global Pain Initiative’ to reach public for feedback,” to “launch data discovery as to
 9
     pain in the U.S. and move that to pain abroad,” and to develop a “‘digital data’ collection tool
10
     for ‘person centric’ data.”40
11
                   139.   On information and belief, through Front Groups and KOLs, the
12
13   Manufacturer Defendants wrote or influenced prescribing guidelines that reflected the messaging

14   the Manufacturer Defendants wanted to promote rather than scientific evidence.
15                 140.   Through these means, and likely others still concealed, the Manufacturer
16
     Defendants collaborated to spread deceptive messages about the risks and benefits of long-term
17
     opioid use.
18
19                    2. The Manufacturer Defendants’ false and misleading statements understated
                         the dangers of opioid drugs
20
                   141.   To falsely assure physicians and patients that opioids are safe, the
21
22   Manufacturer Defendants deceptively trivialized and failed to disclose the risks of long-term

23   39
        Eugene Tauber, Lobbyists hired by advocates for opioid manufacturers in every state, The Morning Call,
24   Sept. 17, 2016, http://www.mcall.com/news/local/data/mc-politics-of-pain-state-lobbyists-htmlstory.html (last
     accessed Aug. 10, 2018).
     40
25      Fueling and Epidemic, Supplement to February 2018 Report,
     https://www.hsgac.senate.gov/imo/media/doc/SUPPLEMENT-Fueling%20an%20Epidemic-
26   Exposing%20the%20Financial%20Ties%20Between%20Opioid%20Manufacturers%20and%20Third%20Party%20
     Advocacy%20Groups.pdf.
27


     COMPLAINT - 43


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 48 of 161
 1   opioid use, particularly the risk of addiction, through a series of misrepresentations that have

 2   been conclusively debunked by the FDA and CDC.
 3
                  142.   The Manufacturer Defendants’ misrepresentations reinforced each other and
 4
     created the dangerously misleading impressions that (a) starting patients on opioids was low-risk
 5
     because most patients would not become addicted, and because those who were at greatest risk
 6
 7   of addiction could be readily identified and managed; (b) patients who displayed signs of

 8   addiction probably were not addicted (and likely suffered from pseudoaddiction) and, in any
 9
     event, could easily be weaned from the drugs; (c) the use of higher opioid doses, which many
10
     patients need to sustain pain relief as they develop tolerance to the drugs, do not pose special
11
     risks; and (d) abuse-deterrent opioids both prevent abuse and overdose and are inherently less
12
13   addictive.

14                143.   Some examples of these false claims include:
15                   a. Actavis’s predecessor caused a patient education brochure, Managing
16
                         Chronic Back Pain, to be distributed beginning in 2003 that admitted that
17
                         opioid addiction is possible, but falsely claimed that it is “less likely if you
18
19                       have never had an addiction problem.” Based on Actavis’s acquisition of its

20                       predecessor’s marketing materials along with the rights to Kadian, it appears
21                       that Actavis continued to use this brochure in 2009 and beyond.
22
                     b. Cephalon and Purdue sponsored APF’s Treatment Options: A Guide for
23
                         People Living with Pain (2007), which suggests that addiction is rare and
24
25                       limited to extreme cases of unauthorized dose escalations, obtaining

26
27


     COMPLAINT - 44


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 49 of 161
 1                        duplicative prescriptions, or theft. This publication is available today.41

 2                    c. Endo sponsored a website, “PainKnowledge,” which, upon information and
 3
                          belief, claimed in 2009 that “[p]eople who take opioids as prescribed usually
 4
                          do not become addicted.” Upon information and belief, another Endo website,
 5
                          PainAction.com, stated, “Did you know? Most chronic pain patients do not
 6
 7                        become addicted to the opioid medications that are prescribed for them.”

 8                        Endo also distributed an “Informed Consent” document on PainAction.com
 9
                          that misleadingly suggested that only people who “have problems with
10
                          substance abuse and addiction” are likely to become addicted to opioid
11
                          medications.
12
13                    d. Upon information and belief, Endo distributed a pamphlet with the Endo logo

14                        entitled Living with Someone with Chronic Pain, which stated, “[m]ost health
15                        care providers who treat people with pain agree that most people do not
16
                          develop an addiction problem.”
17
                      e. Janssen reviewed and distributed a patient education guide entitled Finding
18
19                        Relief: Pain Management for Older Adults (2009), which described as “myth”

20                        the claim that opioids are addictive, and asserted as fact that “[m]any studies
21                        show that opioids are rarely addictive when used properly for the management
22
                          of chronic pain.”
23
                      f. Janssen continues to maintain a website, prescriberesponsibly.com (last
24
25   41
       APF, Treatment Options: A Guide for People Living with Pain (2007), available at
     https://assets.documentcloud.org/documents/277605/apf-treatmentoptions.pdf (last accessed Aug. 10, 2018).
26
27


     COMPLAINT - 45


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 50 of 161
 1                        modified July 2, 2015) which claims that concerns about opioid addiction are

 2                        “overestimated.”42
 3
                      g. Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain &
 4
                          Its Management, which claims that less than 1% of children prescribed
 5
                          opioids will become addicted and that pain is undertreated due to
 6
 7                        “misconceptions about opioid addiction[].” This publication is still available

 8                        online.43
 9
                  144.    Consistent with the Manufacturer Defendants’ published marketing materials,
10
     upon information and belief, detailers for the Manufacturer Defendants in Alaska and elsewhere
11
     have 1) minimized or omitted (and continue to minimize or omit) any discussion with doctors or
12
13   their medical staff about the risk of addiction; 2) misrepresented the potential for abuse of opioids

14   with purportedly abuse-deterrent formulations; and 3) failed to correct the misrepresentations noted
15   above.
16
                  145.    The Manufacturer Defendants engaged in this campaign of misinformation in
17
     an intentional effort to deceive doctors and patients and thereby increase the use of their opioid
18
19   products.

20                146.    The     Manufacturer      Defendants’      misrepresentations       are   contrary to
21   longstanding scientific evidence.
22
                  147.    As noted in the 2016 CDC Guideline endorsed by the FDA, there is “extensive
23
24   42
       Available at http://www.prescriberesponsibly.com/articles/opioid-pain-management (last accessed Aug. 10,
     2018).
25
     43
       APF, A Policymaker's Guide to Understanding Pain & Its Management, at 6 (Oct. 2011), available at
26   http://s3.documentcloud.org/documents/277603/apf-policymakers-guide.pdf (last accessed Aug. 10, 2018).

27


     COMPLAINT - 46


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 51 of 161
 1   evidence” of the “possible harms of opioids (including opioid use disorder [an alternative term

 2   for opioid addiction]).”44 The Guideline points out that “[o]pioid pain medication use presents
 3
     serious risks, including . . . opioid use disorder”45 and that “continuing opioid therapy for [three]
 4
     3 months substantially increases risk for opioid use disorder.”46
 5
                 148.     The FDA further exposed the falsity of Defendants’ claims about the low risk
 6
 7   of addiction when it announced changes to the labels for ER/LA opioids in 2013 and for IR

 8   opioids in 2016. In its announcements, the FDA found that “most opioid drugs have ‘high
 9
     potential for abuse’” and that opioids “are associated with a substantial risk of misuse, abuse,
10
     NOWS [neonatal opioid withdrawal syndrome], addiction, overdose and death.”47 According to
11
     the FDA, because of the “known serious risks” associated with long-term opioid use, including
12
13   “risks of addiction, abuse, and misuse, even at recommended doses, and because of the greater

14   risks of overdose and death,” opioids should be used only “in patients for whom alternative
15   treatment options” like non-opioid drugs have failed.48 The FDA further acknowledged that the
16
     risk is not limited to patients who seek drugs illicitly; addiction “can occur in patients
17
     appropriately prescribed [opioids].”
18
19               149.     The Manufacturer Defendants have been, and are, aware that their

20
     44
        2016 CDC Guideline, supra note 16, at 15.
     45
21      Id. at 2.
     46
        Id. at 25.
     47
22      Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Evaluation and Research, U.S. Food & Drug Admin., U.S.
     Dep’t of Health and Human Servs., to Andrew Koldny, M.D., President, Physicians for Responsible Opioid
23   Prescribing at 3 (Sept. 10, 2013), available at https://www.regulations.gov/contentStreamer?documentId=FDA-
     2012-P-0818-0793&attachmentNumber=1&contentType=pdf (last accessed Aug. 10, 2018); Letter from Janet
24   Woodcock, M.D., Dir., Ctr. For Drug Evaluation and Research, U.S. Food & Drug Admin., U.S. Dep’t of Health
     and Human Servs., to Peter R. Mathers & Jennifer A. Davidson, Kleinfeld, Kaplan & Becker, LLP at 7 (Mar. 22,
25   2016), available at https://www.regulations.gov/contentStreamer?documentId=FDA-2014-P-0205-
     0006&attachmentNumber=1&contentType=pdf (last accessed Aug. 10, 2018) (emphasis added).
     48
26      Id. at page 8 for both documents, respectively (emphasis added).

27


     COMPLAINT - 47


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 52 of 161
 1   misrepresentations about opioids are false.

 2                     150.   The NY AG, in a 2016 settlement agreement with Endo, found that opioid “use
 3
     disorders appear to be highly prevalent in chronic pain patients treated with opioids, with up to
 4
     40% of chronic pain patients treated in specialty and primary care outpatient centers meeting the
 5
     clinical criteria for an opioid use disorder.”49 Endo had claimed on its www.opana.com website
 6
 7   that “[m]ost healthcare providers who treat patients with pain agree that patients treated with

 8   prolonged opioid medicines usually do not become addicted,”50 but the NY AG found that Endo
 9
     had no evidence for that statement. Consistent with this, Endo agreed not to “make statements
10
     that . . . opioids generally are non-addictive” or “that most patients who take opioids do not
11
     become addicted” in New York.51
12
13                     151.   The Manufacturer Defendants falsely instructed doctors and patients that the

14   signs of addiction are actually signs of undertreated pain and should be treated by prescribing
15   more opioids. The Manufacturer Defendants called this phenomenon “pseudoaddiction”—a term
16
     coined by Dr. J. David Haddox, who later became Vice President of Health Policy at Purdue,
17
     and popularized by Dr. Portenoy—and falsely claimed that pseudoaddiction is substantiated by
18
19   scientific evidence. Some illustrative examples of these deceptive claims are described below:

20                        a. Cephalon and Purdue sponsored Responsible Opioid Prescribing (2007),
21                            which taught that behaviors such as “requesting drugs by name”, “demanding
22
                              or manipulative behavior,” seeing more than one doctor to obtain opioids, and
23
24   49
       Assurance of Discontinuance, In re Endo Health Solutions Inc. and Endo Pharm. Inc. (Assurance No. 15-228), at
     13, available at https://ag.ny.gov/pdfs/Endo_AOD_030116-Fully_Executed.pdf (last accessed August 10, 2018).
25
     50
          Id. at 6.
26   51
          Id. at 15.

27


     COMPLAINT - 48


                  Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 53 of 161
 1                           hoarding, are all signs of pseudoaddiction, rather than true addiction. The

 2                           2012 edition of Responsible Opioid Prescribing remains for sale online.52
 3
                         b. On information and belief, Janssen sponsored, funded, and edited the Let’s
 4
                             Talk Pain website, which in 2009 stated: “pseudoaddiction . . . refers to patient
 5
                             behaviors that may occur when pain is under-treated . . . . Pseudoaddiction is
 6
 7                           different from true addiction because such behaviors can be resolved with

 8                           effective pain management.”
 9
                         c. Endo sponsored a National Initiative on Pain Control (NIPC) CME program
10
                             in 2009 entitled “Chronic Opioid Therapy: Understanding Risk While
11
                             Maximizing Analgesia,” which, upon information and belief, promoted
12
13                           pseudoaddiction by teaching that a patient’s aberrant behavior was the result

14                           of untreated pain. Endo appears to have substantially controlled NIPC by
15                           funding NIPC projects; developing, specifying, and reviewing content; and
16
                             distributing NIPC materials.
17
                         d. Purdue published a pamphlet in 2011 entitled Providing Relief, Preventing
18
19                           Abuse, which, upon information and belief, described pseudoaddiction as a

20                           concept that “emerged in the literature” to describe the inaccurate
21                           interpretation of [drug- seeking behaviors] in patients who have pain that has
22
                             not been effectively treated.”
23
                         e. Upon information and belief, Purdue sponsored a CME program titled “Path
24
25                           of the Patient, Managing Chronic Pain in Younger Adults at Risk for Abuse”.

26   52
          See Scott M. Fishman, M.D., Responsible Opioid Prescribing: A Clinician’s Guide (2d ed. 2012).
27


     COMPLAINT - 49


                 Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 54 of 161
 1                           In a role play, a chronic pain patient with a history of drug abuse tells his

 2                           doctor that he is taking twice as many hydrocodone pills as directed. The
 3
                             narrator notes that because of pseudoaddiction, the doctor should not assume
 4
                             the patient is addicted even if he persistently asks for a specific drug, seems
 5
                             desperate, hoards medicine, or “overindulges in unapproved escalating
 6
 7                           doses.” The doctor treats this patient by prescribing a high-dose, long acting

 8                           opioid.
 9
                    152.     Pseudoaddiction is fictional. The 2016 CDC Guideline rejects the concept of
10
     pseudoaddiction. The Guideline nowhere recommends that opioid dosages be increased if a
11
     patient is not experiencing pain relief. To the contrary, the Guideline explains that “[p]atients
12
13   who do not experience clinically meaningful pain relief early in treatment . . . are unlikely to

14   experience pain relief with longer-term use,”53 and that physicians should “reassess[] pain and
15   function within 1 month” in order to decide whether to “minimize risks of long-term opioid use
16
     by discontinuing opioids” because the patient is “not receiving a clear benefit.”54
17
                    153.     In connection with its settlement with the NY AG, Endo was forced to admit
18
19   that the concept of pseudoaddiction was a sham. In finding that “[t]he ‘pseudoaddiction’ concept

20   has never been empirically validated and in fact has been abandoned by some of its proponents,”
21   the NY AG, in its 2016 settlement with Endo, reported that despite the fact that Endo trained its
22
     sales representatives to use the concept of pseudoaddiction, “Endo’s Vice President for
23
     Pharmacovigilance and Risk Management testified to [the NY AG] that he was not aware of any
24
25   53
          2016 CDC Guideline, supra note 16, at 13.
     54
          Id. at 25.
26
27


     COMPLAINT - 50


                 Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 55 of 161
 1   research validating the ‘pseudoaddiction’ concept” and acknowledged the difficulty in

 2   distinguishing “between addiction and ‘pseudoaddiction.’”55
 3
                     154.    The Manufacturer Defendants falsely instructed doctors and patients that
 4
     addiction risk screening tools, patient contracts, urine drug screens, and similar strategies allow
 5
     them to reliably identify and safely prescribe opioids to patients predisposed to addiction. These
 6
 7   misrepresentations were especially insidious because the Manufacturer Defendants aimed them

 8   at general practitioners and family doctors who lack the time and expertise to closely manage
 9
     higher-risk patients on opioids. The Manufacturer Defendants’ misrepresentations made these
10
     doctors feel more comfortable prescribing opioids to their patients, and patients more
11
     comfortable starting on opioid therapy for chronic pain. Some illustrative examples of these
12
13   deceptive claims are described below:

14                       a. On information and belief, Endo paid for a 2007 supplement in the Journal of
15                           Family Practice written by a doctor who became a member of Endo’s speakers
16
                             bureau in 2010. The supplement, entitled “Pain Management Dilemmas in
17
                             Primary Care: Use of Opioids”, emphasized the effectiveness of screening
18
19                           tools, claiming that patients at high risk of addiction could safely receive

20                           chronic opioid therapy using a “maximally structured approach” involving
21                           toxicology screens and pill counts.
22
                         b. On information and belief, Purdue sponsored a November 2011 webinar,
23
                             Managing Patient’s Opioid Use: Balancing the Need and Risk, which claimed
24
25                           that screening tools, urine tests, and patient agreements prevent “overuse of

26   55
          Assurance of Discontinuance, supra note 49, at 7.
27


     COMPLAINT - 51


                 Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 56 of 161
 1                           prescriptions” and “overdose deaths.”

 2                      c. On information and belief, as recently as 2015, Purdue has represented in
 3
                             scientific conferences that “bad apple” patients—and not opioids—are the
 4
                             source of the addiction crisis and that once those “bad apples” are identified,
 5
                             doctors can safely prescribe opioids without causing addiction.
 6
 7                      d. On information and belief, detailers for the Manufacturer Defendants have

 8                           touted and continue to tout to doctors in Alaska the reliability and
 9
                             effectiveness of screening or monitoring patients as a tool for managing
10
                             opioid abuse and addiction.
11
                    155.     Once again, the 2016 CDC Guideline confirms that these statements were
12
13   false, misleading, and unsupported at the time they were made by the Manufacturer Defendants.

14   The Guideline notes that there are no studies assessing the effectiveness of risk mitigation
15   strategies—such as screening tools, patient contracts, urine drug testing, or pill counts widely
16
     believed by doctors to detect and deter abuse—”for improving outcomes related to overdose,
17
     addiction, abuse, or misuse.”56 As a result, the Guideline recognizes that available risk screening
18
19   tools “show insufficient accuracy for classification of patients as at low or high risk for [opioid]

20   abuse or misuse” and counsels that doctors “should not overestimate the ability of these tools to
21   rule out risks from long-term opioid therapy.”57
22
                    156.     To underplay the risk and impact of addiction and make doctors feel more
23
     comfortable starting patients on opioids, the Manufacturer Defendants falsely claimed that
24
25   56
          2016 CDC Guideline, supra note 16, at 11.
     57
          Id. at 28 (emphasis added).
26
27


     COMPLAINT - 52


                 Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 57 of 161
 1   opioid dependence can easily be addressed by tapering and that opioid withdrawal is not a

 2   problem, and failed to disclose the increased difficulty of stopping opioids after long-term use.
 3
                    157.     For example, on information and belief, a 2011 non-credit educational
 4
     program sponsored by Endo, entitled Persistent Pain in the Older Adult, claimed that withdrawal
 5
     symptoms can be avoided by tapering a patient’s opioid dose by 10%-20% for 10 days.
 6
 7                  158.     Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain &

 8   Its Management, which claimed that “[s]ymptoms of physical dependence can often be
 9
     ameliorated by gradually decreasing the dose of medication during discontinuation” without
10
     mentioning any hardships that might occur.58
11
                    159.     The Manufacturer Defendants deceptively minimized the significant
12
13   symptoms of opioid withdrawal, which, as explained in the 2016 CDC Guideline, include drug

14   craving, anxiety, insomnia, abdominal pain, vomiting, diarrhea, tremor, and tachycardia (rapid
15   heartbeat). The Marketing Defendants also grossly understated the difficulty of tapering,
16
     particularly after long-term opioid use.
17
                    160.     Contrary to the Manufacturer Defendants’ representations, the 2016 CDC
18
19   Guideline recognizes that the duration of opioid use and the dosage of opioids prescribed should

20   be “limit[ed]” to “minimize the need to taper opioids to prevent distressing or unpleasant
21   withdrawal symptoms,” because “physical dependence on opioids is an expected physiologic
22
     response in patients exposed to opioids for more than a few days.”59 The Guideline further states
23
     that “more than a few days of exposure to opioids significantly increases hazards” and “each day
24
25   58
          APF, Policymaker's Guide, supra note 43 at 32.
     59
          2016 CDC Guideline, supra note 16, at 24.
26
27


     COMPLAINT - 53


                 Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 58 of 161
 1   of unnecessary opioid use increases likelihood of physical dependence without adding benefit.”60

 2                  161.     The Manufacturer Defendants falsely claimed that doctors and patients could
 3
     increase opioid dosages indefinitely without added risk and failed to disclose the greater risks to
 4
     patients at higher dosages. The ability to escalate dosages was critical to the Manufacturer
 5
     Defendants’ efforts to market opioids for long-term use to treat chronic pain because, absent this
 6
 7   misrepresentation, doctors would have abandoned treatment when patients built up tolerance and

 8   lower dosages did not provide pain relief. Some illustrative examples of these deceptive claims
 9
     are described below:
10
                         a. On information and belief, Actavis’s predecessor created a patient brochure
11
                             for Kadian in 2007 that stated, “Over time, your body may become tolerant
12
13                           of your current dose. You may require a dose adjustment to get the right

14                           amount of pain relief. This is not addiction.”
15                       b. Cephalon and Purdue sponsored APF’s Treatment Options: A Guide for
16
                             People Living with Pain (2007), which claims that some patients “need” a
17
                             larger dose of an opioid, regardless of the dose currently prescribed. The guide
18
19                           stated that opioids have “no ceiling dose” and are therefore the most

20                           appropriate treatment for severe pain. This guide is still available online.61
21                       c. Endo sponsored a website, “PainKnowledge,” which, upon information and
22
                             belief, claimed in 2009 that opioid dosages may be increased until “you are
23
                             on the right dose of medication for your pain.”
24
25   60
          Id.
     61
          APF, Treatment Options, supra note 41, at 12.
26
27


     COMPLAINT - 54


                 Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 59 of 161
 1                   d. Endo distributed a pamphlet edited by a KOL entitled Understanding Your

 2                       Pain: Taking Oral Opioid Analgesics (2004 Endo Pharmaceuticals PM-
 3
                         0120). In Q&A format, it asked “If I take the opioid now, will it work later
 4
                         when I really need it?” The response is, “The dose can be increased. . . .You
 5
                         won’t ‘run out’ of pain relief.”62
 6
 7                   e. Janssen, on information and belief, sponsored a patient education guide

 8                       entitled Finding Relief: Pain Management for Older Adults (2009), which its
 9
                         sales   force    distributed.   This    guide    listed   dosage    limitations      as
10
                         “disadvantages” of other pain medicines but omitted any discussion of risks
11
                         of increased opioid dosages.
12
13                   f. On information and belief, Purdue’s In the Face of Pain website promoted

14                       the notion that if a patient’s doctor does not prescribe what, in the patient’s
15                       view, is a sufficient dosage of opioids, he or she should find another doctor
16
                         who will.
17
                     g. Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain &
18
19                       Its Management, which taught that dosage escalations are “sometimes

20                       necessary,” even unlimited ones, but did not disclose the risks from high
21                       opioid dosages. This publication is still available online.63
22
                     h. On information and belief, in 2007, Purdue sponsored a CME entitled
23
                         “Overview of Management Options” that was available until at least 2012.
24
25   62
        Margo McCaffery & Chris Pasero, Endo Pharm., Understanding Your Pain: Taking Oral Opioid Analgesics
     (Russell K. Portenoy, M.D., ed., 2004).
26   63
        APF, Policymaker's Guide, supra note 43, at 32.
27


     COMPLAINT - 55


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 60 of 161
 1                        The CME was edited by a KOL and taught that nonsteroidal anti-

 2                        inflammatories (or NSAIDs) and other drugs, but not opioids, are unsafe at
 3
                          high dosages.
 4
                      i. Seeking to overturn the criminal conviction of a doctor for illegally
 5
                          prescribing opioids, the Front Group APF and others argued to the United
 6
 7                        States Court of Appeals for the Fourth Circuit that “there is no ‘ceiling dose’”

 8                        for opioids.64
 9
                      j. On information and belief, Purdue’s detailers have told doctors in Alaska that
10
                          they should increase the dose of OxyContin, rather than the frequency of use,
11
                          to address early failure.
12
13                162.    These claims conflict with the scientific evidence, as confirmed by the FDA

14   and CDC. As the CDC explains in its 2016 Guideline, the “[b]enefits of high-dose opioids for
15   chronic pain are not established” while the “risks for serious harms related to opioid therapy
16
     increase at higher opioid dosage.” More specifically, the CDC explains, “there is now an
17
     established body of scientific evidence showing that overdose risk is increased at higher opioid
18
19   dosages.” The CDC also states that there are “increased risks for opioid use disorder, respiratory

20   depression, and death at higher dosages.”65
21                163.    The Manufacturer Defendants’ deceptive marketing of the so-called abuse-
22
     deterrent properties of some of their opioids has created false impressions that these opioids can
23
24   64
        Brief of the American Pain Foundation (APF), the National Pain Foundation, and the National Foundation for the
     Treatment of Pain in Support of Appellant and Reversal of the Conviction, United States v. Hurowitz, No. 05-4474,
25   at 9 (4th Cir. Sept. 8, 2005).
     65
        2016 CDC Guideline, supra note 16, at 22-24.
26
27


     COMPLAINT - 56


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 61 of 161
 1   prevent and curb addiction and abuse.

 2                164.     These abuse deterrent formulations (AD opioids) purportedly are harder to
 3
     crush, chew, or grind; become gelatinous when combined with a liquid, making them harder to
 4
     inject; or contain a counteragent such as naloxone that is activated if the tablets are tampered
 5
     with. Despite this, AD opioids can be defeated—often quickly and easily—by those determined
 6
 7   to do so. The 2016 CDC Guideline states that “[n]o studies” support the notion that “abuse-

 8   deterrent technologies [are] a risk mitigation strategy for deterring or preventing abuse,”66 noting
 9
     that the technologies—even when they work—do not prevent opioid abuse through oral intake,
10
     the most common route of opioid abuse, and can still be abused by non-oral routes. Moreover,
11
     they do not reduce the rate of misuse and abuse by patients who become addicted after using
12
13   opioids long-term as prescribed or who escalate their use by taking more pills or higher doses.

14   Tom Frieden, the Director of the CDC under President Obama, has further reported that his staff
15   could not find “any evidence showing the updated opioids [ADFs] actually reduce rates of
16
     addiction, overdoses, or deaths.”67
17
                  165.     Despite this lack of evidence, the Manufacturer Defendants have made and
18
19   continue to make misleading claims about the ability of their so-called abuse-deterrent opioid

20   formulations to prevent or reduce abuse and addiction and the safety of these formulations.
21                166.     For example, Endo has marketed Opana ER68 as tamper- or crush-resistant
22
     66
23      2016 CDC Guideline, supra note 16, at 22.
     67
        Perrone et al., supra note 14.
24
     68
        Because Opana ER could be “readily prepared for injection” and was linked to outbreaks of HIV and a serious
     blood disease, in May 2017, an FDA advisory committee recommended that Opana ER be withdrawn from the
25   market. The FDA adopted this recommendation on June 8, 2017 and requested that Endo withdraw Opana ER from
     the market. Press Release, “FDA requests removal of Opana ER for risks related to abuse,” June 8, 2017, available
26   at https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm562401.htm (last accessed Feb. 27,
     2018).
27


     COMPLAINT - 57


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 62 of 161
 1   and less prone to misuse and abuse even though: (1) on information and belief, the FDA warned

 2   in a 2013 letter that there was no evidence that Opana ER would provide a reduction in oral,
 3
     intranasal or intravenous abuse; and (2) Endo’s own studies, which it failed to disclose, showed
 4
     that Opana ER could still be ground and chewed. Nonetheless, Endo’s advertisements for Opana
 5
     ER falsely claimed that it was designed to be crush resistant, in a way that suggested it was more
 6
 7   difficult to abuse, and on information and belief, detailers for Endo have informed doctors that

 8   Opana ER is harder to abuse.
 9
                167.    In its 2016 settlement with the NY AG, Endo agreed not to make statements
10
     in New York that Opana ER was “designed to be, or is crush resistant.” The NY AG found those
11
     statements false and misleading because there was no difference in the ability to extract the
12
13   narcotic from Opana ER. The NY AG also found that Endo failed to disclose its own knowledge

14   of the crushability of redesigned Opana ER in its marketing to formulary committees and
15   pharmacy benefit managers.
16
                168.    Likewise, Purdue has engaged and continues to engage in deceptive
17
     marketing of its AD opioids, i.e., reformulated OxyContin and Hysingla. Before April 2013,
18
19   Purdue did not market its opioids based on their abuse deterrent properties. However, beginning

20   in 2013, and continuing today, detailers from Purdue regularly use the so-called abuse deterrent
21   properties of Purdue’s opioid products as a primary selling point to differentiate those products
22
     from their competitors. Specifically, on information and belief, these detailers: (1) falsely claim
23
     that Purdue’s AD opioids prevent tampering and cannot be crushed or snorted; (2) falsely claim
24
25   that Purdue’s AD opioids prevent or reduce opioid misuse, abuse, and diversion, are less likely

26   to yield a euphoric high, and are disfavored by opioid abusers; (3) falsely claim Purdue’s AD
27


     COMPLAINT - 58


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 63 of 161
 1   opioids are “safer” than other opioids; and (4) fail to disclose that Purdue’s AD opioids do not

 2   impact oral abuse or misuse and that its abuse deterrent properties can be defeated.
 3
                  169.     These statements and omissions by Purdue are false and misleading. Purdue
 4
     knew and should have known that reformulated OxyContin is not better at tamper resistance than
 5
     the original OxyContin and is still regularly tampered with and abused. A 2015 study also shows
 6
 7   that many opioid addicts are abusing Purdue’s AD opioids through oral intake or by defeating

 8   the abuse deterrent mechanism. Indeed, one-third of the patients in the study defeated the abuse
 9
     deterrent mechanism and were able to continue inhaling or injecting the drug. To the extent that
10
     the abuse of Purdue’s AD opioids was reduced, those addicts simply shifted to other drugs such
11
     as heroin.69 Despite this, J. David Haddox, the Vice President of Health Policy for Purdue, falsely
12
13   claimed in 2016 that the evidence does not show that Purdue’s AD opioids are being abused in

14   large numbers.70
15                170.     The development, marketing, and sale of AD opioids is a continuation of the
16
     Manufacturer Defendants’ strategy to use misinformation to drive profit. The Manufacturer
17
     Defendants’ claims that AD opioids are safe falsely assuage doctors’ concerns about the toll
18
19   caused by the explosion in opioid abuse, causing doctors to prescribe more AD opioids, which

20   are far more expensive than other opioid products even though they provide little or no additional
21   benefit.
22
23
24   69
        Cicero, Theodore J., and Matthew S. Ellis, Abuse-deterrent formulations and the Prescription Opioid Abuse
     Epidemic in the United States: Lessons Learned From Oxycontin (2015) 72(5) JAMA PSYCHIATRY 424-430.
25   70
        See Harrison Jacobs, There is a big problem with the government’s plan to stop the drug-overdose epidemic,
     Business Insider, Mar. 14, 2016, available at http://www.businessinsider.com/robert-califf-abuse-deterrent-drugs-
26   have-a-big-flaw-2016-3 (last accessed Feb. 27, 2018).

27


     COMPLAINT - 59


                Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 64 of 161
 1                    3. The Manufacturer Defendants’ false and misleading statements overstated the
                         benefits of chronic opioid therapy
 2
                 171.     To convince doctors and patients that opioids should be used to treat chronic
 3
 4   pain, the Manufacturer Defendants also had to persuade them that there was a significant upside

 5   to long-term opioid use.
 6
                 172.     The 2016 CDC Guideline makes clear that there is “insufficient evidence to
 7
     determine long-term benefits of opioid therapy for chronic pain.”71 In fact, the CDC found that
 8
     “[n]o evidence shows a long-term benefit of opioids in pain and function versus no opioids for
 9
10   chronic pain with outcomes examined at least 1 year later (with most placebo-controlled

11   randomized trials ≤ 6 weeks in duration)”72 and that other treatments were more or equally
12
     beneficial and less harmful than long-term opioid use.
13
                 173.     The FDA, too, has recognized the lack of evidence to support long-term
14
     opioid use. In 2013, the FDA stated that it was “not aware of adequate and well-controlled studies
15
16   of opioid use longer than 12 weeks.”73

17               174.     Despite this, the Manufacturer Defendants falsely and misleadingly touted the
18   benefits of long-term opioid use and falsely and misleadingly suggested that these benefits were
19
     supported by scientific evidence. Not only have the Manufacturer Defendants failed to correct
20
     these false and misleading claims, they continue to make them today.
21
22               175.     For example, the Manufacturer Defendants falsely claimed that long-term

23   opioid use improved patients’ function and quality of life. Some illustrative examples of these
24   deceptive claims are described below:
25
     71
26      2016 CDC Guideline, supra note 16, at 19.
     72
        Id. at 15.
     73
27      Letter from Janet Woodcock to Andrew Koldny, supra note 47, at 9.



     COMPLAINT - 60


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 65 of 161
 1              a. On information and belief, Actavis distributed an advertisement that claimed

 2                    that the use of Kadian to treat chronic pain would allow patients to return to
 3
                      work, relieve “stress on your body and your mental health,” and help patients
 4
                      enjoy their lives.
 5
                b. Endo distributed advertisements that claimed that the use of Opana ER for
 6
 7                    chronic pain would allow patients to perform demanding tasks like

 8                    construction work or work as a chef and portrayed seemingly healthy,
 9
                      unimpaired subjects.
10
                c. On information and belief, Janssen sponsored and edited a patient education
11
                      guide entitled Finding Relief: Pain Management for Older Adults (2009),
12
13                    which states as “a fact” that “opioids may make it easier for people to live

14                    normally.” The guide lists expected functional improvements from opioid
15                    use, including sleeping through the night, returning to work, recreation, sex,
16
                      walking, and climbing stairs and states that “[u]sed properly, opioid
17
                      medications can make it possible for people with chronic pain to ‘return to
18
19                    normal.’”

20              d. Responsible Opioid Prescribing (2007), sponsored and distributed by Endo
21                    and Purdue, taught that relief of pain by opioids, by itself, improved patients’
22
                      function. The book remains for sale online.
23
                e. APF’s Treatment Options: A Guide for People Living with Pain, sponsored
24
25                    by Cephalon and Purdue, counseled patients that opioids “give [pain patients]

26
27


     COMPLAINT - 61


           Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 66 of 161
 1                           a quality of life we deserve.” This publication is still available online.74

 2                       f. On information and belief, Endo’s NIPC website painknowledge.com claimed
 3
                             that with opioids, “your level of function should improve; you may find you
 4
                             are now able to participate in activities of daily living, such as work and
 5
                             hobbies, that you were not able to enjoy when your pain was worse.”
 6
 7                           Elsewhere, the website touted improved quality of life (as well as “improved

 8                           function”) as benefits of opioid therapy.
 9
                         g. On information and belief, Janssen sponsored, funded, and edited a website,
10
                             Let’s Talk Pain, in 2009, which featured an interview edited by Janssen
11
                             claiming that opioids allowed a patient to “continue to function.”
12
13                       h. Purdue sponsored the development and distribution of APF’s A

14                           Policymaker’s Guide to Understanding Pain & Its Management, which
15                           claimed that “multiple clinical studies” have shown that opioids are effective
16
                             in improving daily function, psychological health, and health-related quality
17
                             of life for chronic pain patients.75 The Policymaker’s Guide is still available
18
19                           online today.

20                       i. In a 2015 video on Forbes.com discussing the introduction of Hysingla ER,
21                           Purdue’s Vice President of Health Policy, J. David Haddox, talked about the
22
                             importance of opioids, including Purdue’s opioids, to chronic pain patients’
23
                             “quality of life,” and complained that CDC statistics do not take into account
24
25   74
          APF, Treatment Options, supra note 41, at 15.
     75
          APF, Policymaker’s Guide, supra note 43, at 29.
26
27


     COMPLAINT - 62


                 Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 67 of 161
 1                        that patients could be driven to suicide without pain relief.76

 2               176.     The above claims find no support in the scientific literature. The 2016 CDC
 3
     Guideline approved by the FDA concluded “there is no good evidence that opioids improve pain
 4
     or function with long-term use, and . . . complete relief of pain is unlikely.”77 The CDC reinforced
 5
     this conclusion throughout its 2016 Guideline:
 6
 7                    a. “No evidence shows a long-term benefit of opioids in pain and function

 8                        versus no opioids for chronic pain with outcomes examined at least 1 year
 9
                          later . . .”78
10
                      b. “Although opioids can reduce pain during short-term use, the clinical
11
                          evidence review found insufficient evidence to determine whether pain relief
12
13                        is sustained and whether function or quality of life improves with long-term

14                        opioid therapy.”79
15                    c. “[E]vidence is limited or insufficient for improved pain or function with long-
16
                          term use of opioids for several chronic pain conditions for which opioids are
17
                          commonly prescribed, such as low back pain, headache, and fibromyalgia.”80
18
19               177.     The CDC also noted that the risks of addiction and death “can cause distress

20   and inability to fulfill major role obligations.”81 As a matter of common sense (and medical
21   evidence), drugs that can kill patients or commit them to a life of addiction or recovery do not
22
23
     76
        Matthew Harper, Why Supposedly Abuse-Proof Pills Won’t Stop Opioid Overdose Deaths, Forbes (Apr. 17,
     2015), available at https://www.forbes.com/sites/matthewherper/2015/04/17/why-supposedly-abuse-proof-pills-pill-
24   wont-stop-opioid-overdose-deaths/#6a4e41f06ce1 (last accessed Aug. 13, 2018).
     77
        2016 CDC Guideline, supra note 16, at 20. (Emphasis added).
     78
25      Id. at 15.
     79
        Id. at 18.
     80
26      Id. at 18-19.
     81
        Id. at 20.
27


     COMPLAINT - 63


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 68 of 161
 1   improve their function and quality of life.

 2               178.     The 2016 CDC Guideline was not the first time a federal agency repudiated
 3
     the Manufacturer Defendants’ claim that opioids improved function and quality of life. In 2010,
 4
     the FDA warned Actavis that “[w]e are not aware of substantial evidence or substantial clinical
 5
     experience demonstrating that the magnitude of the effect of the drug [Kadian] has in alleviating
 6
 7   pain, taken together with any drug-related side effects patients may experience . . . . results in

 8   any overall positive impact on a patient’s work, physical and mental functioning, daily activities,
 9
     or enjoyment of life.”82 Upon information and belief, in 2008, the FDA sent a warning letter to
10
     an opioid manufacturer, making it publicly clear “that [the claim that] patients who are treated
11
     with the drug experience an improvement in their overall function, social function, and ability to
12
13   perform daily activities . . . has not been demonstrated by substantial evidence or substantial

14   clinical experience.”83
15               179.     The Manufacturer Defendants also falsely and misleadingly emphasized or
16
     exaggerated the risks of competing products like over-the-counter NSAIDs, so that doctors and
17
     patients would look to opioids first for the treatment of chronic pain. For example, the
18
19   Manufacturer Defendants frequently pointed to the lack of a ceiling dosage for opioids in contrast

20   to NSAIDs. The Manufacturer Defendants deceptively described the risks from NSAIDs while
21   failing to disclose the risks from opioids, and they overstated the number of deaths from NSAIDS.
22
     Once again, these misrepresentations by the Manufacturer Defendants contravene
23
24   82
        Letter from Thomas Abrams, Dir., FDA Div. of Mktg., Adver., & Commc’ns, to Doug Boothe, CEO, Actavis
     Elizabeth LLC, Feb. 18, 2010, at 5, available at
25   https://www.fdanews.com/ext/resources/files/archives/a/ActavisElizabethLLC.pdf (last accessed Aug. 10, 2018).
     83
        Letter from Thomas Abrams, Dir., FDA Div. of Mktg., Adver., & Commc’ns, to Brian A. Markison, Chairman,
26   President and Chief Executive Officer, King Pharmaceuticals, Inc. (March 24, 2008).

27


     COMPLAINT - 64


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 69 of 161
 1   pronouncements by and guidance from the FDA and CDC based on the scientific evidence. For

 2   example, the 2016 CDC Guideline states that NSAIDs, not opioids, should be the first-line
 3
     treatment for chronic pain, particularly arthritis and lower back pain.
 4
                     180.     For example, Purdue, with assistance from Abbott between 1996 and 2002,
 5
     misleadingly promoted OxyContin as being unique among opioids in providing 12 continuous
 6
 7   hours of pain relief with one dose. OxyContin does not last for 12 hours—a fact that Purdue has

 8   known at all times relevant to this action.84 Upon information and belief, Purdue’s own research
 9
     shows that OxyContin wears off in under six hours in one quarter of patients and in under 10
10
     hours in more than half. This is because OxyContin tablets release approximately 40% of their
11
     active medicine immediately, after which release tapers. This triggers a powerful initial response,
12
13   but provides little or no pain relief at the end of the dosing period, when less medicine is released.

14   This phenomenon is known as “end of dose” failure, and the FDA found in 2008 that a
15   “substantial proportion” of chronic pain patients taking OxyContin experience it. This not only
16
     renders Purdue’s promise of 12 hours of relief false and deceptive, it also makes OxyContin
17
     more dangerous because the declining pain relief patients experience toward the end of each
18
19   dosing period drives them to take more OxyContin before the next dosing period begins, quickly

20   increasing the amount of drug they are taking and spurring growing dependence.
21                   181.     Cephalon deceptively marketed its opioids Actiq and Fentora for chronic pain
22
     even though the FDA has expressly limited their use to the treatment of cancer pain in opioid
23
     tolerant individuals. Both Actiq and Fentora are extremely powerful fentanyl-based IR opioids.
24
25   Neither is approved for, or has been shown to be safe or effective for, chronic pain. Indeed, the

26   84
          See Ryan et al., supra note 15.
27


     COMPLAINT - 65


                 Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 70 of 161
 1   FDA expressly prohibited Cephalon from marketing Actiq for anything but cancer pain, and

 2   refused to approve Fentora for the treatment of chronic pain because of the potential harm.
 3
                 182.     Despite this, on information and belief, Cephalon conducted and continues to
 4
     conduct a well-funded campaign to promote Actiq and Fentora for chronic pain and other non-
 5
     cancer conditions for which it was not approved, appropriate or safe.85 As part of this campaign,
 6
 7   Cephalon used CMEs, speaker programs, KOLs, journal supplements, and detailing by its sales

 8   representatives to give doctors the false impression that Actiq and Fentora are safe and effective
 9
     for treating non-cancer pain. For example:
10
                      a. Cephalon paid to have a CME it sponsored, Opioid-Based Management of
11
                          Persistent and Breakthrough Pain, published in a supplement of Pain
12
13                        Medicine News in 2009. The CME instructed doctors that “[c]linically, broad

14                        classification of pain syndromes as either cancer- or non-cancer- related has
15                        limited utility” and recommended Actiq and Fentora for patients with chronic
16
                          pain.
17
                      b. Upon information and belief, Cephalon’s sales representatives set up
18
19                        hundreds of speaker programs for doctors, including many non-oncologists,

20                        which promoted Actiq and Fentora for the treatment of non-cancer pain.
21                    c. In December 2011, Cephalon widely disseminated a journal supplement
22
                          entitled “Special Report: An Integrated Risk Evaluation and Mitigation
23
                          Strategy for Fentanyl Buccal Tablet (FENTORA) and Oral Transmucosal
24
25   85
       See Press Release, U.S. Dep’t of Justice, Biopharmaceutical Company, Cephalon, to Pay $425 million & Enter
     Plea To Resolve Allegations of Off-Label Marketing (Sept. 29, 2008),
26   https://www.justice.gov/archive/opa/pr/2008/September/08-civ-860.html (last accessed Aug. 10, 2018).
27


     COMPLAINT - 66


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 71 of 161
 1                          Fentanyl Citrate (ACTIQ)” to Anesthesiology News, Clinical Oncology

 2                          News, and Pain Medicine News—three publications that are sent to thousands
 3
                            of anesthesiologists and other medical professionals. The Special Report
 4
                            openly promotes Fentora for “multiple causes of pain”—and not just cancer
 5
                            pain.
 6
 7                183.      Cephalon’s deceptive marketing gave doctors and patients the false

 8   impression that Actiq and Fentora were not only safe and effective for treating chronic pain, but
 9
     were also approved by the FDA for such uses.
10
                  184.      Likewise, Insys aggressively and misleadingly promoted Subsys—that has
11
     been approved by the FDA only for management of breakthrough pain in adult cancer patients—
12
13   as safe and appropriate for non-cancer pain such as neck and back pain, without disclosing the

14   lack of approval or evidence for such uses, and misrepresented the appropriateness of Subsys for
15   treatment of those conditions. Insys specifically targeted doctors other than oncologists,
16
     including by paying them through its fraudulent speaker program (discussed below), and training
17
     its sales force to encourage physicians to prescribe Subsys for patients who were suffering from
18
19   non-cancer pain.86

20                     4. The Manufacturer Defendants knew that their representations were false and
                          misleading, and fraudulently concealed their conduct to avoid detection
21
                  185.      As alleged herein, the Manufacturer Defendants made and/or disseminated
22
23   deceptive statements regarding material facts and further concealed material facts, in the course

24
     86
        Specific instances of this conduct are described in a complaint filed by the Department of Justice, intervening in
25   five lawsuits that accuse Insys of violating the False Claims Act and other federal laws in connection with the
     marketing of Subsys. United States Complaint in Intervention, No. 2:13-cv-05861 (C.D. Cal. Apr. 13, 2018),
26   available at https://www.justice.gov/opa/press-release/file/1063051/download.

27


     COMPLAINT - 67


               Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 72 of 161
 1   of manufacturing, marketing, and selling prescription opioids. The Manufacturer Defendants’

 2   actions were intentional and/or unlawful. Such statements include, but are not limited to, those
 3
     set out above and alleged throughout this Complaint.
 4
                186.    On information and belief, the Manufacturer Defendants coordinated their
 5
     messaging through national and regional sales and speaker trainings and coordinated
 6
 7   advertisements and marketing materials.

 8              187.    The Manufacturer Defendants, both individually and collectively, made,
 9
     promoted, and profited from their misrepresentations about the risks and benefits of opioids for
10
     chronic pain even though they knew that their misrepresentations were false and misleading.
11
                188.    The history of opioids, as well as research and clinical experience over the
12
13   last 20 years, established that opioids were highly addictive and responsible for a long list of

14   very serious adverse outcomes. The Manufacturer Defendants had access to scientific studies,
15   detailed prescription data, and reports of adverse events, including reports of addiction,
16
     hospitalization, and deaths—all of which made clear the harms from long-term opioid use and
17
     that patients are suffering from addiction, overdoses, and death in alarming numbers. More
18
19   recently, the FDA and CDC have issued pronouncements based on the medical evidence that

20   conclusively expose the known falsity of the Manufacturer Defendants’ misrepresentations.
21   Defendants Endo and Purdue have recently entered agreements in New York prohibiting them
22
     from making some of the same misrepresentations described in this Complaint.
23
                189.    Moreover, at all times relevant to this Complaint, the Manufacturer
24
25   Defendants took steps to avoid detection of and to fraudulently conceal their deceptive marketing

26   and unlawful, unfair, and fraudulent conduct. For example, the Manufacturer Defendants
27


     COMPLAINT - 68


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 73 of 161
 1   disguised their own role in the deceptive marketing of chronic opioid therapy by funding and

 2   working through third parties like Front Groups and KOLs. The Manufacturer Defendants
 3
     purposefully hid behind the assumed credibility of these individuals and organizations and relied
 4
     on them to vouch for the accuracy and integrity of the Manufacturer Defendants’ false and
 5
     misleading statements about the risks and benefits of long-term opioid use for chronic pain.
 6
 7              190.    The Manufacturer Defendants also never disclosed their role in shaping,

 8   editing, and approving the content of information and materials disseminated by these third
 9
     parties. The Manufacturer Defendants exerted considerable influence on these promotional and
10
     “educational” materials in emails, correspondence, and meetings with KOLs, Front Groups, and
11
     public relations companies that were not made public.
12
13              191.    Finally, the Manufacturer Defendants manipulated their promotional

14   materials and the scientific literature to make it appear that these items were accurate, truthful,
15   and supported by objective evidence when they were not. The Manufacturer Defendants
16
     distorted the meaning or import of studies they cited and offered them as evidence for
17
     propositions the studies did not support. The Manufacturer Defendants invented
18
19   “pseudoaddiction” and promoted it to an unsuspecting medical community. The Manufacturer

20   Defendants provided the medical community with false and misleading information about
21   ineffectual strategies to avoid or control opioid addiction. The Manufacturer Defendants
22
     recommended to the medical community that dosages be increased, without disclosing the risks.
23
                192.    The Manufacturer Defendants spent millions of dollars over a period of years
24
25   on a misinformation campaign aimed at highlighting opioids’ alleged benefits, disguising the

26   risks, and promoting sales. The lack of support for the Manufacturer Defendants’ deceptive
27


     COMPLAINT - 69


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 74 of 161
 1   messages was not apparent to medical professionals who relied upon them in making treatment

 2   decisions.
 3
                  193.     Upon information and belief, the use of opioids by individuals served by the
 4
     Plaintiff who were addicted or who did not have a medically necessary purpose would not have
 5
     occurred without the activities of Manufacturer Defendants alleged in this Complaint.
 6
 7                    5. Defendant Insys went beyond false and misleading marketing to bribe
                         physicians and lie to insurers to obtain preauthorization for reimbursement
 8
                  194.     Defendant Insys paid prescribers for fake speakers’ programs in exchange for
 9
10   prescribing its product, Subsys. Insys’s schemes resulted in countless speakers’ programs at

11   which the designated speaker did not speak, and, on many occasions, speaker programs at which
12   the only attendees at the events were the speaker and an Insys sales representative. In other
13
     words, Insys went beyond just promoting speakers who would, in turn, promote their product: it
14
     was a pay-to-prescribe program in which Insys used speakers’ programs as a front to pay for
15
16   prescriptions and to push opioids onto patients who did not need them. These activities are

17   outlined in a complaint filed by the Department of Justice, intervening in five lawsuits that accuse

18   Insys of violating the False Claims Act in connection with the marketing of Subsys.87
19
                  195.     According to publically available information, payments by Insys included
20
     over $150,000 to Dr. Mahmood Ahmad between 2013 and 2016 for promotional speaking,
21
     consulting, and other payments.88 Dr. Ahmad operated a pain clinic in Anchorage, Alaska, until
22
23   87
        Press Release, Department of Justice, United States Intervenes in False Claims Act Lawsuits Accusing Insys
24   Therapeutics of Paying Kickbacks and Engaging in Other Unlawful Practices to Promote Subsys, A Powerful
     Opioid Painkiller (May 15, 2018), available at https://www.justice.gov/opa/pr/united-states-intervenes-false-claims-
25   act-lawsuits-accusing-insys-therapeutics-paying (providing a link to recently unsealed complaint) (last visited Aug.
     10, 2018).
     88
26      ProPublica, Dollars for Docs: Talk With Your Doctor, supra note 11.

27


     COMPLAINT - 70


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 75 of 161
 1   his license was suspended by the Alaska State Medical Board due to his dangerous opioid

 2   prescribing practices.89
 3
                   196.    In addition to its fraudulent “speaker program,” Insys established an internal
 4
     unit, sometimes referred to as the Insys Reimbursement Center, to facilitate the process of
 5
     obtaining prior authorization of Subsys prescriptions, which is required by many insurers. Insys
 6
 7   employees in the Insys Reimbursement Center employed fraudulent and misleading tactics to

 8   secure reimbursements, including falsifying medical histories of patients, falsely claiming that
 9
     patients had cancer, and providing misleading information to insurers regarding patients’
10
     diagnoses and medical conditions. Insys employees also lied about their employer, falsely
11
     claiming or implying that they were employed by the physician or nurse practitioner that had
12
13   prescribed Subsys. Specific examples of this fraudulent conduct are also outlined in the United

14   States’ Complaint in Intervention against Insys.90
15                 197.    All of these actions were intended to, and had the effect of, pushing Insys’s
16
     dangerous opioid products onto patients who did not need it.
17
              C.       All Defendants assisted in the creation of a nationwide, illicit market for opioids
18                     by failing to uphold their legal duties to prevent unlawful diversion
19
                   198.    In addition to the allegations above, all Defendants played a role in the
20
     creation of an illicit market for prescription opioids, including in the geographic area in Alaska
21
     served by the Plaintiff, further fueling the opioid epidemic, by failing to fulfill their legal duties
22
23   to prevent diversion.

24
     89
        Michelle Theriault Boots, Medical board suspends license of doctor accused of running painkiller ‘pill mill’ clinic
25   in Anchorage, Anchorage Daily News (f/k/a Alaska Dispatch News), May 24, 2016, https://www.adn.com/alaska-
     news/2016/05/23/medical-board-suspends-license-of-doctor-accused-of-running-painkiller-pill-mill-clinic-in-
26   anchorage/ (last visited August 10, 2018).
     90
        Supra note 86.
27


     COMPLAINT - 71


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 76 of 161
 1              199.    Opioid “diversion” occurs whenever the supply chain of prescription opioids

 2   is broken, allowing drugs to be transferred from a legitimate channel of distribution or use to an
 3
     illegitimate channel of distribution or use. Opioid diversion occurs at an alarming rate in the
 4
     United States, and diverted prescription opioids predictably flow across State lines and between
 5
     jurisdictions throughout the country.
 6
 7              200.    Each participant in the supply chain, including each Defendant, has a common

 8   law duty to prevent diversion by using reasonable care under the circumstances. This includes a
 9
     duty not to create a foreseeable risk of harm to others. Additionally, one who engages in
10
     affirmative conduct and thereafter realizes or should realize that such conduct has created an
11
     unreasonable risk of harm to another is under a duty to exercise reasonable care to prevent the
12
13   threatened harm.

14              201.    In addition to their common law duties, Defendants are subject to the statutory
15   requirements of the Controlled Substances Act, 21 U.S.C. §§ 801, et seq. (the “CSA”), and its
16
     implementing regulations. Congress passed the CSA partly out of a concern about “the
17
     widespread diversion of [controlled substances] out of legitimate channels into the illicit
18
19   market.” H.R. Rep. No. 91-1444, 91st Cong., Sess. 1 (1970), reprinted in U.S.C.C.A.N. 4566,

20   4572.
21              202.    The CSA imposes a legal framework for the distribution and dispensing of
22
     controlled substances. This framework acts as a system of checks and balances from the
23
     manufacturing level through delivery of the controlled substance to the patient or ultimate user.
24
25              203.    Every person or entity that manufactures, distributes, or dispenses opioids

26   must obtain a registration with the DEA. Registrants at every level of the supply chain must
27


     COMPLAINT - 72


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 77 of 161
 1   fulfill their obligations under the CSA.

 2              204.    All opioid distributors are required to maintain effective controls against
 3
     opioid diversion. They are required to create and use a system to identify and report to law
 4
     enforcement downstream suspicious orders of controlled substances, such as orders of unusually
 5
     large size, orders that are disproportionate, orders that deviate from a normal pattern, and/or
 6
 7   orders of unusual frequency. To comply with these requirements, distributors must know their

 8   customers, must conduct due diligence, must report suspicious orders, and must terminate orders
 9
     if there are indications of diversion.
10
                205.    Under the CSA, anyone authorized to handle controlled substances must track
11
     shipments. The DEA’s Automation of Reports and Consolidation Orders System (ARCOS) is
12
13   an automated drug reporting system that records and monitors the flow of Schedule II controlled

14   substances from the point of manufacture through distribution to the point of sale. ARCOS
15   accumulates data on distributors’ controlled substances and transactions, which are then used to
16
     identify diversion. Each person or entity registered to distribute “ARCOS reportable” controlled
17
     substances, including opioids, must report each acquisition and distribution transaction to the
18
19   DEA. See 21 U.S.C. § 827; 21 C.F.R. § 1304.33. Each registrant must also maintain a complete,

20   accurate and current record of each substance manufactured, imported, received, sold, delivered,
21   exported, or otherwise disposed of.
22
                206.    Each registrant must also comply with the security requirements to prevent
23
     diversion set forth in 21 C.F.R. § 1301.71.
24
25              1.      The Distributor Defendants’ failure to prevent diversion

26              207.    The DEA has provided guidance to distributors on how to combat opioid
27


     COMPLAINT - 73


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 78 of 161
 1   diversion. On information and belief, since 2006 the DEA has conducted one-on-one briefings

 2   with distributors regarding downstream customer sales, due diligence, and regulatory
 3
     responsibilities. On information and belief, the DEA also provides distributors with data on
 4
     controlled substance distribution patterns and trends, including data on the volume and frequency
 5
     of orders and the percentage of controlled versus non-controlled purchases. On information and
 6
 7   belief, the DEA has also hosted conferences for opioid distributors and has participated in

 8   numerous meetings and events with trade associations.
 9
                 208.   On September 27, 2006, and December 27, 2007, the DEA Office of
10
     Diversion Control sent letters to all registered distributors providing guidance on suspicious
11
     order monitoring and the responsibilities and obligations of registrants to prevent diversion.
12
13               209.   As part of the legal obligation to maintain effective controls against diversion,

14   the distributor is required to exercise due care in confirming the legitimacy of each and every
15   order prior to filling. Circumstances that could be indicative of diversion include ordering
16
     excessive quantities of a limited variety of controlled substances while ordering few if any other
17
     drugs; ordering a disproportionate amount of controlled substances versus non-controlled
18
19   prescription drugs; ordering excessive quantities of a limited variety of controlled substances in

20   combination with lifestyle drugs; and ordering the same controlled substance from multiple
21   distributors.
22
                 210.   Suspicious orders must be reported when discovered. Registrants must
23
     perform an independent analysis of a suspicious order prior to the sale to determine if the
24
25   controlled substances would likely be diverted, and filing a suspicious order and then completing

26   the sale does not absolve the registrant from legal responsibility.
27


     COMPLAINT - 74


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 79 of 161
 1                211.    On information and belief, the Distributor Defendants’ own industry group,

 2   the Healthcare Distribution Management Association (HDMA), now known as the Healthcare
 3
     Distribution Alliance (HDA), published Industry Compliance Guidelines titled “Reporting
 4
     Suspicious Orders and Preventing Diversion of Controlled Substances” emphasizing the critical
 5
     role of each member of the supply chain in distributing controlled substances. These industry
 6
 7   guidelines stated: “At the center of a sophisticated supply chain, distributors are uniquely situated

 8   to perform due diligence in order to help support the security of controlled substances they
 9
     deliver to their customers.”91
10
                  212.    Opioid distributors have admitted to the magnitude of the problem and, at
11
     least superficially, their legal responsibilities to prevent diversion. They have made statements
12
13   assuring the public they are supposedly undertaking a duty to curb the opioid epidemic.

14                213.    These assurances, on their face, of identifying and eliminating criminal
15   activity and curbing the opioid epidemic create a duty for the Distributor Defendants to take
16
     reasonable measures to do just that.
17
                  214.    Despite their duties to prevent diversion, the Distributor Defendants have
18
19   knowingly, recklessly, or negligently allowed diversion.92 The DEA has repeatedly taken action

20   to attempt to force compliance, including 178 registrant actions between 2008 and 2012, 76
21   orders to show cause issued by the Office of Administrative Law Judges, and 41 actions
22
     91
23      HDMA Industry Compliance Guidelines: Reporting Suspicious Orders and Preventing Diversion of Controlled
     Substances, filed in Cardinal Health, Inc. v. Holder, No. 12-5061 (D.C. Cir. Mar. 7, 2012), Doc. No. 1362415 (App.
24   B at 1).
     92
        Scott Higham and Lenny Bernstein, The Drug Industry’s Triumph Over the DEA, The Wash. Post, Oct. 15, 2017,
25   available at http://wapo.st/opioids?tid=ss_mail (last accessed Aug. 10, 2018); Lenny Bernstein et al., How drugs
     intended for patients ended up in the hands of illegal users: ‘No one was doing their job,’ Wash. Post, Oct. 22,
26   2016, available at http://wapo.st/2etAUdQ?tid=ss_mail&utm_term=.96341c37bdb5 (last accessed Aug. 10, 2018).

27


     COMPLAINT - 75


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 80 of 161
 1   involving immediate suspension orders.93 The Distributor Defendants’ wrongful conduct and

 2   inaction have resulted in numerous civil fines and other penalties, including:
 3
                      a. In a 2017 Administrative Memorandum of Agreement between McKesson
 4
                          and the DEA, McKesson admitted that it “did not identify or report to [the]
 5
                          DEA certain orders placed by certain pharmacies which should have been
 6
 7                        detected by McKesson as suspicious based on the guidance contained in the

 8                        DEA Letters.” McKesson was fined $150,000,000.94
 9
                      b. McKesson has a history of repeatedly failing to perform its duties. In May
10
                          2008, McKesson entered into a settlement with the DEA on claims that
11
                          McKesson failed to maintain effective controls against diversion of controlled
12
13                        substances. McKesson allegedly failed to report suspicious orders from rogue

14                        Internet pharmacies around the Country, resulting in millions of doses of
15                        controlled substances being diverted. McKesson’s system for detecting
16
                          “suspicious orders” from pharmacies was so ineffective and dysfunctional
17
                          that at one of its facilities in Colorado between 2008 and 2013, it filled more
18
19                        than 1.6 million orders, for tens of millions of controlled substances, but it

20                        reported just 16 orders as suspicious, all from a single consumer.
21                    c. On November 28, 2007, the DEA issued an Order to Show Cause and
22
                          Immediate Suspension Order against a Cardinal Health facility in Auburn,
23
24   93
        Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The Drug Enforcement
     Administration’s Adjudication of Registrant Actions 6 (May 2014), available at
25   https://oig.justice.gov/reports/2014/e1403.pdf (last accessed Aug. 10, 2018).
     94
        Administrative Memorandum of Agreement between the U.S. Dep’t of Justice, the Drug Enf’t Admin., and the
26   McKesson Corp., at 3 (Jan. 17, 2017), available at https://www.justice.gov/opa/press-release/file/928476/download
     (last accessed Feb. 27, 2018).
27


     COMPLAINT - 76


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 81 of 161
 1                        Washington, for failure to maintain effective controls against diversion.

 2                    d. On December 5, 2007, the DEA issued an Order to Show Cause and
 3
                          Immediate Suspension Order against a Cardinal Health facility in Lakeland,
 4
                          Florida, for failure to maintain effective controls against diversion.
 5
                      e. On December 7, 2007, the DEA issued an Order to Show Cause and
 6
 7                        Immediate Suspension Order against a Cardinal Health facility in

 8                        Swedesboro, New Jersey, for failure to maintain effective controls against
 9
                          diversion.
10
                      f. On January 30, 2008, the DEA issued an Order to Show Cause and Immediate
11
                          Suspension Order against a Cardinal Health facility in Stafford, Texas, for
12
13                        failure to maintain effective controls against diversion.

14                    g. In 2008, Cardinal paid a $34 million penalty to settle allegations about opioid
15                        diversion taking place at seven of its warehouses in the United States.95
16
                      h. On February 2, 2012, the DEA issued another Order to Show Cause and
17
                          Immediate Suspension Order against a Cardinal Health facility in Lakeland,
18
19                        Florida, for failure to maintain effective controls against diversion.

20                    i. In 2012, Cardinal reached an administrative settlement with the DEA relating
21                        to opioid diversion between 2009 and 2012 in multiple states.
22
                      j. In December 2016, the Department of Justice announced a multi-million
23
24   95
       Lenny Bernstein and Scott Higham, Cardinal Health fined $44 million for opioid reporting violations, The Wash.
     Post, Jan. 11, 2017, available at http://wapo.st/2j8VHEc?tid=ss_mail&utm_term=.e5b03bdcdffa (last accessed Feb.
25   27, 2018).

26
27


     COMPLAINT - 77


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 82 of 161
 1                         dollar settlement with Cardinal for violations of the CSA.96

 2                    k. On information and belief, in connection with the investigations of Cardinal,
 3
                           the DEA uncovered evidence that Cardinal’s own investigator warned
 4
                           Cardinal against selling opioids to a particular pharmacy in Wisconsin that
 5
                           was suspected of opioid diversion. Cardinal did nothing to notify the DEA or
 6
 7                         cut off the supply of drugs to the suspect pharmacy. Cardinal did just the

 8                         opposite, pumping up opioid shipments to the pharmacy to almost 2,000,000
 9
                           doses of oxycodone in one year, while other comparable pharmacies were
10
                           receiving approximately 69,000 doses/year.
11
                      l. In 2007, AmerisourceBergen lost its license to send controlled substances
12
13                         from a distribution center amid allegations that it was not controlling

14                         shipments of prescription opioids to Internet pharmacies.
15                    m. In 2012, AmerisourceBergen was implicated for failing to protect against
16
                           diversion of controlled substances into non-medically necessary channels.
17
                      n. In 2016, five drug wholesalers, including Anda, agreed to a $4.2 million
18
19                         settlement in connection with a lawsuit alleging that they shipped an

20                         excessive number of prescription opioids in West Virginia.97 Anda’s share is
21                         $1.9 million.
22
23
     96
        Press Release, United States Dep’t of Justice, Cardinal Health Agrees to $44 Million Settlement for Alleged
     Violations of Controlled Substances Act (Dec. 23, 2016), available at https://www.justice.gov/usao-md/pr/cardinal-
24   health-agrees-44-million-settlement-alleged-violations-controlled-substances-act (last accessed Aug. 10, 2018).
     97
        AP, 5 drug wholesalers agree to settle pill shipment lawsuit, The Washington Times, June 23, 2016,
25   https://www.washingtontimes.com/news/2016/jun/23/2-more-drug-wholesalers-settle-in-pill-shipment-la/ (last
     accessed Aug. 10, 2018); Thomas Sullivan, More Opioid Pill Shipment Settlements, Policy & Medicine, May 5,
26   2018 https://www.policymed.com/2016/07/more-opioid-pill-shipment-settlements.html (last accessed Aug. 10,
     2018).
27


     COMPLAINT - 78


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 83 of 161
 1              215.    Although distributors have been penalized by law enforcement authorities,

 2   these penalties have not changed their conduct. They pay fines as a cost of doing business in an
 3
     industry that generates billions of dollars in revenue and profit.
 4
                216.    The Distributor Defendants’ failure to prevent the foreseeable consequences
 5
     of opioid diversion created an enormous black market for prescription opioids, which market
 6
 7   extends to the geographic area and eligible patient population served by the Plaintiff. Each

 8   Distributor Defendants knew or should have known that a large amount of the opioids they
 9
     distributed were not being consumed for medical purposes and that the amount of opioids
10
     distributed was far in excess of what could be consumed for medically necessary purposes.
11
                217.    The Distributor Defendants negligently or intentionally failed to adequately
12
13   control their supply lines to prevent diversion. A reasonably prudent distributor of Schedule II

14   controlled substances would have anticipated the danger of opioid diversion and protected
15   against it by, for example, taking greater care in hiring, training, and supervising employees;
16
     providing greater oversight, security, and control of supply channels; looking more closely at the
17
     pharmacists and doctors who were purchasing large quantities of commonly abused opioids in
18
19   amounts greater than the populations in those areas would warrant; investigating demographic

20   or epidemiological facts concerning the increasing demand for narcotic painkillers; providing
21   information to pharmacies and retailers about opioid diversion; and in general, simply following
22
     applicable statutes, regulations, professional standards, and guidance from government agencies
23
     and using a little bit of common sense.
24
25              218.    On information and belief, the compensation the Distributor Defendants

26   provided to certain of their employees was affected, in part, by the volume of their sales of
27


     COMPLAINT - 79


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 84 of 161
 1   opioids to pharmacies and other facilities, thus improperly creating incentives that contributed

 2   to and exacerbated opioid diversion and the resulting epidemic of opioid abuse.
 3
                219.    It was reasonably foreseeable to the Distributor Defendants that their conduct
 4
     in flooding the market in the United States and Alaska with highly addictive opioids would allow
 5
     opioids to fall into the hands of children, addicts, criminals, and other unintended users.
 6
 7              220.    It is reasonably foreseeable to the Distributor Defendants that, when

 8   unintended users gain access to opioids, tragic preventable injuries will result, including
 9
     addiction, overdoses, and death. It is also reasonably foreseeable that many of these injuries will
10
     be suffered by individuals served by the Plaintiff, and that the costs of these injuries will thus be
11
     borne by the Plaintiff.
12
13              221.    The Distributor Defendants knew or should have known that the opioids being

14   diverted from their supply chains would contribute to the opioid epidemic, and would create
15   access to opioids by unauthorized users, which, in turn, perpetuates the cycle of addiction,
16
     demand, illegal transactions, economic ruin, and human tragedy.
17
                222.    The Distributor Defendants were aware of widespread prescription opioid
18
19   abuse in Alaska and the geographic areas served by the Plaintiff, but, on information and belief,

20   they nevertheless persisted in a pattern of distributing commonly abused and diverted opioids in
21   specific geographic areas, in such quantities, and with such frequency, that they knew or should
22
     have known these commonly abused controlled substances were not being prescribed and
23
     consumed for legitimate medical purposes.
24
25              223.    The use of opioids by individuals served by the Plaintiff who were addicted

26   or who did not have a medically necessary purpose could not occur without the knowing
27


     COMPLAINT - 80


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 85 of 161
 1   cooperation and assistance of the Distributor Defendants. If the Distributor Defendants adhered

 2   to effective controls to guard against diversion, the Plaintiff and the population it serves would
 3
     have avoided significant injury.
 4
                224.    The Distributor Defendants made substantial profits over the years based on
 5
     the diversion of opioids into the United States and Alaska. The Distributor Defendants knew that
 6
 7   due to diversion into the geographic areas in Alaska served by the Plaintiff, the Plaintiff would

 8   be unjustly forced to bear the costs of these injuries and damages.
 9
                225.    The Distributor Defendants’ intentional distribution of excessive amounts of
10
     prescription opioids throughout the United States and in Alaska showed an intentional or reckless
11
     disregard for the safety of the public and the eligible patient population served by the Plaintiff.
12
13   Their conduct poses a continuing threat to this population, and therefore to the Plaintiff.

14              2.      The Manufacturer Defendants’ failure to prevent diversion
15              226.    The same legal duties to prevent diversion and to monitor, report, and prevent
16
     suspicious orders of prescriptions opioids that were incumbent upon the Distributor Defendants
17
     were also legally required of the Manufacturer Defendants under federal law.
18
19              227.    Like the Distributor Defendants, the Manufacturer Defendants are required to

20   design and operate a system to detect suspicious orders, and to report such orders to law
21   enforcement. See 21 C.F.R. § 1301.74(b); 21 U.S.C. § 823. The Manufacturer Defendants have
22
     not done so.
23
                228.    On information and belief, for over a decade the Manufacturer Defendants
24
25   have been able to track the distribution and prescribing of their opioids down to the retail and

26   prescriber level. Thus, the Manufacturer Defendants had actual knowledge of the prescribing
27


     COMPLAINT - 81


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 86 of 161
 1   practices of doctors, including red flags indicating diversion. The Manufacturer Defendants did

 2   not report those red flags, nor did they cease marketing to those doctors. Like the Distributor
 3
     Defendants, the Manufacturer Defendants breached their duties under federal law.
 4
                  229.     The Manufacturer Defendants had access to and possession of the information
 5
     necessary to monitor, report, and prevent suspicious orders and to prevent diversion. In addition
 6
 7   to tracking prescriptions, the Manufacturer Defendants engaged in the practice of paying

 8   “chargebacks” to opioid distributors. A chargeback is a payment made by a manufacturer to a
 9
     distributor after the distributor sells the manufacturer’s product at a price below a specified rate.
10
     After a distributor sells a manufacturer’s product to a pharmacy, for example, the distributor
11
     requests a chargeback from the manufacturer and, in exchange for the payment, the distributor
12
13   identifies to the manufacturer the product, volume and the pharmacy to which it sold the product.

14   Thus, the Manufacturer Defendants knew the volume, frequency, and pattern of opioid orders
15   being placed and filled. The Manufacturer Defendants built receipt of this information into the
16
     payment structure for the opioids provided to the opioid distributors.
17
                  230.     The Department of Justice has recently confirmed the suspicious order
18
19   obligations clearly imposed by federal law (21 C.F.R. § 1301.74(b); 21 U.S.C. § 823(a)(1)), fining

20   Mallinckrodt $35 million for failure to report suspicious orders of controlled substances,
21   including opioids, and for violating recordkeeping requirements.98                   Among the allegations
22
     resolved by the settlement, the government alleged “Mallinckrodt failed to design and implement
23
     an effective system to detect and report suspicious orders for controlled substances – orders that
24
25   98
       See Press Release, U.S. Dep’t of Justice, Mallinckrodt Agrees to Pay Record $35 Million Settlement for Failure to
     Report Suspicious Orders of Pharmaceutical Drugs and for Recordkeeping Violations (July 11, 2017),
26   https://www.justice.gov/opa/pr/mallinckrodt-agrees-pay-record-35-million-settlement-failure-report-suspicious-
     orders.
27


     COMPLAINT - 82


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 87 of 161
 1   are unusual in their frequency, size, or other patterns . . . [and] Mallinckrodt supplied distributors,

 2   and the distributors then supplied various U.S. pharmacies and pain clinics, an increasingly
 3
     excessive quantity of oxycodone pills without notifying DEA of these suspicious orders.”99
 4
     Mallinckrodt agreed that its “system to monitor and detect suspicious orders did not meet the
 5
     standards outlined in letters from the DEA Deputy Administrator, Office of Diversion Control, to
 6
 7   registrants dated September 27, 2006 and December 27, 2007.”100

 8                231.     Purdue also unlawfully and unfairly failed to report or address illicit and
 9
     unlawful prescribing of its drugs, despite knowing about it for years. Through its extensive
10
     network of sales representatives, Purdue had and continues to have knowledge of the prescribing
11
     practices of thousands of doctors and could identify doctors who displayed red flags for diversion
12
13   such as those whose waiting rooms were overcrowded, whose parking lots had numerous out-of-

14   state vehicles, and whose patients seemed young and healthy or homeless.
15                232.     Using this information, Purdue has maintained a database since 2002 of
16
     doctors suspected of inappropriately prescribing its drugs.101 Rather than report these doctors to
17
     state medical boards or law enforcement authorities (as Purdue is legally obligated to do) or cease
18
19   marketing to them, Purdue used the list to demonstrate the high rate of diversion of OxyContin—

20   the same OxyContin that Purdue had promoted as less addictive—in order to persuade the FDA
21   to bar the manufacture and sale of generic copies of the drug because the drug was too likely to
22
     99
23      Id. (internal quotations omitted).
     100
         Administrative Memorandum of Agreement between the United States Dep’t of Justice, the Drug Enforcement
24   Agency, and Mallinckrodt, plc. and its subsidiary Mallinckrodt, LLC (July 10, 2017), https://www.justice.gov/usao-
     edmi/press-release/file/986026/download.
     101
25       Scott Glover and Lisa Girion, OxyContin maker closely guards its list of suspect doctors, L.A. Times, Aug. 11,
     2013, available at http://articles.latimes.com/2013/aug/11/local/la-me-rx-purdue-20130811 (last accessed Aug. 13,
26   2018).

27


     COMPLAINT - 83


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 88 of 161
 1   be abused.

 2                 233.    In an interview with the Los Angeles Times,102 Purdue’s senior compliance
 3
     officer acknowledged that in five years of investigating suspicious pharmacies, Purdue failed to
 4
     take action—even where Purdue employees personally witnessed the diversion of its drugs. The
 5
     same was true of prescribers; despite its knowledge of illegal prescribing, Purdue did not report
 6
 7   until years after law enforcement shut down a Los Angeles clinic that prescribed more than 1.1

 8   million OxyContin tablets and that Purdue’s district manager described internally as “an
 9
     organized drug ring.” In doing so, Purdue protected its own profits at the expense of public health
10
     and safety.
11
                   234.    In 2016, the NY AG found that, between January 1, 2008 and March 7, 2015,
12
13   Purdue’s sales representatives, at various times, failed to timely report suspicious prescribing and

14   continued to detail those prescribers even after they were placed on a “no-call” list.”103
15                 235.    As Dr. Mitchell Katz, director of the Los Angeles County Department of
16
     Health Services, said in a Los Angeles Times article, “Any drug company that has information
17
     about physicians potentially engaged in illegal prescribing or prescribing that is endangering
18
19   people’s lives has a responsibility to report it.”104 The NY AG’s settlement with Purdue

20   specifically cited the company for failing to adequately address suspicious prescribing. Yet, on
21   information and belief, Purdue continues to profit from the prescriptions of such prolific
22
     102
23       Harriet Ryan et al., More than 1 million OxyContin pills ended up in the hands of criminals and addicts. What the
     drugmaker knew, L.A. Times, July 10, 2016, available at http://www.latimes.com/projects/la-me-oxycontin-part2/
24   (last accessed Aug. 13, 2018).
     103
         See Assurance of Discontinuance, In re Purdue Pharma L.P. (Assurance No. 15-151), available at
25   https://ag.ny.gov/pdfs/Purdue-AOD-Executed.pdf (last visited Aug. 13, 2018).
     104
         Scott Glover and Lisa Girion, OxyContin maker closely guards its list of suspect doctors, L.A. Times, August 11,
26   2013, available at http://articles.latimes.com/2013/aug/11/local/la-me-rx-purdue-20130811 (last accessed
     Aug. 13, 2018).
27


     COMPLAINT - 84


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 89 of 161
 1   prescribers.

 2               236.   Like Purdue, Endo has been cited for its failure to set up an effective system
 3
     for identifying and reporting suspicious prescribing. In its settlement agreement with Endo, the
 4
     NY AG found that Endo failed to require sales representatives to report signs of abuse, diversion,
 5
     and inappropriate prescribing; paid bonuses to sales representatives for detailing prescribers who
 6
 7   were subsequently arrested or convicted for illegal prescribing; and failed to prevent sales

 8   representatives from visiting prescribers whose suspicious conduct had caused them to be placed
 9
     on a no-call list. The NY AG also found that, in certain cases where Endo’s sales representatives
10
     detailed prescribers who were convicted of illegal prescribing of opioids, those representatives
11
     could have recognized potential signs of diversion and reported those prescribers but failed to do
12
13   so.

14               237.   On information and belief, the other Manufacturer Defendants have engaged
15   in similar conduct in violation of their responsibilities to prevent diversion.
16
                 238.   The Manufacturer Defendants’ actions and omissions in failing to effectively
17
     prevent diversion and failing to monitor, report, and prevent suspicious orders have enabled the
18
19   unlawful diversion of opioids into the geographic area and eligible patient population served by

20   the Plaintiff.
21               3.     The Defendants’ actions in inflating and flooding the market with prescription
22                      opioids, and in failing to prevent diversion, foreseeably led to the flow of such
                        drugs between jurisdictions
23
                 239.   While each of the Defendants do business in the State of Alaska, their activity
24
     in that State is not the only conduct that is relevant to the creation of the opioid epidemic in that
25
26   State or the injury suffered by Plaintiff. Nor does prescription and other specific data from any

27


     COMPLAINT - 85


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 90 of 161
 1   particular jurisdiction necessarily capture the full scope of the misuse, oversupply, and diversion

 2   problem in that area. That is because the Defendants’ actions nationwide foreseeably fueled a
 3
     widespread epidemic in which diverted prescription opioid pills were and are trafficked between
 4
     jurisdictions to meet the demand created by the Defendants’ promotion and distribution of highly
 5
     addictive, controlled substances. The trafficking of prescription opioids between jurisdictions,
 6
 7   which has been documented by law enforcement across the country, was an entirely foreseeable

 8   consequence of the Defendants’ actions, and Defendants were in fact aware of and profited from
 9
     it.
10
                  240.     In one widely-reported example, 1.1 million OxyContin pills were transported
11
     from the Lake Medical pain clinic in Los Angeles and cooperating pharmacies to the City of
12
13   Everett, Washington, where they were sold on the black market. Couriers drove the pills up I-5

14   through California and Oregon, or flew from Los Angeles to Seattle. The Everett-based dealer
15   who received and sold the pills wore a diamond necklace in the shape of the West Coast states,
16
     with a trail of green gems—the color of 80-milligram OxyContin pills—connecting Los Angeles
17
     and Washington State. At the time, Purdue was aware of the massive and highly suspicious
18
19   quantities of prescriptions written by Lake Medical’s physicians and filled by area pharmacies,

20   but it did not alert law enforcement until years later.105 Other such pipelines exist or have existed
21   between other jurisdictions throughout the United States.
22
                  241.     The opioid epidemic in Alaska, and in the geographic area served by the
23
     Plaintiff, is sustained, in part, by the flow of prescription opioids into the State from other
24
25   105
        See Harriet Ryan et al., How black-market OxyContin spurred a town’s descent into crime, addiction and
     heartbreak, L.A. Times (July 10, 2016), available at http://www.latimes.com/projects/la-me-oxycontin-everett/.
26
27


     COMPLAINT - 86


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 91 of 161
 1   jurisdictions. The most recent Alaska State Troopers Annual Drug Report notes that drug

 2   trafficking organizations (“DTOs”) from the Lower 48 have infiltrated Alaska and that “the
 3
     source of the illicit substances peddled by the major DTOs comes from outside the state.”106
 4
     “[H]eroin, prescription opioids, and other drugs make their way to rural Alaska via transport that
 5
     is not subject to the same level of federal security/inspection as that of major commercial
 6
 7   airlines.”107 This includes trafficking by way of commercial airlines and the bush airlines that

 8   serve remote communities.
 9
                  242.    Such diversion and trafficking of prescription opioid drugs manufactured and
10
     distributed by Defendants is a direct and foreseeable consequence of their intentional conduct in
11
     inflating the market for their highly addictive drugs across the country, and then flooding that
12
13   market through the distribution of large quantities of those drugs while ignoring “red flags” and

14   flouting the very laws and regulations designed to prevent unlawful diversion.
15           D.      Defendants’ unlawful conduct and breaches of legal duties caused harm and
16                   substantial damages to the Plaintiff

17                243.    Defendants’ actions, including false and misleading advertising and a failure
18   to prevent diversion, have fueled a new wave of addiction and injury throughout the United States
19
     and in the geographic area and eligible patient population served by the Plaintiff. As the
20
     Manufacturer Defendants’ efforts to expand the market for opioids increased, so have the rates of
21
22   prescription and sale of their products—and the rates of opioid-related substance abuse,

23   hospitalization, and death among the people of the United States and Alaska. The Distributor
24
     106
         Alaska State Troopers Annual Drug Report (2016), https://dps.alaska.gov/getmedia/f259530b-5277-408e-9d45-
25   4999958fe530/2016-Annual-Drug-Report-6-28-17final;.aspx.
     107
         Alaska Opioid Policy Taskforce, Final Recommendations, 2017, page 4, available at
26   http://dhss.alaska.gov/AKOpioidTaskForce/Documents/AOPTF-Recommendations-1-19-17.pdf. Note: this taskforce
     included participation by Tina Woods, PhD, Alaska Native Tribal Health Consortium.
27


     COMPLAINT - 87


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 92 of 161
 1   Defendants have continued to unlawfully ship massive quantities of these drugs throughout the

 2   United States, knowing that a substantial portion were being diverted and feeding the nationwide
 3
     opioid epidemic.
 4
                  244.     Defendants repeatedly and purposefully breached their duties under state and
 5
     federal law, and such breaches are direct and proximate causes of, and/or substantial factors
 6
 7   leading to, the widespread overuse, misuse, and diversion of prescription opioids across the

 8   Nation, throughout Alaska, and in the geographic area and eligible patient population served by
 9
     the Plaintiff.
10
                  245.     There is a “parallel relationship between the availability of prescription opioid
11
     analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs and
12
13   associated adverse outcomes.”108

14                246.     For example, reflecting the increase in opioid supply and demand, dosage units
15   of OxyContin and generic oxycodone seized by law enforcement in Alaska increased from 1,183
16
     in 2014 to 4,552 in 2016.109
17
                  247.     Further, because of the well-established relationship between the use of
18
19   prescription opioids and the use of non-prescription opioids, such as heroin, the massive

20   distribution of prescription opioids throughout the United States and Alaska has caused an opioid
21   epidemic that includes heroin addiction, abuse, and death. According to the National Institute of
22
     Health’s National Institute on Drug Abuse, about 80 percent of people who use heroin first
23
24   108
         Richard C. Dart, et al., Trends in Opioid Analgesic Abuse and Mortality in the United States, 372 N. Engl. J.
     Med. 241 (2015), https://www.nejm.org/doi/full/10.1056/NEJMsa1406143.
25   109
         Alaska State Troopers Annual Drug Report, supra note 106, at 13.

26
27


     COMPLAINT - 88


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 93 of 161
 1   misused prescription opioids.110 Many patients presenting to the Plaintiff who are abusing

 2   opioids, including heroin, first became addicted as the result of a legitimate prescription.
 3
                  248.    Heroin is one of the primary substances abused by Alaskans, and both
 4
     prescription opiate abuse and availability of synthetic opioids, such as fentanyl, are on the rise in
 5
     Alaska. The most recent Alaska State Troopers Annual Drug Report concludes, “The producers
 6
 7   of synthetic opioids are essentially piggybacking on the market created from prescription

 8   medication diversion as well as increase [in] the volume and profits on heroin.” The Report notes
 9
     at least 122 overdose deaths due to heroin and synthetic opioids in Alaska between January 1,
10
     2014 through September 15, 2016.
11
                  249.    Among Alaska Natives, there were 52 deaths with underlying or contributing
12
13   cause listed as opioids between 2014 and 2016.111 On information and belief, many of those

14   Alaska Natives who died, and the members of their families who also need additional services as
15   a result, are part of the population served by the Plaintiff:
16
     110
17       See National Institute on Drug Abuse, NIH, Opioid Overdose Crisis (Revised March 2018),
     https://www.drugabuse.gov/drugs-abuse/opioids/opioid-overdose-crisis#seven.
     111
18       Presentation by Gretchen Day, Alaska Native Tribal Health Consortium Clinical & Research Services, and Erin
     Semmens, University of Montana, “Data Indicators of Opioid Use in Alaska and Montana at the American Indian
19   Alaska Native Clinical and Traditional Research Program Opioid Research Symposium, slide 10, March 29, 2018.

20
21
22
23
24
25
26
27


     COMPLAINT - 89


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 94 of 161
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
                                             Figure 1112
17
18   112
           Id. slide 11.

19
20
21
22
23
24
25
26
27


     COMPLAINT - 90


                  Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 95 of 161
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16                                                    Figure 2113
17                    250.   Opioid-related deaths represent only the tip of the iceberg. The Plaintiff has
18
     treated and continues to treat numerous patients with opioid-related conditions, including
19
     overdose, addiction, and other related conditions.
20
21                    251.   Opioid abuse impacts the families of the Bering Strait region in pervasive and

22   debilitating ways. The economic costs to society are real with increased high school and vocational

23   drop outs, the high rate of suicide (six times the national average) and lost productivity related to
24   opioid abuse. Substance abuse (increasingly involving opioid abuse) is present in 92% of cases
25
     113
26         Id. slide 10.

27


     COMPLAINT - 91


                  Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 96 of 161
 1   involving child protective services, meaning children are taken out of their families and extended

 2   families, while the appropriate level of care for local treatment services is unavailable for the
 3   majority of parents to become healthy.114
 4
                 252.     In Nome, 95% of referrals to the only women’s shelter in our region involve
 5
     substance abuse.115
 6
 7               253.     Plaintiff has dealt with problems of diversion and worked to address the issue.

 8   In July 2016, Alaska State Troopers notified Plaintiff that it began an opioid diversion
 9   investigation involving several patients of one of Plaintiff’s providers. Plaintiff immediately
10
     began to cooperate with this investigation. In addition, Plaintiff began its own internal
11
     investigation regarding possible diversion of opioid prescription drugs. As the internal
12
13   investigation progressed, it became very clear that an excessive amount of opioid narcotics were

14   being prescribed to a group of patients. Plaintiff took necessary steps to address the problem, and

15   requested that the provider voluntarily surrender their DEA controlled substance prescribing
16
     ability, and an agreement was reached with the provider.116
17
                 254.     Plaintiff has taken measures to curb opioid prescribing rates at its facilities in
18
     recent years, and has reduced the amount of prescription opioids by 45%.117
19
20               255.     The Plaintiff has incurred a wide range of costs associated with the treatment

21
     114
         Norton Sound Health Corporation, Megan Alvanna Stimpfle, Self-Governance Liaison Testimony submitted to
22   the House Appropriations Subcommittee on Interior, Environment and Related Agencies, May 9, 2018,
     https://docs.house.gov/meetings/AP/AP06/20180509/108261/HHRG-115-AP06-Wstate-StimpfleM-20180509.pdf
23   115
         Norton Sound Health Corporation, Megan Alvanna Stimpfle, Self-Governance Liaison Testimony submitted to
     the House Appropriations Subcommittee on Interior, Environment and Related Agencies, May 9, 2018,
24   https://docs.house.gov/meetings/AP/AP06/20180509/108261/HHRG-115-AP06-Wstate-StimpfleM-20180509.pdf
     116
         Press Release, NSHC, June 5, 2017, https://www.nortonsoundhealth.org/press-release/
25   117
         Davis Hovey, KNOM, “State Gathers Input on Opioid Epidemic From Nome and Other Communities, Forming
     Response Plan” March 2, 2018, http://www.knom.org/wp/blog/2018/03/02/state-gathers-input-on-opioid-epidemic-
26   from-nome-and-other-communities-forming-response-plan/

27


     COMPLAINT - 92


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 97 of 161
 1   of these opioid-affected patients.

 2               256.     In addition to the costs of treatment for addiction, Plaintiff’s treatment costs
 3
     associated with the opioid epidemic include, but are not limited to, costs for treating Hepatitis C
 4
     and other infections due to intravenous drug use by addicted patients. Plaintiff’s treatment costs
 5
     also include travel costs for patients in remote villages, which are substantial and unique to the
 6
 7   geographic area Plaintiff serves.

 8               257.     Opioid abuse has other ripple effects impacting the Plaintiff. For example,
 9
     Neonatal Abstinence Syndrome (NAS) is increasing nationally and in Alaska. The statewide NAS
10
     rate increased more than five-fold during 2001–2012, from less than one to more than five for
11
     every 1,000 live births.118 In 2017, the rate of newborns statewide with NAS continued to
12
13   increase, from 8 newborns per 1000 births in the first quarter, to 22 newborns per 1000 births in

14   the last quarter.119 From December 2016 to December 2017, 30.8% of newborns born with NAS
15   were American Indian or Alaska Native.
16
                 258.     Treatment for NAS is incredibly expensive. Most NAS infants are
17
     immediately transferred to a neonatal intensive care unit for a period of days, weeks, or even
18
19   months. In a national analysis based on data from the Kids’ Inpatient Database, between 2003

20   and 2012, NAS admissions increased more than fourfold, resulting in a surge in annual costs from
21   $61 million and 67,869 hospital days in 2003 to nearly $316 million and 291,168 hospital days in
22
     118
23       State of Alaska Epidemiology Bulletin, DHHS, Increase in Neonatal Abstinence Syndrome, Alaska, 2001–2015,
     No. 5, Feb. 22, 2016 available at http://epibulletins.dhss.alaska.gov/Document/Display?DocumentId=1811 (last
24   accessed Aug. 13, 2018). This data is based on all hospital births, which may still miss some newborns.
     119
         Division of Public Health, Alaksa DHHS, Alaska Opioid Data Dashboard,
25   http://dhss.alaska.gov/dph/Director/Pages/heroin-opioids/data.aspx (select Neonatal Abstinence Syndrome) (last
     visited Aug. 13, 2018).
26
27


     COMPLAINT - 93


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 98 of 161
 1   2012. For an infant affected by NAS, the hospital stay was nearly 3.5 times as long (16.57 hospital

 2   days compared with 4.98 for a non-NAS patient) and the costs were more than three times greater
 3
     ($16,893 compared to $5,610 for a non-affected infant).120 These per-patient costs are likely much
 4
     higher in Alaska, and the area served by the Plaintiff.
 5
                   259.   NAS can also require an emergency evacuation for care to save the infant’s
 6
 7   life. Thus, even when the Plaintiff cannot or does not treat infants with NAS, it often incurs

 8   transportation costs associated with transferring them and/or their mothers to appropriate
 9
     facilities.
10
                   260.   Many NAS infants have short-term and long-term developmental issues that
11
     prevent them from meeting basic cognitive and motor-skills milestones. Many will suffer from
12
13   vision and digestive issues; some are unable to attend full days of school. These disabilities follow

14   these children through elementary school and beyond, and may necessitate ongoing treatment that
15   also results in additional costs to the Plaintiff.
16
                   261.   The Plaintiff has also faced increased operational costs relating to dealing with
17
     opioid users who present themselves to the Plaintiff claiming to have illnesses and medical
18
19   problems, which are actually pretexts for obtaining opioids for illicit use, and a need to increase

20   security in response to break-ins and other concerns.
21                 262.   Opioid diversion also contributes to a range of social problems including
22
     physical and mental consequences, crime, delinquency, and mortality. Plaintiff also provides
23
     behavioral health services, including but not limited to substance abuse prevention and
24
25   120
        Corr TE, Hollenbeak CS. The economic burden of neonatal abstinence syndrome in the United States.
     Addiction. 2017 Sep;112(9):1590-1599. doi: 10.1111/add.13842. Epub 2017 Jun 13, available at
26   https://www.ncbi.nlm.nih.gov/pubmed/28612362 (last visited Aug. 13 2018).
27


     COMPLAINT - 94


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 99 of 161
 1   counseling, domestic violence prevention, suicide prevention, and other related services, and have

 2   incurred increased costs in the provision of these services as a result of the opioid epidemic.
 3
                 263.    Plaintiff is developing a new Wellness and Training Center to provide a full
 4
     continuum of treatment locally, addressing substance use and treatment options in a culturally
 5
     sensitive manner. The services at the Center will include detoxification, outpatient and intensive
 6
 7   outpatient services, day treatment and sober housing. Plaintiff has installed pilings for the new

 8   Wellness and Training Center and has raised $2.2 Million toward construction. The Center will be
 9   located near the Norton Sound Regional Hospital in Nome. Plaintiff have funded the design work
10
     and initial phases of the project through grant funding and donations, as well as through $1.9 Million
11
     of Plaintiff’s own funding. Plaintiff has pledged another $2.5 Million toward construction, but the
12
     outstanding cost of the center remains at $9.6 M.121
13
14               264.    Plaintiff also established the Tribal Healers Program at the Norton Sound

15   Health Corporation Regional Hospital almost 20 years ago as an alternative to some modern
16   medical practices, including using prescription painkillers or opioid drugs. Plaintiff will need to
17
     increase services to address the crisis.
18
                 265.    In addition to direct treatment costs, the Plaintiff has incurred overhead and
19
20   programmatic costs necessary to address and abate the crisis.

21               266.    The Plaintiff has also been required to provide additional staff training, with

22   associated costs. In order to treat a patient with opioid addiction by prescribing suboxone, for
23
     example, a prescriber needs a DEA prescribing number, which involves additional education.
24
     121
25      Norton Sound Health Corporation, Megan Alvanna Stimpfle, Self-Governance Liaison Testimony submitted to
     the House Appropriations Subcommittee on Interior, Environment and Related Agencies, May 9, 2018,
26   https://docs.house.gov/meetings/AP/AP06/20180509/108261/HHRG-115-AP06-Wstate-StimpfleM-20180509.pdf

27


     COMPLAINT - 95


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 100 of 161
 1              267.    Further, the Plaintiff’s staff has expended time and resources applying for

 2   grants to help address the opioid epidemic.
 3
                268.    The staff hours required for these activities, as well as the costs associated with
 4
     the care and services described above, divert resources away from other health priorities that the
 5
     Plaintiff is responsible for addressing, like general behavioral health needs, and tobacco and
 6
 7   alcohol prevention programs. Further, at least a portion of the diverted funds could have otherwise

 8   been used to provide care and services that are reimbursed by third party payors.
 9
                269.    It was entirely foreseeable that healthcare providers such as the Plaintiff would
10
     need to incur such costs in response to the widespread overuse and misuse of opioids in the
11
     geographic areas and patient populations they serve, as precipitated by Defendants’ actions
12
13   alleged herein.

14              270.    Because many of the Plaintiff’s patients are IHS beneficiaries or otherwise
15   exempt from full payment for services, a significant portion of the costs of their medical care are
16
     the direct responsibility of the Plaintiff rather than the patient. Further, many of these costs
17
     incurred by the Plaintiff go unreimbursed, either because the patient is not covered by insurance
18
19   or another third party payor, or because the third party payor does not reimburse the full costs of

20   the provided services and/or because the patient is exempt from cost sharing that would otherwise
21   apply.
22
                271.    Additionally, as health care providers, the Plaintiff has purchased and
23
     continues to purchase and administer opioids marketed and sold by Defendants, and was and
24
25   continues to be recipients of the widespread misinformation campaign by the Manufacturer

26   Defendants alleged in this Complaint. The Defendants have marketed and continue to market
27


     COMPLAINT - 96


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 101 of 161
 1   their opiate products to health care providers throughout the country and Alaska, using various

 2   means. The Plaintiff thus was and is a direct customer and victim of the Defendants’ false,
 3
     deceptive, widespread and unfair marketing of opioids.
 4
                  272.   Defendants’ intentional and/or unlawful conduct aimed at increasing sales and
 5
     distribution of opioids resulted in direct, foreseeable, past and continuing economic damages to
 6
 7   the Plaintiff, and for which the Plaintiff seeks relief, as alleged herein.

 8                273.   The Plaintiff needs additional resources to fully abate the crisis, including but
 9
     not limited to: increased funding for naloxone, drug “takeback” sites and programs, drug disposal
10
     bags, and community prevention programming, among other measures.
11
                  274.   Having profited enormously through the aggressive sale, misleading
12
13   promotion, and irresponsible distribution of opioids, Defendants should be required to take

14   responsibility for the financial burdens their conduct has imposed upon the Plaintiff and for the
15   costs of abatement of the crisis.
16
             E.      The statutes of limitations are tolled and Defendants are estopped from asserting
17                   statutes of limitations as defenses
18                   1. Continuing Conduct
19
                  275.   Defendants’ conduct as described in this Complaint is still ongoing, and the
20
     Plaintiff continues to suffer harm from the Defendants’ unlawful actions.
21
                  276.   The continued tortious and unlawful conduct by the Defendants causes a
22
23   repeated or continuous injury. The damages have not occurred all at once but have continued to

24   occur and have increased as time progresses. The tort is not completed nor have all the damages
25
     been incurred until the wrongdoing ceases. The wrongdoing and unlawful activity by Defendants
26
     has not ceased. The public nuisance remains unabated. The conduct causing the damages remains
27


     COMPLAINT - 97


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 102 of 161
 1   unabated.

 2                  2. Equitable Estoppel and Fraudulent Concealment
 3
                 277.   Defendants are equitably estopped from relying upon a statute of limitations
 4
     defense because they undertook efforts to purposefully conceal their unlawful conduct and
 5
     fraudulently assure the public, including the Plaintiff, that they were undertaking efforts to
 6
 7   comply with their obligations under the controlled substances laws. Notwithstanding the

 8   allegations set forth above, the Defendants affirmatively assured the public and the Plaintiff that
 9
     they are working to curb the opioid epidemic.
10
                 278.   The Defendants were deliberate in taking steps to conceal their conspiratorial
11
     behavior and active role in the deceptive marketing and the oversupply of opioids through
12
13   overprescribing and suspicious sales, all of which fueled the opioid epidemic.

14               279.   Specifically, as described above, the Manufacturer Defendants deliberately
15   worked through Front Groups purporting to be patient advocacy and professional organizations,
16
     through public relations companies hired to work with the Front Groups and through paid KOLs
17
     to secretly control messaging, influence prescribing practices, and drive sales. The Manufacturer
18
19   Defendants concealed their role in shaping, editing, and approving the content of prescribing

20   guidelines, informational brochures, KOL presentations, and other false and misleading materials
21   addressing pain management and opioids that were widely disseminated to regulators, prescribers,
22
     and the public at large. They manipulated scientific literature and promotional materials to make
23
     it appear that misleading statements about the risks, safety, and superiority of opioids were
24
25   actually accurate, truthful, and supported by substantial scientific evidence. Through their public

26   statements, omissions, marketing, and advertising, the Manufacturer Defendants’ deceptions
27


     COMPLAINT - 98


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 103 of 161
 1   deprived the Plaintiff of actual or implied knowledge of facts sufficient to put Plaintiff on notice

 2   of potential claims.
 3
                  280.     All Defendants concealed the existence of the Plaintiff’s claims against them
 4
     by hiding their lack of cooperation with law enforcement and affirmatively seeking to convince
 5
     the public that their legal duties to report suspicious sales had been satisfied through public
 6
 7   assurances that they were working to curb the opioid epidemic. They publicly portrayed

 8   themselves as committed to working diligently with law enforcement and others to prevent
 9
     diversion of these dangerous drugs and curb the opioid epidemic, and they made broad promises
10
     to change their ways, insisting they were good corporate citizens. These repeated
11
     misrepresentations misled regulators, prescribers, and the public (including the Plaintiff), and
12
13   deprived the Plaintiff of actual or implied knowledge of the Defendants’ role in the opioid

14   epidemic and of facts sufficient to put them on notice of potential claims against the Defendants.
15                281.     For example, a Cardinal executive claimed that it uses “advanced analytics” to
16
     monitor its supply chain, and assured the public it was being “as effective and efficient as possible
17
     in constantly monitoring, identifying, and eliminating any outside criminal activity.”122
18
19                282.     Similarly, McKesson publicly stated that it has a “best-in-class controlled

20   substance monitoring program to help identify suspicious orders,” and claimed it is “deeply
21   passionate about curbing the opioid epidemic in our country.”123
22
23
     122
         Lenny Bernstein et al., How drugs intended for patients ended up in the hands of illegal users: “No one was
     doing their job,” The Wash. Post (Oct. 22, 2016), available at
24   http://wapo.st/2etAUdQ?tid=ss_mail&utm_term=.f455a35fdee5 (last accessed Aug. 13, 2018).
     123
         Scott Higham et al., Drug industry hired dozens of officials from the DEA as the agency tried to curb opioid
25   abuse, The Wash. Post, Dec. 22, 2016, available at
     http://wapo.st/2hKYW3y?tid=ss_mail&utm_term=.bdac6eb4ec17 (last accessed Aug. 13, 2018).
26
27


     COMPLAINT - 99


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 104 of 161
 1                  283.     Distributor Defendants, through their trade associations, filed an amicus brief

 2   that represented that Defendants took their duties seriously, complied with their statutory and
 3
     regulatory responsibilities, and monitored suspicious orders using advanced technology.124
 4
                    284.     Defendants have also concealed and prevented discovery of information,
 5
     including data from the ARCOS database that will confirm their identities and the extent of their
 6
 7   wrongful and illegal activities.

 8                  285.     Defendants also lobbied Congress and actively attempted to halt DEA
 9
     investigations and enforcement actions and to subvert the ability of agencies to regulate their
10
     conduct.125 As a result, there was a sharp drop in enforcement actions and the standard for the
11
     DEA to revoke a distributor’s license was raised.
12
13                  286.     Because the Defendants concealed the facts surrounding the opioid epidemic,

14   the Plaintiff did not know of the existence or scope of the Defendants’ misconduct, and could not
15   have acquired such knowledge earlier through the exercise of reasonable diligence.
16
                    287.     Defendants knew that their conduct was deceptive, as evidenced by the
17
     governmental warnings, actions, and prosecutions alleged throughout this Complaint.
18
19                  288.     Defendants intended that their false and deceptive statements and omissions

20   be relied upon, including by the Plaintiff, its member entities, and the communities and patients
21   served by the Plaintiff. The Plaintiff reasonably relied on these statements and omissions.
22
23
     124
        Brief for Healthcare Distribution Mgmt. Ass’n and Nat’l Ass’n of Chain Drug Stores as Amici Curiae in Support
     of Neither Party, Masters Pharm, Inc. v. U.S. Drug Enf't Admin. (No. 15-1335), 2016 WL 1321983, at *3-4, *25.
24   (D.C. Cir. Apr. 4, 2016).
     125
25         See Higham and Bernstein, supra note 92.

26
27


     COMPLAINT - 100


                Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 105 of 161
 1               289.   Defendants cannot claim prejudice due to a late filing because this suit was

 2   filed upon discovering the facts essential to the claim, which Defendants themselves intentionally
 3
     concealed. Indeed, the existence, extent, and damage of the opioid crisis have only recently come
 4
     to light.
 5
                 290.   The Plaintiff was unable to obtain vital information regarding these claims
 6
 7   absent any fault or lack of diligence on their part.

 8           F. Facts Pertaining to Claims Under RICO
 9
                 291.   Defendants     did    not   simply   scheme     to   market    opioids   through
10
     misrepresentations and turning a blind eye to diversion. Various groups of Defendants also
11
     formed informal associations with others (Enterprises) and used these Enterprises to perpetrate
12
13   their schemes, as described below. The Plaintiff also realleges all preceding paragraphs of this

14   Complaint, which are incorporated herein in their entirety.
15                  1. The Opioid Marketing Enterprise
16
                        a. The Common Purpose and Scheme of the Opioid Marketing Enterprise
17
                 292.   Knowing that their products were highly addictive, ineffective and unsafe for
18
     the treatment of long-term chronic pain, non-acute and non-cancer pain, the Manufacturing
19
20   Defendants formed an association-in-fact enterprise and engaged in a scheme to unlawfully

21   increase their profits and sales, and grow their share of the prescription painkiller market, through
22
     repeated and systematic misrepresentations about the safety and efficacy of opioids for treating
23
     long-term chronic pain.
24
                 293.   In order to unlawfully increase the demand for opioids, the Manufacturing
25
26   Defendants formed an association-in-fact enterprise (the “Opioid Marketing Enterprise”) with

27


     COMPLAINT - 101


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 106 of 161
 1   the Front Groups and KOLs described above. Through their personal relationships, the members

 2   of the Opioid Marketing Enterprise had the opportunity to form and take actions in furtherance
 3
     of the Opioid Marketing Enterprise’s common purpose. The Manufacturing Defendants’
 4
     substantial financial contribution to the Opioid Marketing Enterprise, and the advancement of
 5
     opioid-friendly messaging, fueled the U.S. opioid epidemic.
 6
 7              294.    The Manufacturing Defendants, through the Opioid Marketing Enterprise,

 8   concealed the true risks and dangers of opioids from the medical community and the public,
 9
     including the Plaintiff and the people it serves, and made misleading statements and
10
     misrepresentations about opioids that downplayed the risk of addiction and exaggerated the
11
     benefits of opioid use. The misleading statements included the following: (1) that addiction is
12
13   rare among patients taking opioids for pain; (2) that addiction risk can be effectively managed;

14   (3) that symptoms of addiction exhibited by opioid patients are actually symptoms of an invented
15   condition the Manufacturer Defendants named “pseudoaddiction”; (4) that withdrawal is easily
16
     managed; (5) that increased dosing presents no significant risks; (6) that long-term use of opioids
17
     improves function; (7) that the risks of alternative forms of pain treatment are greater than the
18
19   adverse effects of opioids; (8) that use of time-released dosing prevents addiction; and (9) that

20   abuse-deterrent formulations provide a solution to opioid abuse.
21              295.    The misleading statements not only caused and worsened the opioid
22
     epidemic, but as time went on, they concealed the Manufacturer Defendants’ wrongdoing from
23
     the public and the Plaintiff (including as a result of the Opioid Marketing Enterprise).
24
25              296.    The scheme devised, implemented, and conducted by the Manufacturer

26   Defendants constituted a common course of conduct designed to ensure that the Manufacturer
27


     COMPLAINT - 102


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 107 of 161
 1   Defendants unlawfully increased their sales and profits through concealment and

 2   misrepresentations about the addictive nature and effectiveness of their drugs. The Manufacturer
 3
     Defendants, the Front Groups, and the KOLs acted together for a common purpose and
 4
     perpetrated the Opioid Marketing Enterprise’s scheme, including through the unbranded
 5
     promotion and marketing network as described above.
 6
 7               297.   There was regular communication among the Manufacturer Defendants,

 8   Front Groups, and KOLs, in which information was shared, misrepresentations were
 9
     coordinated, and payments were exchanged. Typically, the coordination, communication, and
10
     payment occurred, and continues to occur, through the repeated and continuing use of interstate
11
     wires and mail in which the Manufacturer Defendants, Front Groups, and KOLs shared
12
13   information regarding overcoming objections and resistance to the use of opioids for chronic

14   pain. The Manufacturer Defendants, Front Groups, and KOLs functioned as a continuing unit
15   for the purpose of implementing the Opioid Marketing Enterprise’s scheme and common
16
     purpose, and each agreed and took actions to hide the scheme and continue its existence. These
17
     actions were effective to conceal the scheme and the Opioid Marketing Enterprise and its impact
18
19   from the Plaintiff until sufficient information came to light due to government and media

20   investigation to allow the Plaintiff to discover it, leading to the filing of the Complaint in this
21   matter.
22
                 298.   At all relevant times, the Front Groups were aware of the Manufacturer
23
     Defendants’ conduct and were knowing and willing participants in and beneficiaries of that
24
25   conduct. Each Front Group also knew, but did not disclose, that the other Front Groups were

26   engaged in the same scheme, to the detriment of consumers, prescribers, and the Plaintiff. But
27


     COMPLAINT - 103


               Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 108 of 161
 1   for the Opioid Marketing Enterprise’s scheme, the Front Groups would have had incentive to

 2   disclose the deceit by the Manufacturer Defendants and the Opioid Marketing Enterprise to their
 3
     members and constituents. By failing to disclose this information, Front Groups perpetuated the
 4
     Opioid Marketing Enterprise’s scheme and common purpose, continued its wrongful
 5
     concealment from the Plaintiff, and reaped substantial benefits.
 6
 7              299.   At all relevant times, the KOLs were aware of the Manufacturer Defendants’

 8   conduct and were knowing and willing participants in and beneficiaries of that conduct. The
 9
     Manufacturer Defendants selected KOLs because they favored the aggressive treatment of
10
     chronic pain with opioids. The Manufacturer Defendants’ support helped the KOLs become
11
     respected industry experts. As they rose to prominence, the KOLs falsely promoted the benefits
12
13   of using opioids to treat chronic pain, repaying the Manufacturer Defendants by advancing their

14   marketing goals. The KOLs also knew, but did not disclose, that the other KOLs and Front
15   Groups were engaged in the same scheme, to the detriment of consumers, prescribers, and the
16
     Plaintiff. But for the Opioid Marketing Enterprise’s scheme, the KOLs would have had incentive
17
     to disclose the deceit by the Manufacturer Defendants and the Opioid Marketing Enterprise, and
18
19   to protect their patients and the patients of other physicians. By failing to disclose this

20   information, the KOLs furthered the Opioid Marketing Enterprise’s scheme and common
21   purpose, continued its wrongful concealment from the Plaintiff, and reaped substantial benefits.
22
                300.   As public scrutiny and media coverage focused on how opioids ravaged
23
     communities throughout the United States, the Front Groups and KOLs did not challenge the
24
25   Manufacturer Defendants’ misrepresentations, seek to correct their previous misrepresentations,

26   terminate their role in the Opioid Marketing Enterprise, nor disclose publicly that the risks of
27


     COMPLAINT - 104


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 109 of 161
 1   using opioids for chronic pain outweighed their benefits and that the use of opioids for chronic

 2   pain was not supported by medically acceptable evidence. The Manufacturer Defendants and
 3
     their co-conspirators thus continued to conceal the Manufacturer Defendants’ wrongdoing from
 4
     the Plaintiff.
 5
                              b. The Conduct of the Opioid Marketing Enterprise
 6
 7                   301.     The Manufacturer Defendants, Front Groups, and KOLs engaged in certain

 8   discrete categories of activities in furtherance of the common purpose of the Opioid Marketing
 9
     Enterprise. The conduct of the members of the Opioid Marketing Enterprise in furtherance of
10
     the Enterprise’s common purpose involved: (1) misrepresentations regarding the risk of
11
     addiction and safe use of prescription opioids for long-term, chronic pain (described in detail
12
13   above); (2) efforts to criticize or undermine the 2016 CDC Guideline referenced above; and

14   (3) efforts to limit prescriber accountability.
15                   302.     In addition to disseminating misrepresentations about the risks and benefits
16
     of opioids, members of the Opioid Marketing Enterprise also furthered its common purpose by
17
     criticizing or undermining the CDC Guideline, which represented “an important step—and
18
19   perhaps the first major step from the federal government—toward limiting opioid prescriptions

20   for chronic pain.”126
21                   303.     Several Front Groups, including the U.S. Pain Foundation and the American
22
     Academy of Pain Medicine (AAPM), criticized the draft guidelines in 2015, arguing that the
23
     “CDC slides presented on Wednesday were not transparent relative to process and failed to
24
25   126
           Fueling an Epidemic, supra note 29, at 13.
26
27


     COMPLAINT - 105


                Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 110 of 161
 1   disclose the names, affiliation, and conflicts of interest of the individuals who participated in the

 2   construction of these guidelines.”127
 3
                  304.    The AAPM criticized the prescribing guidelines in 2016, through its
 4
     immediate past president, stating “that the CDC guideline makes disproportionately strong
 5
     recommendations based upon a narrowly selected portion of the available clinical evidence.”128
 6
 7                305.    The Manufacturer Defendants alone could not have accomplished the purpose

 8   of the Opioid Marketing Enterprise without the assistance of the Front Groups and KOLs, who
 9
     were perceived as “neutral” and more “scientific” than the Manufacturer Defendants themselves.
10
     Without the work of the Front Groups and KOLs in spreading misrepresentations about opioids,
11
     the Opioid Marketing Enterprise could not have achieved its common purpose.
12
13                306.    In short, the Manufacturer Defendants, the Front Groups, and the KOLs were

14   each willing participants in the Opioid Marketing Enterprise, had a common purpose and interest
15   in the object of the scheme, and functioned within a structure designed to effectuate the
16
     Enterprise’s purpose.
17
                  307.    Moreover, each of the Manufacturer Defendants exerted control over the
18
19   Opioid Marketing Enterprise and participated in the operation or management of its affairs,

20   directly or indirectly. From approximately the late 1990s to the present, that participation and
21   control was carried out in the following ways:
22
     127
23      Pat Anson, Chronic Pain Groups Blast CDC for Opioid Guidelines, Pain News Network, Sept. 22, 2015,
     https://www.painnewsnetwork.org/stories/2015/9/22/chronic-pain-groups-blast-cdc-for-opioid-guidelines (last
24   accessed August 13, 2018).
     128
25      Am. Acad. of Pain Medicine, CDC Guideline for Prescribing Opioids for Chronic Pain (Mar. 16, 2016),
     http://www.painmed.org/files/aapm-statement-cdc-guideline-for-prescribing-opioids-for-chronic-pain.pdf (last
26   accessed August 3, 2018).

27


     COMPLAINT - 106


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 111 of 161
 1              a. Creating and providing a body of deceptive, misleading, and unsupported

 2                 medical and popular literature, electronic and print advertisements, sales
 3
                   and promotional training materials, and presentations about opioids that: (i)
 4
                   understated the risks and overstated the benefits of long-term use; (ii)
 5
                   appeared to be the result of independent, objective research; and (iii) were
 6
 7                 thus more likely to be relied upon by physicians, patients, and payors;

 8              b. Selecting, cultivating, promoting, and paying Front Groups and KOLs
 9
                   based on their willingness to communicate and distribute the Manufacturer
10
                   Defendants’ messages about the use of opioids for chronic pain;
11
                c. Providing substantial opportunities for Front Groups and KOLs to
12
13                 participate in research studies on topics the Manufacturer Defendants

14                 suggested or chose, with the predictable effect of ensuring that many
15                 favorable studies appeared in the academic literature;
16
                d. Paying KOLs to serve as consultants or on the Manufacturer Defendants’
17
                   advisory boards, or on the advisory boards and in leadership positions of
18
19                 Front Groups, and to give talks, typically over meals or at conferences;

20              e. Paying significant amounts of money to the leaders and individuals
21                 associated with Front Groups;
22
                f. Donating to Front Groups to support talks that were typically presented
23
                   over meals or at conferences;
24
25              g. Disseminating false, misleading, imbalanced, and unsupported statements

26                 regarding opioids through unbranded materials that appeared to be
27


     COMPLAINT - 107


          Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 112 of 161
 1                    independent publications from Front Groups;

 2                 h. Sponsoring programs put on by Front Groups that focused exclusively on
 3
                      the use of opioids for chronic pain;
 4
                   i. Developing and disseminating pro-opioid treatment guidelines with the help
 5
                      of the KOLs as authors and promoters, and Front Groups as publishers and
 6
 7                    supporters;

 8                 j. Encouraging Front Groups to disseminate their pro-opioid messages to
 9
                      groups targeted by the Manufacturer Defendants, such as veterans and the
10
                      elderly, and then funding that distribution;
11
                   k. Concealing their relationship to and control of Front Groups and KOLs
12
13                    from the Plaintiff and the public at large; and

14                 l. Intending that Front Groups and KOLs would distribute, through the U.S.
15                    mail and interstate wire facilities, promotional and other materials that
16
                      claimed opioids could be safely used for chronic pain.
17
               308.   In short, the Manufacturer Defendants controlled representations made about
18
19   their prescription opioids, doled out funds to Pharmacy Benefit Managers and payments to

20   KOLs, and ensured that representations made by KOLs, Front Groups, and the Manufacturer
21
     Defendants’ sales detailers were consistent with the Manufacturer Defendants’ messaging
22
     throughout the United States. The Front Groups and KOLs in the Opioid Marketing Enterprise
23
     were dependent on the Manufacturer Defendants for their financial structure and for career
24
25   development and promotion opportunities.

26             309.   The Front Groups also conducted and participated in the conduct of the
27


     COMPLAINT - 108


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 113 of 161
 1   Opioid Marketing Enterprise, directly or indirectly, in the following ways:

 2                  a. The Front Groups promised to, and did, make representations regarding
 3
                        opioids and the Manufacturer Defendants’ drugs that were consistent with
 4
                        the Manufacturer Defendants’ messages;
 5
                    b. The Front Groups distributed, through the U.S. Mail and interstate wire
 6
 7                      facilities, promotional and other materials that claimed that opioids could be

 8                      safely used for chronic pain without addiction, and misrepresented the
 9
                        benefits of using opioids for chronic pain;
10
                    c. The Front Groups echoed and amplified messages favorable to increased
11
                        opioid use—and ultimately, the financial interests of the Manufacturer
12
13                      Defendants;

14                  d. The Front Groups issued guidelines and policies minimizing the risk of
15                      opioid addiction and promoting opioids for chronic pain;
16
                    e. The Front Groups strongly criticized the 2016 CDC Guideline, which had
17
                        recommended limits on opioid prescriptions for chronic pain; and
18
19                  f. The Front Groups concealed their connections to the KOLs and the

20                      Manufacturer Defendants.
21              310.    The KOLs also participated in the conduct of the affairs of the Opioid
22
     Marketing Enterprise, directly or indirectly, in the following ways:
23
                    a. The KOLs promised to, and did, make representations regarding opioids
24
25                      and the Manufacturer Defendants’ drugs that were consistent with the

26                      Manufacturer Defendants’ messages;
27


     COMPLAINT - 109


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 114 of 161
 1                  b. The KOLs distributed, through the U.S. Mail and interstate wire facilities,

 2                      promotional and other materials that claimed that opioids could be safely
 3
                        used for chronic pain without addiction, and misrepresented the benefits of
 4
                        using opioids for chronic pain;
 5
                    c. The KOLs echoed and amplified messages favorable to increased opioid
 6
 7                      use—and ultimately, the financial interests of the Manufacturer Defendants;

 8                  d. The KOLs issued guidelines and policies minimizing the risk of opioid
 9
                        addiction and promoting opioids for chronic pain;
10
                    e. The KOLs strongly criticized the 2016 CDC Guideline, which had
11
                        recommended limits on opioid prescriptions for chronic pain; and
12
13                  f. The KOLs concealed their connections to the Front Groups and the

14                      Manufacturer Defendants, and their sponsorship by the Manufacturer
15                      Defendants.
16
                311.    The scheme devised and implemented by the Manufacturer Defendants and
17
     members of the Opioid Marketing Enterprise amounted to a common course of conduct intended
18
19   to increase the Manufacturer Defendants’ sales from prescription opioids by encouraging the

20   prescribing and use of opioids for long-term, chronic pain. The scheme was a continuing course
21   of conduct, and many aspects of it continue to the present.
22
                312.    The Manufacturer Defendants, Front Groups and the KOLs thus worked
23
     together to promote the goals of the Opioid Marketing Enterprise.
24
25                      c. The Pattern of Racketeering Activity

26              313.    The Manufacturer Defendants’ scheme was perpetrated through multiple acts
27


     COMPLAINT - 110


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 115 of 161
 1   of mail fraud and wire fraud that constituted a pattern of racketeering activity.

 2              314.    This pattern of racketeering activity involved thousands of separate instances
 3
     of the use of the U.S. Mail or interstate wire facilities, including misrepresentations,
 4
     concealments, and material omissions regarding the beneficial uses and non-addictive qualities
 5
     of prescription opioids for the long-term treatment of chronic, non-acute, and non-cancer pain,
 6
 7   with the goal of profiting from increased sales of the Manufacturer Defendants’ opioids.

 8              315.    Each of these fraudulent mailings and interstate wire transmissions
 9
     constitutes a separate act of racketeering activity, and collectively, these violations constitute a
10
     pattern of racketeering activity.
11
                316.    The Manufacturer Defendants devised and knowingly carried out an illegal
12
13   scheme and artifice to defraud by means of materially false or fraudulent pretenses,

14   representations, promises, or omissions of material facts regarding the safe, non-addictive, and
15   effective use of opioids for long-term, chronic, non-acute, and non-cancer pain. The
16
     Manufacturer Defendants and members of the Opioid Marketing Enterprise knew that these
17
     representations violated the FDA-approved use of these drugs, and were not supported by actual
18
19   evidence. The Manufacturer Defendants used the U.S. Mail and interstate wire facilities,

20   intentionally and knowingly, with the specific intent to defraud and to advance their illegal
21   scheme.
22
                317.    The Manufacturer Defendants, the Front Groups, and the KOLs engaged in
23
     a fraudulent and unlawful course of conduct constituting a pattern of racketeering activity by
24
25   intentionally concealing the material risks and affirmatively misrepresenting the benefits of

26   using opioids for chronic pain to prescribers, regulators, the public, and the Plaintiff.
27


     COMPLAINT - 111


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 116 of 161
 1              318.    The Manufacturer Defendants’ use of the U.S. Mail and interstate wire

 2   facilities to perpetrate the fraudulent marketing of opioids involved thousands of
 3
     communications, publications, representations, statements, electronic transmissions, and
 4
     payments, including, inter alia:
 5
                    a. Marketing materials about opioids and their risks and benefits, which
 6
 7                      Manufacturer Defendants, Front Groups, and KOLs published and

 8                      transmitted to healthcare providers located across the country through the
 9
                        Internet and television;
10
                    b. Written representations and telephone calls between the Manufacturer
11
                        Defendants and Front Groups regarding the misrepresentations, marketing
12
13                      statements, and claims about opioids, including the non-addictive, safe use

14                      of prescription opioids for chronic long-term pain generally;
15                  c. Written representations and telephone calls between the Manufacturer
16
                        Defendants and KOLs regarding the misrepresentations, marketing
17
                        statements, and claims about opioids, including the non-addictive, safe use
18
19                      of prescription opioids for chronic long-term pain generally;

20                  d. E-mails, telephone calls, and written communications between the
21                      Manufacturer Defendants and the Front Groups agreeing to or
22
                        implementing the scheme for the fraudulent marketing of opioids;
23
                    e. E-mails, telephone calls, and written communications between the
24
25                      Manufacturer Defendants and the KOLs agreeing to or implementing the

26                      scheme for the fraudulent marketing of opioids;
27


     COMPLAINT - 112


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 117 of 161
 1                  f. Communications between the Manufacturer Defendants, Front Groups, and

 2                      the media regarding publication, drafting of treatment guidelines, and the
 3
                        dissemination of the same as part of the Opioid Marketing Enterprise;
 4
                    g. Communications between the Manufacturer Defendants, KOLs, and the
 5
                        media regarding publication, drafting of treatment guidelines, and the
 6
 7                      dissemination of the same as part of the Opioid Marketing Enterprise;

 8                  h. Written and oral communications directed to state agencies, Federal and
 9
                        state courts, and private insurers throughout the country that fraudulently
10
                        misrepresented the risks and benefits of using opioids for chronic pain; and
11
                    i. Receipts of increased profits—the wrongful proceeds of the scheme—sent
12
13                      through the U.S. Mail and interstate wire facilities.

14              319.    In addition to the above-referenced predicate acts, it was intended by and
15
     foreseeable to the Manufacturer Defendants that the Front Groups and the KOLs would distribute
16
     publications through the U.S. Mail and by interstate wire facilities, and, in those publications,
17
     claim that the benefits of using opioids for chronic pain outweighed the risks of doing so.
18
19              320.    The Manufacturer Defendants, and each member of the Opioid Marketing

20   Enterprise, agreed, with knowledge and intent, to the overall objective of the Manufacturer
21   Defendants’ fraudulent scheme and participated in the common course of conduct to commit acts
22
     of fraud in marketing prescription opioids.
23
                321.    Indeed, for the Manufacturer Defendants’ fraudulent scheme to work, each of
24
25   them had to agree to implement similar tactics regarding fraudulent marketing of prescription

26   opioids. This conclusion is supported by the fact that the Manufacturer Defendants each financed,
27


     COMPLAINT - 113


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 118 of 161
 1   supported, and worked through the same KOLs and Front Groups, and often collaborated on and

 2   mutually supported the same publications, presentations, and prescription guidelines.
 3
                322.    The Manufacturer Defendants’ predicate acts all had the purpose of creating
 4
     the opioid epidemic that substantially injured the Plaintiff’s business and property, while
 5
     simultaneously generating billion-dollar revenues and profits for the Manufacturer Defendants.
 6
 7   The predicate acts were committed or caused to be committed by the Manufacturer Defendants

 8   through their participation in the Opioid Marketing Enterprise and in furtherance of its fraudulent
 9
     scheme.
10
                2. The Opioid Supply Chain Enterprise
11
                    a. The Common Purpose and Scheme of the Opioid Supply Chain Enterprise
12
13              323.    In addition to the Opioid Marketing Enterprise, there existed a second,
14
     separate enterprise. For more than a decade, all Defendants worked together in an illicit
15
     enterprise, engaging in illegal conduct with the common purpose and achievement of vastly
16
     increasing their respective profits and revenues by exponentially expanding a market that the
17
18   law intended to restrict (the “Opioid Supply Chain Enterprise”).

19              324.    As “registrants” under the CSA, Defendants are duty bound to identify and
20
     report “orders of unusual size, orders deviating substantially from a normal pattern, and orders of
21
     unusual frequency.” Critically, Defendants’ responsibilities do not end with the products they
22
23   manufacture or distribute—there is no such limitation in the law because their duties cut across

24   company lines. Thus, when Defendants obtain information about the sales and distribution of other
25   companies’ prescription opioid products (including both name-brand prescription opioids and their
26
     generic equivalents), they were legally obligated to report that activity to the DEA. On information
27


     COMPLAINT - 114


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 119 of 161
 1   and belief, the Defendants did in fact obtain such data through data mining companies.

 2               325.     Defendants breached their duties under the CSA. Through the connections
 3
     they made as a result of their participation in the HDA, Defendants chose to flout the closed
 4
     system designed to protect citizens. Publicly, in 2008, they announced their formulation of
 5
     “Industry Compliance Guidelines: Reporting Suspicious Orders and Prevention of Diversion of
 6
 7   Controlled Substances.” But, privately, Defendants refused to act. Indeed, despite the issuance of

 8   these Industry Compliance Guidelines (which recognize Defendants’ duties under the law), none
 9
     of them complied. This noncompliance is illustrated by the subsequent industry-wide
10
     enforcement actions and consent orders issued after that time.
11
                 326.     Further, John Gray, President and CEO of the HDA, said to Congress in 2014,
12
13   it is “difficult to find the balance between proactive and anti-diversion efforts while not

14   inadvertently limiting access to appropriately prescribed and dispensed medications.”129 Yet,
15
     Defendants apparently all found the same profit-maximizing balance and intentionally remained
16
     silent to ensure the largest possible financial return.
17
                 327.     Defendants breached their duties under the CSA, and the breaches were part
18
19   of a common purpose and scheme. At all relevant times, Defendants operated as an association-

20   in-fact enterprise formed for the purpose of unlawfully increasing sales, revenues, and profits by
21
     fraudulently increasing the quotas set by the DEA that would allow them to benefit collectively
22
     from a greater pool of prescription opioids. In support of this common purpose and fraudulent
23
     scheme, Defendants jointly agreed to disregard their statutory duties to identify, investigate, halt,
24
25   129
       Improving Predictability and Transparency in DEA and FDA Regulation: Hearing Before the Subcomm. on
     Health of the H. Comm. on Energy and Commerce, 113th Cong. (2014) (statement of John Gray, President and
26   CEO, HDA), https://www.gpo.gov/fdsys/pkg/CHRG-113hhrg90872/html/CHRG-113hhrg90872.htm.
27


     COMPLAINT - 115


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 120 of 161
 1   and report suspicious orders of opioids and diversion of their drugs into the illicit market. Their

 2   collective silence in the face of their duties to speak constituted concealment of their wrongdoing
 3
     that effectively kept it hidden from the public and the Plaintiff until government and media
 4
     investigation revealed sufficient information to bring their wrongful conduct causing the opioid
 5
     epidemic to light, leading to the Complaint in this matter.
 6
 7              b. The Conduct of the Opioid Supply Chain Enterprise

 8              328.    At all relevant times, Defendants exerted control over, conducted, and/or
 9
     participated in the Opioid Supply Chain Enterprise by fraudulently claiming that they were
10
     complying with their duties to identify, investigate, and report suspicious orders of opioids.
11
                329.    Defendants disseminated false and misleading statements to Federal and state
12
13   regulators claiming that:

14                      a. the quotas for prescription opioids should be increased; and
15
                        b. they were complying with their obligations to: (i) maintain effective
16
                            controls against diversion of their prescription opioids; (ii) design and
17
                            operate a system to disclose suspicious orders of prescription opioids;
18
19                          and (iii) notify the DEA of any suspicious orders or diversion of their

20                          prescription opioids.
21
                330.    The CSA and the Code of Federal Regulations require Defendants to make
22
     reports to the DEA of any suspicious orders identified through the design and operation of their
23
24   system to disclose suspicious orders. The failure to make reports as required by the CSA and

25   Code of Federal Regulations amounts to a criminal violation of the statute. It also constitutes
26   concealment of Defendants’ wrongful fulfillment of suspicious orders.
27


     COMPLAINT - 116


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 121 of 161
 1               331.      Defendants knowingly and intentionally furnished false or fraudulent

 2   information in their reports to the DEA about suspicious orders, and/or omitted material
 3
     information from reports, records, and other documents required to be filed with the DEA,
 4
     including the Manufacturer Defendants’ applications for production quotas. Specifically,
 5
     Defendants were aware of suspicious orders of prescription opioids and the diversion of their
 6
 7   prescription opioids into the illicit market, and failed to report this information to the DEA in

 8   their mandatory reports and their applications for production quotas.
 9
                           c. The Pattern of Racketeering Activity
10
                 332.      Defendants used, directed the use of, and/or caused to be used, thousands of
11
12   mail and interstate wire communications in service of their scheme through virtually uniform

13   misrepresentations, concealments, and material omissions regarding their compliance with their
14   mandatory reporting requirements and the actions necessary to carry out their unlawful goal of
15
     selling prescription opioids without reporting suspicious orders or the diversion of opioids into
16
     the illicit market.
17
18               333.      Defendants devised and knowingly carried out a scheme and/or artifice to
19   defraud by means of materially false or fraudulent pretenses, representations, promises, or
20
     omissions of material facts when there was a duty to disclose.
21
22               334.      For the purpose of executing the illegal scheme, Defendants used the mail

23   and interstate wires intentionally and knowingly with the specific intent to defraud and advance
24   the illegal scheme. These repeated acts of mail fraud and wire fraud constituted a pattern of
25
     racketeering activities.
26
27               335.      Defendants’ use of the mail and interstate wires included, but was not limited


     COMPLAINT - 117


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 122 of 161
 1   to, the transmission, delivery, or shipment of the following by Defendants, or third parties that

 2   foreseeably sent them as a result of Defendants’ illegal scheme:
 3
                    a. The prescription opioids themselves;
 4
                    b. Documents and communications that supported and/or facilitated the
 5
 6                      Defendants’ request for higher aggregate production quotas, individual

 7                      production quotas, and procurement quotas;
 8
                    c. Documents and communications that facilitated the manufacture, purchase,
 9
                        and sale of prescription opioids;
10
11                  d. Defendants’ DEA registrations;

12                  e. Documents and communications that supported and/or facilitated
13
                        Defendants’ DEA registrations;
14
                    f. Defendants’ records and reports that were required to be submitted to the
15
16                      DEA pursuant to 21 U.S.C. § 827;

17                  g. Documents and communications related to the Defendants’ mandatory DEA
18
                        reports pursuant to 21 U.S.C. § 823 and 21 C.F.R. § 1301.74;
19
                    h. Documents intended to facilitate the manufacture and distribution of the
20
21                      Defendants’ prescription opioids, including bills of lading, invoices,

22                      shipping records, reports, and correspondence;
23
                    i. Documents for processing and receiving payment for prescription opioids;
24
                    j. Payments from the Distributor Defendants to the Manufacturer Defendants;
25
26                  k. Rebates and chargebacks from the Manufacturer Defendants to the

27


     COMPLAINT - 118


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 123 of 161
 1                      Distributor Defendants;

 2                  l. Payments to the Defendants’ trade organizations, like the HDA, for
 3
                        memberships and/or sponsorships;
 4
                    m. Deposits of proceeds from the Defendants’ manufacture, distribution, and
 5
 6                      sale of prescription opioids; and

 7                  n. Other documents and things, including electronic communications.
 8
                 336.   Defendants (and/or their agents), for the purpose of executing the illegal
 9
10   scheme, sent and/or received (or caused to be sent and/or received) by mail or by private or

11   interstate carrier, shipments of prescription opioids and related documents affecting interstate
12   commerce.
13
                 337.   Defendants used the Internet and other electronic facilities to carry out their
14
15   scheme and conceal the ongoing fraudulent activities. Specifically, the Defendants made

16   misrepresentations about their compliance with Federal and state laws requiring them to

17   identify, investigate, and report suspicious orders of prescription opioids and/or diversion of
18
     the same into the illicit market.
19
                 338.   At the same time, Defendants misrepresented the superior safety features of
20
21   their order monitoring programs, ability to detect suspicious orders, commitment to preventing

22   diversion of prescription opioids, and their compliance with all Federal and state regulations
23
     regarding the identification and reporting of suspicious orders of prescription opioids.
24
                 339.   The mail and wire transmissions described herein were made in furtherance
25
26   of Defendants’ scheme and common course of conduct to deceive regulators, the public, and

27


     COMPLAINT - 119


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 124 of 161
 1   the Plaintiff into believing that Defendants were complying with their Federal and state

 2   obligations to identify and report suspicious orders of prescription opioids while Defendants
 3
     were knowingly allowing millions of doses of prescription opioids to be diverted into the illicit
 4
     drug market. Defendants’ scheme and common course of conduct was to increase or maintain
 5
     high production quotas for their prescription opioids from which they could profit.
 6
 7              340.    Many of the precise dates of the uses of the U.S. mail and interstate wire
 8
     facilities have been deliberately hidden by Defendants and cannot be alleged without access to
 9
     Defendants’ books and records. However, the Plaintiff has described the types of and, in some
10
     instances, occasions on which the predicate acts of mail and/or wire fraud occurred. They
11
12   include thousands of communications to perpetrate and maintain the scheme, including the

13   things and documents described in the preceding paragraphs.
14
                341.    The predicate acts constituted a variety of unlawful activities, each
15
     conducted with the common purpose of obtaining significant monies and revenues from the
16
17   sale of their highly addictive and dangerous drugs. The predicate acts also had the same or

18   similar results, participants, victims, and methods of commission. The predicate acts were
19   related and not isolated events.
20
                342.    The predicate acts all had the purpose of creating the opioid epidemic that
21
22   substantially injured the Plaintiff’s business and property, as well as the health and welfare of

23   the people served by the Plaintiff, while simultaneously generating billion-dollar revenue and
24   profits for Defendants. The predicate acts were committed or caused to be committed by
25
     Defendants through their participation in the Opioid Supply Chain Enterprise and in furtherance
26
     of its fraudulent scheme.
27


     COMPLAINT - 120


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 125 of 161
 1                343.     As described above, Defendants were repeatedly warned, fined, and found

 2   to be in violation of applicable laws and regulations, and yet they persisted. The sheer volume
 3
     of enforcement actions against Defendants supports this conclusion that Defendants operated
 4
     through a pattern and practice of willfully and intentionally omitting information from their
 5
     mandatory reports to the DEA as required by 21 C.F.R. § 1301.74.130
 6
 7                344.     By intentionally refusing to report and halt suspicious orders of their
 8
     prescription opioids, Defendants engaged in a fraudulent scheme and unlawful course of
 9
     conduct constituting a pattern of racketeering activity.
10
                  3. Effects of the Opioid Marketing Enterprise and the Opioid Supply Chain
11
                     Enterprise
12
                  345.     The Plaintiff’s injuries were proximately caused by Defendants’ racketeering
13
     activity. The racketeering activity was undertaken with the express purpose of influencing the
14
15   medical community of which the Plaintiff is a part, and/or of profiting from such influence, and

16   it directly caused the over-prescription, over-purchase, and over-consumption of name-brand

17   prescription opioids and their generic equivalents. But for Defendants’ misstatements and
18
     omissions and the schemes employed by the Opioid Marketing Enterprise and the Opioid Supply
19
     Chain Enterprise, the Plaintiff would not be bearing the costs of the current opioid epidemic.
20
                  346.     By reason of, and as a result of the conduct of each of the Defendants, and in
21
22   particular, their pattern of racketeering activity, the Plaintiff has been injured in their business

23   and property in multiple ways, including, but not limited to, increased program and operational
24
     costs.
25
26     Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The Drug Enforcement
     130

     Administration’s Adjudication of Registrant Actions 6 (2014), https://oig.justice.gov/reports/2014/e1403.pdf.
27


     COMPLAINT - 121


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 126 of 161
 1              347.    Defendants’ violations of 18 U.S.C. § 1962(c) have directly and proximately

 2   caused injuries and damages to the Plaintiff, and the Plaintiff is entitled to bring this action for
 3
     three times their actual damages, as well as injunctive/equitable relief, costs, and reasonable
 4
     attorneys’ fees pursuant to 18 U.S.C. § 1964(c).
 5
 6      V.      CAUSES OF ACTION

 7                                   COUNT 1: VIOLATION OF RICO
                                         18 U.S.C. § 1961 et seq.
 8
                                   OPIOID MARKETING ENTERPRISE
 9                                  (Against Manufacturing Defendants)

10              348.    The Plaintiff incorporates by reference all preceding paragraphs of this
11
     Complaint as if fully set forth herein and further alleges as follows.
12
13              349.    At all relevant times, the Manufacturer Defendants were and are “persons”

14   under 18 U.S.C. § 1961(3) because they are entities capable of holding, and do hold, “a legal or

15   beneficial interest in property.”
16
                350.    The Opioid Marketing Enterprise was an association-in-fact enterprise
17
     within the meaning of 18 U.S.C. § 1961(4) consisting of the Manufacturer Defendants, the
18
19   Front Groups, and the KOLs. The activities of this Enterprise affected interstate commerce.

20
                351.    At all relevant times, the Opioid Marketing Enterprise: (a) had an existence
21
     separate and distinct from each member of the Opioid Marketing Enterprise; (b) was separate
22
     and distinct from the pattern of racketeering in which the Manufacturer Defendants engaged;
23
24   (c) was an ongoing and continuing organization consisting of individuals, persons, and legal

25   entities, including each of the Manufacturer Defendants; (d) was characterized by interpersonal
26
     relationships between and among each member of the Opioid Marketing Enterprise, including
27


     COMPLAINT - 122


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 127 of 161
 1   between the Manufacturer Defendants and each of the Front Groups and KOLs; (e) had

 2   sufficient longevity for the Opioid Marketing Enterprise to pursue its purpose; and (f)
 3
     functioned as a continuing unit.
 4
                352.    In particular, each of the Manufacturer Defendants, KOLs, and Front Groups
 5
 6   that made up the Opioid Marketing Enterprise had systematic links to, and personal

 7   relationships with, each other through: (a) joint participation in lobbying groups; (b) trade
 8
     industry organizations; (c) contractual relationships; and (d) continuing coordination of
 9
     activities. These systematic links and personal relationships allowed members of the Opioid
10
     Marketing Enterprise to act with a common purpose and to conduct and participate in the
11
12   conduct of the Opioid Marketing Enterprise. Specifically, each of the Manufacturer Defendants

13   coordinated their efforts through the same KOLs and Front Groups, based on their agreement
14   and understanding that the Front Groups and KOLs were industry-friendly and would work
15
     together with the Manufacturer Defendants to advance the common purpose of the Opioid
16
     Marketing Enterprise.
17
18              353.    Each of the Manufacturer Defendants and the other members of the Opioid
19   Marketing Enterprise conducted and participated in the conduct of the Opioid Marketing
20
     Enterprise by playing a role in furthering the Enterprise’s common purpose of increasing profits
21
     and sales through the knowing and intentional dissemination of false and misleading
22
23   information about the safety and efficacy of long-term opioid use.

24              354.    Specifically, the Manufacturer Defendants: (1) through the use of Front
25
     Groups that appeared to be independent of the Manufacturer Defendants; (2) through the
26
     dissemination of publications that supported the Manufacturer Defendants’ scheme; (3) through
27


     COMPLAINT - 123


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 128 of 161
 1   continuing medical education (CME) programs controlled and/or funded by the Manufacturer

 2   Defendants; (4) by the hiring and deployment of so-called KOLs who were paid by the
 3
     Manufacturer Defendants to promote their message; and (5) through the “detailing” activities
 4
     of the Manufacturer Defendants’ sales forces, conducted an association-in-fact enterprise,
 5
     and/or participated in the conduct of that enterprise through a pattern of illegal activities (the
 6
 7   predicate racketeering acts of mail and wire fraud) to carry out the common purpose of the

 8   Opioid Marketing Enterprise.
 9
                  355.   The Opioid Marketing Enterprise sought to further this common purpose
10
     through a fraudulent scheme to change prevailing views and prescribing habits within the
11
12   medical community, as well as public perception about the safety and efficacy of opioid use. In

13   so doing, each of the Manufacturer Defendants conducted and participated in the conduct of
14   the Opioid Marketing Enterprise by engaging in mail and wire fraud in violation of 18 U.S.C.
15
     § 1962(c).
16
17                356.   Together with the Front Groups and KOLs, the Manufacturer Defendants

18   formed an association-in-fact enterprise, the Opioid Marketing Enterprise, for the purpose of
19   increasing unlawful profits and revenues from the continued prescription and use of name-
20
     brand prescription opioids and their generic equivalents for long-term, chronic pain and through
21
     creating widespread dependency on, and addiction to, opioids.
22
23                357.   The Manufacturer Defendants each worked together to coordinate the
24   Opioid Marketing Enterprise’s goals and conceal their role, and the Opioid Marketing
25
     Enterprise’s existence, from the medical community and the public by, among other things: (a)
26
     funding, editing, and distributing publications that supported and advanced their false
27


     COMPLAINT - 124


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 129 of 161
 1   messages; (b) funding KOLs to promote their false messages; (c) funding, editing, and

 2   distributing CME programs to advance their false messages; and (d) tasking their own
 3
     employees to direct deceptive marketing materials and pitches directly at physicians and, in
 4
     particular, at physicians lacking the expertise of pain care specialists (that is, sales detailing).
 5
 6               358.    Each of the Front Groups helped disguise the role of the Manufacturer

 7   Defendants by purporting to be unbiased, independent patient-advocacy and professional
 8
     organizations in order to disseminate patient education materials—a body of biased and
 9
     unsupported scientific “literature,” and “treatment guidelines” that promoted the Manufacturer
10
     Defendants’ false messages.
11
12               359.    Each of the KOLs was a physician chosen and paid by one or more of the
13   Manufacturer Defendants to influence prescribers’ habits by promoting the Manufacturer
14
     Defendants’ false messages through, among other things, writing favorable journal articles and
15
     delivering supportive CMEs as if they were independent medical professionals, thereby further
16
17   obscuring the Manufacturer Defendants’ role in the Opioid Marketing Enterprise and the Opioid

18   Marketing Enterprise’s existence.
19
                 360.    The Manufacturer Defendants conducted and participated in the conduct of
20
     the Opioid Marketing Enterprise through a pattern of racketeering activity within the meaning
21
22   of 18 U.S.C. § 1961(5) that employed the use of mail and interstate wire facilities, in violation

23   of 18 U.S.C. § 1341 (mail fraud) and § 1343 (wire fraud), to increase profits and revenue by
24   changing medical thinking, prescriber habits, and public perceptions in order to increase the
25
     prescription and use of prescription opioids.
26
27               361.    The Manufacturer Defendants, with knowledge and intent, agreed to the


     COMPLAINT - 125


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 130 of 161
 1   overall objective of their fraudulent scheme and participated in the common course of conduct

 2   to commit acts of fraud.
 3
                362.   Indeed, for the Manufacturer Defendants’ fraudulent scheme to work, each of
 4
     the Manufacturer Defendants had to agree to implement similar tactics.
 5
                363.   The Manufacturer Defendants’ predicate acts of racketeering activity (18
 6
 7   U.S.C. § 1961(1)) consisted of:

 8                  a. Mail Fraud: The Manufacturer Defendants violated 18 U.S.C. § 1341 by
 9
                       sending or receiving, or by causing to be sent and/or received, materials via
10
                       U.S. mail or commercial interstate carriers for the purpose of executing the
11
                       unlawful scheme to design, manufacture, market, and sell the prescription
12
13                     opioids by means of false pretenses, misrepresentations, false promises, and

14                     omissions.
15                  b. Wire Fraud: The Manufacturer Defendants violated 18 U.S.C. § 1343 by
16
                       transmitting and/or receiving, or by causing to be transmitted and/or received,
17
                       materials by interstate wires for the purpose of executing the unlawful
18
19                     scheme to design, manufacture, market, and sell the prescription opioids by

20                     means of false pretenses, misrepresentations, false promises, and omissions.
21
                364.   Each of the Manufacturer Defendants not only violated the above laws but
22
     also aided and abetted others in the violation of the above laws, thereby rendering the
23
24   Manufacturer Defendants indictable as principals.

25              365.   As summarized herein, the Manufacturer Defendants used the mail and
26
     interstate wires to send or receive thousands of communications, publications, representations,
27


     COMPLAINT - 126


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 131 of 161
 1   statements, electronic transmissions, and payments to carry out the Opioid Marketing

 2   Enterprise’s fraudulent scheme.
 3
                366.    Because the Manufacturer Defendants disguised their participation in the
 4
     Opioid Marketing Enterprise, and worked to keep even the Opioid Marketing Enterprise’s
 5
 6   existence secret so as to give the false appearance that their false messages reflected the views

 7   of independent third parties, many of the precise dates of the Opioid Marketing Enterprise’s uses
 8
     of the U.S. Mail and interstate wire facilities (and corresponding predicate acts of mail and wire
 9
     fraud) have been hidden and cannot be alleged without access to the books and records
10
     maintained by the Manufacturer Defendants, Front Groups, and KOLs. Indeed, an essential part
11
12   of the successful operation of the Opioid Marketing Enterprise depended upon secrecy.

13   However, Plaintiff has described occasions on which the Manufacturer Defendants, Front
14   Groups, and KOLs disseminated misrepresentations and false statements to prescribers,
15
     consumers, and regulators, and how those acts were in furtherance of the scheme.
16
                367.    The Manufacturer Defendants each committed, conspired to commit, and/or
17
18   aided and abetted in the commission of, at least two predicate acts of racketeering activity (i.e.,

19   violations of 18 U.S.C. §§ 1341 and 1343) within the past ten years. The multiple acts of
20   racketeering activity that the Manufacturer Defendants committed, conspired to commit, and/or
21
     aided and abetted in the commission of, were related to each other, posed a threat of continued
22
     racketeering activity and/or constituted continuous racketeering activity, and therefore
23
24   constituted a “pattern of racketeering activity.” The racketeering activity was made possible by

25   the Manufacturer Defendants’ regular use of the facilities, services, distribution channels, and
26   employees of the Opioid Marketing Enterprise. The Manufacturer Defendants participated in the
27


     COMPLAINT - 127


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 132 of 161
 1   scheme to defraud by using mail and interstate wires (including telephones and the Internet) in

 2   interstate or foreign commerce.
 3
                 368.    As described herein, the Manufacturer Defendants engaged in a pattern of
 4
     related and continuous acts for years. Each instance of racketeering activity alleged herein was
 5
 6   related, had similar purposes, involved the same or similar participants and methods of

 7   commission, and had similar results affecting similar victims, including consumers, prescribers,
 8
     regulators, and the Plaintiff.
 9
                 369.    The predicate acts constituted a variety of unlawful activities, each conducted
10
11   with the common purpose of obtaining significant money and revenue from the marketing and

12   sale of their highly addictive and dangerous drugs.
13
                 370.    The Manufacturer Defendants, Front Groups, and KOLs intentionally crafted
14
     their fraudulent scheme in accordance with the common purpose of the Opioid Marketing
15
16   Enterprise to ensure that their own profits—and the rewards of the scheme meted out to the Front

17   Groups and KOLs—remained high. In designing and implementing the scheme, the
18   Manufacturer Defendants understood and intended that those in the medical community and the
19
     pharmaceutical distribution chain would rely on the integrity of the pharmaceutical companies
20
     and ostensibly neutral third parties to provide objective and scientific evidence regarding the
21
22   Manufacturer Defendants’ products.

23               371.    The racketeering activities conducted by the Manufacturer Defendants, Front
24
     Groups, and KOLs amounted to a common course of conduct, with a similar pattern and purpose,
25
     intended to deceive the medical community, prescribers, consumers, and regulators. The
26
27   Manufacturer Defendants have engaged in the pattern of racketeering activity for the purpose of


     COMPLAINT - 128


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 133 of 161
 1   conducting the ongoing affairs of the Opioid Marketing Enterprise.

 2
                372.    The pattern of racketeering activity alleged herein is continuing as of the date
 3
     of this Complaint and, upon information and belief, will continue into the future unless enjoined
 4
     by this Court. The last racketeering incident occurred within five years of the commission of a
 5
 6   prior incident of racketeering.

 7
                373.    The Manufacturer Defendants’ violations of law and their pattern of
 8
     racketeering activity directly and proximately caused the Plaintiff’s injury in their business and
 9
     property. The Manufacturer Defendants’ pattern of racketeering activity was undertaken with
10
11   the express purpose of influencing the medical community of which the Plaintiff is a part, and/or

12   of profiting from such influence, and it logically, substantially, and foreseeably caused an opioid
13   epidemic. The Plaintiff’s injuries in responding to that epidemic were not unexpected,
14
     unforeseen, or independent. Rather, as the Plaintiff alleges, the Manufacturer Defendants knew
15
     that the opioids were unsuited to treatment of long-term, chronic, non-acute, and non-cancer
16
17   pain, or for any other use not approved by the FDA, and knew that opioids were highly addictive

18   and subject to abuse. They further knew that widespread use of prescription opioids could lead
19   to widespread opioid addiction and therefore misuse. Nevertheless, the Manufacturer Defendants
20
     engaged in a scheme that utilized the mail and interstate wires in order to carry out the Opioid
21
     Marketing Enterprise’s fraudulent scheme, thereby increasing the market for and sales of their
22
23   opioid products.

24              374.    Specifically, the Manufacturer Defendants’ creation of, and then participation
25
     in, the Opioid Marketing Enterprise through a pattern of racketeering activities to carry out their
26
     fraudulent scheme has injured the Plaintiff in the form of substantial losses of money and
27


     COMPLAINT - 129


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 134 of 161
 1   property that logically, directly, and foreseeably arose from the opioid epidemic. The Plaintiff’s

 2   injuries, as alleged throughout this Complaint, are hereby expressly incorporated herein by
 3
     reference.
 4
                  375.   The Plaintiff is the most directly harmed, and there is no other plaintiff better
 5
 6   suited to seek a remedy for the economic harms at issue here. Among other things, no other party

 7   is responsible for the unreimbursed costs of services provided to the Plaintiff’s beneficiaries and
 8
     other qualifying individuals, or for the overhead and programmatic costs described in this
 9
     Complaint.
10
                                    COUNT 2: VIOLATION OF RICO
11
                                         18 U.S.C. § 1961 et seq.
12                                OPIOID SUPPLY CHAIN ENTERPRISE
                                        (Against All Defendants)
13
                  376.   The Plaintiff incorporates by reference all preceding paragraphs of this
14
15   Complaint as if fully set forth herein and further alleges as follows.

16                377.   At all relevant times, the Defendants were and are “persons” under 18 U.S.C.
17
      § 1961(3) because they are entities capable of holding, and do hold, “a legal or beneficial interest
18
      in property.”
19
                  378.   The Defendants together formed an association-in-fact enterprise, the Opioid
20
21   Supply Chain Enterprise, for the purpose of increasing the quota for and profiting from the

22   increased volume of opioid sales in the United States, including but not limited to creating a
23
     market for non-medical use of opioids of epidemic proportions. The Opioid Supply Chain
24
     Enterprise was an association-in-fact enterprise within the meaning of 18 U.S.C. § 1961(4)
25
     consisting of the Defendants. The activities of the Opioid Supply Chain Enterprise affected
26
27


     COMPLAINT - 130


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 135 of 161
 1   interstate commerce.

 2              379.     At all relevant times, the Opioid Supply Chain Enterprise: (a) had an existence
 3
     separate and distinct from each member of the Opioid Supply Chain Enterprise; (b) was separate
 4
     and distinct from the pattern of racketeering in which the Defendants engaged; (c) was an ongoing
 5
     and continuing organization consisting of legal entities, including each of the Defendants; (d)
 6
 7   was characterized by interpersonal relationships between and among each member of the Opioid

 8   Supply Chain Enterprise, i.e., the Defendants; (e) had sufficient longevity for the Opioid Supply
 9
     Chain Enterprise to pursue its purpose; and (f) functioned as a continuing unit. Each member of
10
     the Opioid Supply Chain Enterprise participated in the conduct of the Enterprise through a pattern
11
     of racketeering activity, and shared in the astounding growth of profits supplied by fraudulently
12
13   inflating opioid quotas and the resulting sales.

14              380.     Many of the Defendants are members, participants, and/or sponsors of the
15
     HDA/HDMA, and have been since at least 2006, and utilized the HDA/HDMA to form the
16
     systematic links and interpersonal relationships of the Opioid Supply Chain Enterprise and to
17
     assist the Defendants in engaging in the pattern of racketeering activity that gives rise to this
18
19   Count.

20              381.     The Defendants conducted and participated in the conduct of the Opioid
21
     Supply Chain Enterprise through a pattern of racketeering activity within the meaning of 18
22
     U.S.C. § 1961(5).
23
                382.     The pattern of racketeering activity of the Opioid Supply Chain Enterprise
24
25   included the use of mail and interstate wire facilities, in furtherance of a scheme to defraud

26   Federal and state regulators, the American public, and the Plaintiff in violation of 18 U.S.C. §
27


     COMPLAINT - 131


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 136 of 161
 1   1341 (mail fraud) and § 1343 (wire fraud).

 2              383.    The pattern of racketeering activity of the Opioid Supply Chain Enterprise
 3
     also included the felonious manufacture, importation, receiving, concealment, buying, selling, or
 4
     otherwise dealing in a controlled substance or listed chemical (as defined in section 102 of the
 5
     Controlled Substance Act), punishable under the laws of the United States.
 6
 7              384.    Specifically, 21 U.S.C. § 843(a)(4) makes it unlawful for any person

 8   knowingly or intentionally to furnish false or fraudulent information in, or omit any material
 9
     information from, any application, report, record, or other document required to be made, kept,
10
     or filed under that subchapter. A violation of 21 U.S.C. § 843(a)(4) is punishable by up to four
11
     years in jail, making it a felony. 21 U.S.C. § 843(d)(1). The Defendants violated 21 U.S.C. §
12
13   843(a)(4) by knowingly and intentionally furnishing false information in, and omitting material

14   information from, reports, records, and other documents required to be made, kept, and filed
15
     under the relevant subchapter of Title 21 of the United States Code.
16
                385.    The Defendants, with knowledge and intent, agreed to the overall objective of
17
     their fraudulent scheme and participated in the common course of conduct to commit acts of
18
19   fraud.

20              386.    Indeed, for the Defendants’ fraudulent scheme to work, each of the Defendants
21
     had to agree to implement similar tactics.
22
                387.    In sum, the Defendants’ predicate acts of racketeering activity (18 U.S.C.
23
     § 1961(1)) consisted of:
24
25                  a. Mail Fraud: The Defendants violated 18 U.S.C. § 1341 by sending or

26                      receiving, or by causing to be sent and/or received, materials via U.S. mail
27


     COMPLAINT - 132


              Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 137 of 161
 1                      or commercial interstate carriers for the purpose of executing the unlawful

 2                      scheme to design, manufacture, market, and sell the prescription opioids by
 3
                        means of false pretenses, misrepresentations, false promises, and omissions.
 4
                    b. Wire Fraud: The Defendants violated 18 U.S.C. § 1343 by transmitting
 5
                        and/or receiving, or by causing to be transmitted and/or received, materials
 6
 7                      by interstate wire for the purpose of executing the unlawful scheme to

 8                      design, manufacture, market, and sell the prescription opioids by means of
 9
                        false pretenses, misrepresentations, false promises, and omissions.
10
                    c. Controlled Substance Violations: The Defendants who are Distributor
11
                        Defendants violated 21 U.S.C. § 843 by knowingly or intentionally
12
13                      furnishing false or fraudulent information in, and/or omitting material

14                      information from, documents filed with the DEA.
15              388.    Each of the Defendants not only violated the above laws but aided and abetted
16
     others in the violation of the above laws, thereby rendering Defendants indictable as principals.
17
                389.    Many of the precise dates of the Defendants’ criminal actions at issue here
18
19   have been hidden by Defendants and cannot be alleged without access to Defendants’ books and

20   records. Indeed, an essential part of the successful operation of the Opioid Supply Chain
21   Enterprise alleged herein depended upon secrecy.
22
                390.    The Defendants hid from the general public and suppressed and/or ignored
23
     warnings from third parties, whistleblowers, and governmental entities about the reality of the
24
25   suspicious orders that the Defendants were filling on a daily basis—leading to the diversion of

26   hundreds of millions of doses of name-brand and generic prescription opioids into the illicit
27


     COMPLAINT - 133


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 138 of 161
 1   market.

 2              391.    The Defendants committed, conspired to commit, and/or aided and abetted in
 3
     the commission of, at least two predicate acts of racketeering activity within the past ten years.
 4
                392.    The multiple acts of racketeering activity that the Defendants committed,
 5
     conspired to commit, and/or aided and abetted in the commission of, were related to each other,
 6
 7   posed a threat of continued racketeering activity and/or constituted continuous racketeering

 8   activity, and therefore constituted a “pattern of racketeering activity.” The racketeering activity
 9
     was made possible by the Defendants’ regular use of the facilities, services, distribution
10
     channels, and employees of the Opioid Supply Chain Enterprise.
11
                393.    As described herein, the Defendants engaged in a pattern of related and
12
13   continuous predicate acts for years. Each instance of racketeering activity alleged herein was

14   related, had similar purposes, involved the same or similar participants and methods of
15   commission, and had similar results affecting similar victims, including consumers, prescribers,
16
     regulators, and the Plaintiff. The predicate acts consisted of a variety of unlawful activities, each
17
     conducted with the common purpose of obtaining significant monies and revenues from the
18
19   distribution and sale of their highly addictive and dangerous drugs. The predicate acts were not

20   isolated or sporadic events.
21              394.    The predicate acts all had the purpose of creating the opioid epidemic that
22
     substantially injured the Plaintiff’s business and property, as well as the health and welfare of
23
     the people served by the Plaintiff, while simultaneously generating billion-dollar revenue and
24
25   profits for the Defendants. The predicate acts were committed or caused to be committed by the

26   Defendants through their participation in the Opioid Supply Chain Enterprise and in furtherance
27


     COMPLAINT - 134


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 139 of 161
 1   of its fraudulent scheme.

 2              395.    The pattern of racketeering activity alleged herein is continuing as of the date
 3
     of this Complaint and, upon information and belief, will continue into the future unless enjoined
 4
     by this Court.
 5
                396.    By intentionally refusing to report and halt suspicious orders of their
 6
 7   prescription opioids, Defendants engaged in a fraudulent scheme and unlawful course of conduct

 8   constituting a pattern of racketeering activity.
 9
                397.    It was foreseeable to the Defendants that the Plaintiff would be harmed when
10
     they refused to report and halt suspicious orders, because their violation of the duties imposed
11
     by the CSA and Code of Federal Regulations allowed the widespread diversion of name-brand
12
13   and generic prescription opioids out of appropriate medical channels and into the illicit drug

14   market—causing the opioid epidemic that the CSA intended to prevent.
15              398.    The last racketeering incident occurred within five years of the commission
16
     of a prior incident of racketeering.
17
                399.    The Defendants’ violations of law and their pattern of racketeering activity
18
19   directly and proximately caused the Plaintiff’s injury in their business and property. The

20   Defendants’ pattern of racketeering activity, including their refusal to identify, report, and halt
21   suspicious orders of controlled substances, logically, substantially, and foreseeably caused an
22
     opioid epidemic. The Plaintiff was injured and continues to be injured by the Defendants’ pattern
23
     of racketeering activity and the opioid epidemic that it created.
24
25              400.    Defendants knew that the opioids they manufactured and supplied were

26   unsuited to treatment of long-term, chronic, non-acute, and non-cancer pain, or for any other use
27


     COMPLAINT - 135


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 140 of 161
 1   not approved by the FDA, and knew that opioids were highly addictive and subject to abuse.

 2   Nevertheless, in order to increase sales of their opioid products, the Defendants engaged in a
 3
     scheme of deception by refusing to identify or report suspicious orders of prescription opioids
 4
     that they knew were actually being diverted into the market of non-medical use. They did so by
 5
     utilizing the mail and interstate wires as part of their fraud.
 6
 7               401.    The Defendants’ predicate acts and pattern of racketeering activity were a

 8   proximate cause of the opioid epidemic that has injured the Plaintiff in the form of substantial
 9
     losses of money and property that logically, directly, and foreseeably arise from the opioid
10
     epidemic brought on by the Defendants’ acts.
11
                 402.    Specifically, the predicate acts and pattern of racketeering activity
12
13   proximately caused the Plaintiff’s injuries, as alleged throughout this Complaint, and such

14   allegations are expressly incorporated herein by reference.
15               403.    The Plaintiff is most directly harmed, and there is no other plaintiff better
16
     suited to seek a remedy for the economic harms at issue here. Among other things, no other
17
     party is responsible for the unreimbursed costs of services provided to the Plaintiff’s
18
19   beneficiaries and other qualifying individuals, or for the overhead and programmatic costs

20   described in this Complaint.
21                                    COUNT 3: PUBLIC NUISANCE
22                                      (Against All Defendants)

23               404.    The Plaintiff incorporates by reference all preceding paragraphs of this
24   Complaint as if fully set forth herein and further alleges as follows.
25
                 405.    Public nuisance is an unreasonable interference with a right common to the
26
     general public, such as a condition dangerous to health, offensive to community moral standards,
27


     COMPLAINT - 136


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 141 of 161
 1   or unlawfully obstructing the public in the free use of public property.

 2              406.    Defendants’ conduct, as described in the Complaint, involves a significant
 3
     interference with the public health, the public safety, the public peace, the public comfort or the
 4
     public convenience, and unreasonably interferes with a public right.
 5
                407.    Manufacturer Defendants knew and should have known that their promotion
 6
 7   of opioids was false and misleading and that their deceptive marketing practices and other

 8   unlawful, unfair, and fraudulent actions would create or assist in the creation of a public nuisance.
 9
                408.    Distributor Defendants likewise knew and should have known that their failure
10
     to use reasonable care or comply with statutory requirements in the distribution of prescription
11
     opioids, including the failure to implement effective controls and procedures in their supply
12
13   chains to guard against theft, diversion, and misuse of controlled substances and to adequately

14   design and implement a system to detect, halt, and report suspicious orders, would create or assist
15   in the creation of a public nuisance.
16
                409.    By these actions, all Defendants have created or assisted in the creation of a
17
     condition that is injurious to public health and safety and offensive to community moral standards
18
19   throughout the State of Alaska and within the geographic areas and patient population served by

20   the Plaintiff. That nuisance is the over-saturation of opioids, as well as the adverse social,
21   economic, and human health outcomes associated with widespread illegal opioid use, including
22
     injury, addiction, and death.
23
                410.    The Defendants’ actions in creating or assisting in the creation of this
24
25   nuisance were a legal cause of significant harm to the Plaintiff that is different in kind, and not

26   just degree, from the harm to the general public. The Plaintiff is responsible for the provision of
27


     COMPLAINT - 137


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 142 of 161
 1   health care services to Alaska Natives, American Indians, and other eligible individuals in the

 2   geographic areas they serve pursuant to agreements with the federal government under the
 3
     ISDEAA. The provision of such services is in furtherance of the unique federal trust responsibility
 4
     to Alaska Natives and American Indians. The resources available to the Plaintiff to carry out this
 5
     responsibility has been and is being unreasonably consumed, as described above, in efforts to
 6
 7   address the opioid epidemic, costing the Plaintiff considerable sums of money; diverting available

 8   resources needed in other health care areas that are part of the federal trust responsibility; and
 9
     frustrating the Plaintiff’s ability to meet its responsibilities and carry out its mission under federal
10
     laws and agreements.
11
                 411.    The public nuisance is substantial and unreasonable. Defendants’ actions
12
13   caused and continue to cause the public health epidemic and state of emergency described in this

14   Complaint, and that harm outweighs any offsetting benefit.
15               412.    Defendants’ actions were, at the very least, a substantial factor in opioids
16
     becoming widely available and widely used, in deceiving prescribers and patients about the risks
17
     and benefits of opioids for the treatment of chronic pain, in the diversion of prescription opioids
18
19   for illicit purposes, and in the public health crisis that followed and has reached a state of

20   emergency.
21               413.    The public nuisance—i.e., the opioid epidemic—created, perpetuated, and
22
     maintained by Defendants can be abated, and further recurrence of such harm can be abated.
23
                 414.    The Plaintiff has been, and continues to be, injured by Defendants’ actions in
24
25   creating a public nuisance.

26               415.    Defendants should be required to pay the expenses the Plaintiff has incurred
27


     COMPLAINT - 138


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 143 of 161
 1   or will incur in the future to fully abate the nuisance.

 2                      COUNT 4: NEGLIGENCE AND GROSS NEGLIGENCE
                                    (Against All Defendants)
 3
 4               416.    The Plaintiff incorporates by reference all preceding paragraphs of this

 5   Complaint as if fully set forth herein and further alleges as follows.
 6
                 417.    Each Defendant owed and owes a non-delegable duty of care to the Plaintiff,
 7
     including, but not limited to, the duty to exercise due care in the advertising, marketing,
 8
     promotion, sale and distribution of dangerous opioid drugs; the duty not to make false,
 9
10   misleading, or deceptive statements about opioids; and the duty to take reasonable steps to

11   prevent diversion, misuse, and abuse of prescription opioid drugs.
12
                 418.    Defendants knew, or should have known, that they breached the duties
13
     described above.
14
                 419.    As set forth above, Defendants’ negligent acts include falsely claiming that
15
16   the risk of opioid addiction was low; falsely instructing doctors and patients that prescribing

17   more opioids was appropriate when patients presented symptoms of addiction; falsely claiming
18   that risk-mitigation strategies could safely address concerns about addiction; falsely claiming
19
     that doctors and patients could increase opioid usage indefinitely without added risk; deceptively
20
     marketing that purported abuse-deterrent technology could curb misuse and addiction; falsely
21
22   claiming that long-term opioid use could actually restore function and improve a patient’s quality

23   of life; and consciously oversupplying the market for opioids in the State of Alaska and the
24   geographic area served by the Plaintiff. These actions were intended to, and foreseeably did,
25
     inflate the market for opioids in Alaska and the geographic areas served by the Plaintiff.
26
27


     COMPLAINT - 139


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 144 of 161
 1              420.    In addition, each Defendant knew or should have known, and/or recklessly

 2   disregarded, that the opioids they manufactured, promoted, and/or distributed were being used
 3
     for unintended uses.
 4
                421.    For instance, Defendants failed to exercise slight care to the Plaintiff by, inter
 5
     alia, failing to take appropriate action to stop opioids from being used for unintended purposes,
 6
 7   including the failure to report suspicious orders or refuse to fill them or otherwise to provide

 8   effective controls and procedures to guard against theft and diversion. Furthermore, despite each
 9
     Defendant’s actual or constructive knowledge of the wide proliferation and dissemination of
10
     opioids in Alaska and the geographic areas served by the Plaintiff, Defendants took no action to
11
     prevent the abuse and diversion of their pharmaceutical drugs.
12
13              422.    Defendants knew or should have known, and/or recklessly disregarded, the

14   fact that the Plaintiff, as a health care provider, would be forced to incur costs and divert
15   resources to treat opioid-affected patients and otherwise respond to the opioid epidemic brought
16
     about by Defendants’ actions, including the cost of unreimbursed care.
17
                423.    But for Defendants’ actions, opioid use would not have become so
18
19   widespread, including within the geographic area and among the population served by the

20   Plaintiff, and the enormous public health hazard of prescription opioid and heroin overuse, abuse,
21   and addiction that now exists would have been averted.
22
                424.    As a direct and proximate cause of Defendants’ unreasonable and negligent
23
     conduct, the Plaintiff has suffered and will continue to suffer harm, and is entitled to damages in
24
25   an amount determined at trial.

26
27


     COMPLAINT - 140


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 145 of 161
 1                                  COUNT 5: NEGLIGENCE PER SE
                                       (Against All Defendants)
 2
                425.    The Plaintiff incorporates by reference all preceding paragraphs of this
 3
 4   Complaint as if fully set forth herein and further alleges as follows.

 5              426.    All Defendants were obligated to prevent the diversion of prescription opioids
 6
     under the CSA and its implementing regulations.
 7
                427.    The CSA and its implementing regulations were enacted to promote safety
 8
     and to prevent exactly the type of harm that occurred as a result of Defendants’ failures.
 9
10              428.    For negligence per se, the court may adopt as the standard of conduct the

11   requirements of a legislative enactment or administrative regulation when the purpose of that
12
     legislation or regulation is found to be exclusively or in part: (a) to protect a class of persons
13
     which includes the one whose interest is invaded; (b) to protect the particular interest which is
14
     being invaded; (c) to protect that interest against the kind of harm which has resulted; and (d) to
15
16   protect that interest against the particular hazard from which the harm results. Estate of Logusak

17   ex rel. Logusak v. City of Togiak, 185 P.3d 103, 107 (Alaska 2008). As long as the legislative
18   enactment is “not too obscure, outdated or irrational to operate as a standard of reasonable care,
19
     the court will instruct the jury that violation of a statute establishes negligence per se.” Sinclair
20
     v. Okata, 874 F. Supp. 1051, 1062 (D. Alaska 1994).
21
22              429.    The Plaintiff belongs to the class of persons that the statute was designed to

23   protect, because the CSA was designed to protect the public from the harms that may be caused
24   by the diversion of dangerous drugs from legal to illegal channels and uses. Plaintiff has suffered
25
     harms, as detailed above, of the sort contemplated by the CSA because of Defendants’ failures,
26
     among other things, to prevent the diversion of opioids.
27


     COMPLAINT - 141


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 146 of 161
 1               430.   Defendants’ conduct was negligent per se in that Defendants failed to perform

 2   their statutory and regulatory obligations under the CSA.
 3
                 431.   Defendants’ breaches of their duty of care foreseeably and proximately
 4
     caused damage to the Plaintiff, as alleged above.
 5
                 432.   The Plaintiff is entitled to damages from Defendants in an amount to be
 6
 7   determined in this litigation.

 8                                    COUNT 6: UNJUST ENRICHMENT
                                          (Against All Defendants)
 9
10               433.   The Plaintiff incorporates by reference all preceding paragraphs of this

11   Complaint as if fully set forth herein and further alleges as follows.
12               434.   Defendants have unjustly retained a benefit to the Plaintiff’s detriment, and
13
     Defendants’ retention of that benefit violates the fundamental principles of justice, equity, and
14
     good conscience.
15
16               435.   The Plaintiff has expended substantial amounts of money to address, remedy,

17   and/or mitigate the harms caused by Defendants’ conduct, including providing unreimbursed
18   health care and otherwise having to manage the crisis of opioid addiction, overdose, injury, and
19
     death that Defendants helped create.
20
                 436.   The expenditures by the Plaintiff in providing treatment services to people
21
22   who use or are affected by opioids have added to Defendants’ wealth. These expenditures should

23   have been borne by the Defendants, and instead the Plaintiff has helped to sustain Defendants’
24   business.
25
                 437.   The Plaintiff has conferred a benefit upon Defendants, by paying for what
26
     may be called Defendants’ externalities—the costs of the harm caused by Defendants’ negligent
27


     COMPLAINT - 142


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 147 of 161
 1   distribution and sales practices. This includes providing treatment services to people who use or

 2   are affected by opioids. It includes necessary training and retraining to correct the
 3
     misinformation that patients, doctors and the general public, including members served by the
 4
     Plaintiff, have received.
 5
                 438.    Defendants were aware they were receiving this obvious benefit.
 6
 7               439.    Meanwhile, Defendants made substantial profits while fueling the opioid

 8   epidemic in Alaska and the geographic area and patient population served by the Plaintiff.
 9
                 440.    Defendants continue to receive considerable profits from the distribution of
10
     controlled substances in Alaska and the geographic area served by the Plaintiff.
11
                 441.    It would be inequitable for Defendants to retain the full benefit or financial
12
13   advantage of their wrongdoing without paying for the externalities necessarily borne by the

14   Plaintiff, and Defendants should be disgorged of money retained by reason of their deceptive
15   and illegal acts.
16
                 442.    Because the Defendants were unjustly enriched, the Plaintiff is entitled to
17
     recover from Defendants’ prescription opioid profits the amounts the Plaintiff has spent and will
18
19   have to spend in the future to address the effects of Defendants’ actions.

20                                  COUNT 7: CIVIL CONSPIRACY
                                       (Against All Defendants)
21
22               443.    The Plaintiff incorporates by reference all preceding paragraphs of this

23   Complaint as if fully set forth herein and further alleges as follows.
24               444.    A civil conspiracy claim requires (1) two or more persons (or entities); (2) an
25
     object to be accomplished; (3) a meeting of minds on the object or course of action; (4) one or
26
     more unlawful, overt acts; and (5) damages as the proximate result. Hensel v. Allstate Ins. Co.,
27


     COMPLAINT - 143


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 148 of 161
 1   2007 WL 5613094; see 16 Am.Jur. 2d Conspiracy § 51.

 2              445.      The Defendants engaged in a civil conspiracy by agreeing to participate in a
 3
     campaign to accomplish the goals of flooding the market with false and misleading information
 4
     about the safety of prescription opioid use for the treatment of chronic pain, evading controls on
 5
     opioid diversion, and increasing opioid quotas.
 6
 7              446.      The Defendants did so in an effort to profit off the increased sales of

 8   prescription opioids.
 9
                447.      Each Defendant took one or more unlawful, overt act, including making false
10
     or misleading statements directly and through third parties to further the objectives of their
11
     conspiracy. These overt acts, as further described above, include but are not limited to acts of
12
13   mail fraud and wire fraud in furtherance of the Enterprises, and violations of the CSA.

14              448.      The Plaintiff was directly and proximately harmed by the Defendants’ civil
15   conspiracy, as alleged in this Complaint, in an amount to be determined in this litigation.
16
                   COUNT 8: FRAUD AND NEGLIGENT MISREPRESENTATION
17                             (Against Manufacturer Defendants)
18              449.      The Plaintiff incorporates by reference all preceding paragraphs of this
19
     Complaint as if fully set forth herein and further alleges as follows.
20
                450.      Manufacturer     Defendants      made      fraudulent   and/or       negligent
21
22   misrepresentations and omissions of material fact about the use of opioids as part of a widespread

23   misinformation campaign, as more fully described in Paragraphs 141 to 184 and throughout
24   Complaint, which are specifically incorporated here by reference. These misrepresentations and
25
     omissions include:
26
27


     COMPLAINT - 144


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 149 of 161
 1              a. Defendant Purdue, with assistance from Defendant Abbott from 1996 through

 2                 2002, made and/or disseminated deceptive statements, including, but not
 3
                   limited to, the following: (a) advertising that opioids improved long-term
 4
                   functioning and were suitable for the treatment of chronic non-cancer pain;
 5
                   (b) promoting the concept of pseudo-addiction; (c) brochures concerning
 6
 7                 indicators of possible opioid abuse; (d) suitability of opioids for high-risk

 8                 patients; (e) publications presenting an unbalanced treatment of the long-term
 9
                   and dose-dependent risks of opioids versus NSAIDs; (f) concealment of
10
                   funding of pro-opioid KOL doctors regarding treatment for chronic non-
11
                   cancer pain; (g) downplaying of the risks of opioid addiction; (h) CMEs
12
13                 promoting the use of opioids to treat chronic non-cancer pain; (i) promotion

14                 of misleading scientific studies regarding the safety and efficacy of opioids
15                 for long-term treatment of chronic non-cancer pain; (j) misuse and promotion
16
                   of data to mask the true safety and efficacy of opioids for the long-term
17
                   treatment of chronic non-cancer pain, including rates of abuse and addiction
18
19                 and the lack of validation for long-term efficacy; (k) misleading statements in

20                 education materials for doctors and staff across the United States and in
21                 Alaska under the guise of educating them on new pain standards; (l) in-person
22
                   detailing; and (m) withholding from law enforcement the names of
23
                   prescribers Purdue believed to be facilitating the diversion of its products,
24
25                 while simultaneously marketing opioids to these doctors by disseminating

26                 patient and prescriber education materials and advertisements and CMEs.
27


     COMPLAINT - 145


          Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 150 of 161
 1              b. Defendant Endo made and/or disseminated deceptive statements, including,

 2                 but not limited to, the following: (a) false patient education materials; (b)
 3
                   advertising the ability of opioids to improve function long-term and the
 4
                   efficacy of opioids long-term for the treatment of chronic non-cancer pain;
 5
                   (c) promoting chronic opioid therapy as safe and effective for long term use
 6
 7                 for high- risk patients; (d) creating and disseminating advertisements that

 8                 falsely and inaccurately conveyed the impression that Endo’s opioids would
 9
                   provide a reduction in oral, intranasal, or intravenous abuse; (e) concealing
10
                   the true risk of addiction and promoting the misleading concept of pseudo-
11
                   addiction; (f) promoting an unbalanced treatment of the long-term and dose-
12
13                 dependent risks of opioids versus NSAIDs; (g) secretly funding pro-opioid

14                 KOLs, who made deceptive statements concerning the use of opioids to treat
15                 chronic non-cancer pain; (h) funding pro-opioid pain organizations
16
                   responsible for egregious misrepresentations concerning the use of opioids to
17
                   treat chronic non-cancer pain; (i) downplaying the risks of opioid addiction
18
19                 in the elderly; (j) CMEs containing deceptive statements concerning the use

20                 of opioids to treat chronic non-cancer pain; (k) misleading scientific studies
21                 concluding opioids are safe and effective for the long-term treatment of
22
                   chronic non-cancer pain and quality of life, while concealing contrary data;
23
                   (l) funding and promoting pro-opioid KOLs concerning the use of opioids to
24
25                 treat chronic non-cancer pain, including the concept of pseudo-addiction; (m)

26                 manipulation of data regarding safety and efficacy of opioids for the long-
27


     COMPLAINT - 146


          Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 151 of 161
 1                 term treatment of chronic non-cancer pain, including known rates of abuse

 2                 and addiction and the lack of validation for long-term efficacy; and (n) in-
 3
                   person detailing.
 4
                c. Defendant Janssen made and/or disseminated deceptive statements,
 5
                   including, but not limited to, the following: (a) patient education materials
 6
 7                 containing deceptive statements regarding the suitability, benefits, and

 8                 efficacy of opioids; (b) stating that opioids were safe and effective for the
 9
                   long-term treatment of chronic non-cancer pain; (c) stating that opioids
10
                   improve quality of life, while concealing contrary data; (d) concealing the true
11
                   risk of addiction; (e) promoting the deceptive concept of pseudo-addiction;
12
13                 (f) promoting opioids for the treatment of conditions for which Janssen knew,

14                 due to the scientific studies it conducted, that opioids were not efficacious,
15                 and concealing this information; (g) presenting to the public and doctors an
16
                   unbalanced treatment of the long-term and dose-dependent risks of opioids
17
                   versus NSAIDs; (h) funding pro-opioid KOLs, who made deceptive
18
19                 statements concerning the use of opioids to treat chronic non-cancer pain; (i)

20                 funding pro-opioid pain organizations that made deceptive statements,
21                 including in patient education materials, concerning the use of opioids to treat
22
                   chronic non-cancer pain; (j) using CMEs to promote false statements
23
                   concerning the use of opioids to treat chronic non-cancer pain; and (k) in-
24
25                 person detailing.

26
27


     COMPLAINT - 147


          Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 152 of 161
 1              d. Defendant Cephalon made and/or disseminated untrue, false, and deceptive

 2                 statements including, but not limited to, the following: (a) minimizing the risk
 3
                   of opioid addiction; (b) promoting the deceptive concept of pseudo-addiction;
 4
                   (c) advocating the use of opioids for chronic non-cancer pain; (d) funding
 5
                   misleading CMEs, KOL doctors, and pain organizations; (e) minimizing the
 6
 7                 addictiveness of Cephalon’s potent rapid-onset opioids; and (f) promoting the

 8                 suitability of Cephalon’s rapid-onset opioids to general practitioners,
 9
                   neurologists, sports medicine specialists, and workers’ compensation
10
                   programs.
11
                e. Defendant Insys made and/or disseminated untrue, false, and deceptive
12
13                 statements including, but not limited to, the following: (a) minimizing the risk

14                 of opioid addiction; (b) promoting the deceptive concept of pseudo-addiction;
15                 and (c) advocating the use of opioids for chronic non-cancer pain by funding
16
                   pain organizations and KOLs. Further, Insys, through its sales representatives
17
                   and other marketing efforts, deceptively promoted Subsys as safe and
18
19                 appropriate for uses such as neck and back pain, without disclosing the lack

20                 of approval or evidence for such uses, and misrepresented the appropriateness
21                 of Subsys for treatment of those conditions. Insys further implemented a
22
                   kickback scheme wherein it paid prescribers for fake speakers programs in
23
                   exchange for prescribing Subsys.
24
25              f. Defendants Actavis and Mallinckrodt made and/or disseminated deceptive

26                 statements, including, but not limited to, the following: (a) promotion of use
27


     COMPLAINT - 148


          Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 153 of 161
 1                      of opioids to treat chronic non-cancer pain to prescribers throughout the

 2                      country and in Alaska through in-person detailing; (b) advertising that opioids
 3
                        were safe and effective for the long-term treatment of chronic non-cancer pain
 4
                        and that opioids improved quality of life; and (c) advertising that concealed
 5
                        the risk of addiction in the long-term treatment of chronic non-cancer pain.
 6
 7              451.    Manufacturer Defendants knew or reasonably should have known that their

 8   statements were untrue, and they failed to correct these misrepresentations and omissions. The
 9
     misrepresentations and omissions were recklessly or negligently made.
10
                452.    Manufacturer Defendants made those misrepresentations and omissions in an
11
     intentional effort to deceive health care providers, physicians, and the general public throughout
12
13   the United States and Alaska. Manufacturer Defendants intended that healthcare providers,

14   physicians, and the public would rely on these statements and omissions.
15              453.    Manufacturer Defendants knew or reasonably should have known that the
16
     statements and omissions would and did, in fact, deceive physicians, health care providers, their
17
     patients, and the public throughout the United States, including Alaska, including physicians and
18
19   other health care providers serving the Plaintiff and its patients. These deceptive acts had the

20   intent and effect of inducing over-prescription, over-reliance, and over-use of prescription
21   opioids.
22
                454.    As a direct      and proximate result        of   Manufacturer    Defendants’
23
     misrepresentations and material omissions, the Plaintiff has suffered and continues to suffer
24
25   damages in an amount to be determined in this litigation.

26
27


     COMPLAINT - 149


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 154 of 161
 1           COUNT 9: VIOLATIONS OF THE ALASKA UNFAIR TRADE PRACTICES
                           AND CONSUMER PROTECTION ACT
 2                                 AS 45.50.471, et seq.
                                 (Against All Defendants)
 3
 4              455.    The Plaintiff incorporates by reference all preceding paragraphs of this

 5   Complaint as if fully set forth herein and further alleges as follows.
 6
                456.    The Alaska Unfair Trade Practices and Consumer Protection Act is codified at
 7
     AS 45.50.471 et seq. (UTPA).
 8
                457.    The UTPA prohibits unfair methods of competition and unfair or deceptive
 9
10   acts or practices in the conduct of trade or commerce.

11              458.    All Defendants are engaged in trade or commerce in the State of Alaska.
12
                459.    Defendants violated the UTPA by engaging in deceptive trade practices
13
     through the marketing, advertising, and distribution of opioids. These violations include:
14
                    a. Representing that prescription opioids have sponsorship, approval,
15
16                      characteristics, ingredients, uses, benefits, or quantities that they do not have,

17                      in violation of AS 45.50.47 l(b)(4);
18                  b. Disparaging the goods, services, or business of another by false or misleading
19
                        representation of fact, in violation of AS 45.50.471(7);
20
                    c. Engaging in other conduct creating a likelihood of confusion or of
21
22                      misunderstanding and which misled, deceived, or damaged a buyer or a

23                      competitor in connection with the sale or advertisement of goods or services,
24                      in violation of AS 45.50.471(b)(11); and
25
                    d. Using or employing deception, fraud, false pretense, false promise,
26
                        misrepresentation, or knowingly concealing, suppressing, or omitting a
27


     COMPLAINT - 150


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 155 of 161
 1                  material fact with intent that others rely upon the concealment, suppression, or

 2                  omission in connection with the sale or advertisement of goods or services, in
 3
                    violation of AS 45.50.471(b)(12).
 4
             460.   The violations include, but are not limited to, deceptively and misleadingly:
 5
                a. Denying that pain patients would become addicted to opioids;
 6
 7              b. Omitting that opioids are highly addictive and may result in overdose or death;

 8              c. Claiming that signs of addiction were “pseudo-addiction” reflecting
 9
                    undertreated pain, and should be responded to with more opioids;
10
                d. Claiming that the risk of addiction to opioids could be managed and avoided
11
                    through risk screening tools and other strategies;
12
13              e. Claiming that opioid doses can be increased, without disclosing the greater

14                  risks of addiction, other injury, or death at higher doses;
15              f. Misleadingly comparing opioids and NSAIDs, including overstating the risks
16
                    of NSAIDs and citing risks of NSAIDs without disclosing risks of opioids;
17
                g. Claiming that opioids are an appropriate treatment for chronic pain, and failing
18
19                  to disclose the lack of long-term evidence for their use;

20              h. Claiming chronic opioid therapy would improve patients' function and quality
21                  of life;
22
                i. Claiming that “extended release” opioids provided long-lasting pain relief,
23
                    and failing to disclose that they do not for many patients;
24
25              j. Claiming abuse-deterrent opioids reduce addiction and abuse and are safer

26                  than other opioids, and failing to disclose that they do not limit oral abuse, can
27


     COMPLAINT - 151


          Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 156 of 161
 1                         be defeated with relative ease, and may increase overall abuse; and

 2                   k. Promoting themselves as cooperating with law enforcement and taking any
 3
                           available steps to prevent opioid abuse.
 4
                 461.      These deceptive acts and practices had the capacity and tendency to deceive
 5
     and were capable of being interpreted in a misleading way. In fact, these deceptive acts and
 6
 7   practices were reasonably calculated to deceive, and did in fact deceive, medical professionals

 8   and the public at large for the purposes of increasing Defendants’ profits for the manufacturing
 9
     and distributing of opioids.
10
                 462.      Defendants’ acts and practices were also unfair under AS 45.50.471(a). These
11
     acts or practices, which relied on deceptive marketing and other misrepresentation to promote
12
13   addictive drugs that patients would be unable to stop taking, were immoral, unethical, oppressive,

14   or unscrupulous, caused substantial injury to consumers and businesses, and violated public
15   policy, including, among others, the State of Alaska’s efforts to curb the opioid epidemic (which
16
     has become so severe that Governor Walker issued a Declaration of Disaster due to a statewide
17
     “public health emergency”) and the policy, reflected in 21 U.S.C. 823(e); 21 C.F.R. 1301.74(b)
18
19   and AS 17.30.020 & 17.30.080, aimed at reducing diversion and requiring reporting of suspicious

20   orders of opioids.
21               463.      Defendants’ acts and practices also constituted unfair competition. At all
22
     times relevant to this Complaint, Defendants promoted opioids as superior to other competing
23
     analgesics, such as NSAIDs, and exaggerated the risks of NSAIDs while ignoring risks of adverse
24
25   effects of opioids.

26               464.      As a direct result of the foregoing deceptive acts and practices, Defendants
27


     COMPLAINT - 152


             Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 157 of 161
 1   obtained income, profits, and other benefits that they would not otherwise have obtained.

 2              465.    The Plaintiff has suffered actual damages, including an ascertainable loss of
 3
     money or property, as a result of Defendants’ conduct, in violation of AS 45.50.471. The Plaintiff
 4
     has paid significant sums of money treating eligible patients for opioid-related conditions, and
 5
     has incurred other costs to address the opioid epidemic as described in this Complaint.
 6
 7              466.    Pursuant to A.S. 45.50.531 and A.S. 45.50.537, the Plaintiff is entitled to

 8   actual and treble damages in amounts to be determined at trial, attorneys’ fees and costs, and other
 9
     relief the court considers necessary and proper.
10
                             COUNT 10: STRICT PRODUCTS LIABILITY
11                           DESIGN DEFECT AND FAILURE TO WARN
                                  (Against Manufacturer Defendants)
12
13              467.    The Plaintiff incorporates by reference all preceding paragraphs of this

14   Complaint as if fully set forth herein and further alleges as follows.
15              468.    At all times material and relevant to this action, Manufacturer Defendants’
16
     opioids were defective in design and failed to perform as safely as an ordinary consumer would
17
     expect when used in an intended or reasonably foreseeable manner because: (1) Manufacturer
18
19   Defendants’ opioids carried far greater risk and actual rate of addiction than the public was lead

20   to believe; (2) Manufacturer Defendants’ opioids failed to provide functional improvement for
21   chronic pain patients and caused side effects, including addiction, that diminished their function
22
     and quality of life; and (3) Purdue’s OxyContin failed to provide the 12-hour relief promised,
23
     and its end-of-dose failure fueled addiction and abuse.
24
25              469.    Under the circumstances, which include Manufacturer Defendants’ unfair and

26   deceptive marketing and their failure to change their opioids’ labels to account for post-
27


     COMPLAINT - 153


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 158 of 161
 1   marketing information, the Manufacturer Defendants failed to provide adequate warnings that:

 2   (a) clearly indicated the scope of the risk or danger posed by their opioids; (b) reasonably
 3
     communicated the extent or seriousness of harm that could result from this risk or danger; and
 4
     (c) were conveyed in a manner that would alert a reasonably prudent person.
 5
                 470.    Manufacturer Defendants actually knew of the defective nature of their
 6
 7   opioids, but continued to market and sell them without proper warning, and with

 8   misrepresentations and omissions that contradicted and undermined their drug labels, in order to
 9
     increase sales and profits, in conscious disregard for the foreseeable harm caused by these drugs.
10
                 471.    Manufacturer Defendants knew their opioids would be used by the consumer
11
     without inspection for defect and that physicians, health care providers and patients would rely
12
13   on Defendants' representations that the product was safe.

14               472.    As a proximate cause and legal result of Manufacturer Defendants’ opioids’
15   failure to perform as reasonably expected and Manufacturer Defendants’ failure to appropriately
16
     warn of known and reasonably knowable dangers associated with the use of their opioids, the
17
     Plaintiff has suffered and will continue to suffer damages as outlined in this Complaint.
18
19                                       PRAYER FOR RELIEF

20          WHEREFORE, the Plaintiff respectfully requests judgment in its favor granting the
21   following relief:
22
            a)      Entering Judgment in favor of the Plaintiff in a final order against each of the
23
                    Defendants;
24
25          b)      An award of actual, compensatory, consequential, and incidental damages in an

26                  amount to be determined at trial;
27


     COMPLAINT - 154


            Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 159 of 161
 1        c)    An award of all damages resulting from Defendants’ violation of 18 U.S.C. §

 2              1962(c) and (d), including prejudgment interest, the sum trebled pursuant to 18
 3
                U.S.C. § 1962(c);
 4
          d)    An Order obligating Defendants to disgorge all revenues and profits derived from
 5
                their scheme;
 6
 7        e)    An Order ordering that Defendants compensate the Plaintiff for past and future

 8              costs to abate the ongoing public nuisance caused by the opioid epidemic;
 9
          f)    An Order ordering Defendants to fund an “abatement fund” for the purposes of
10
                abating the public nuisance;
11
          g)    Injunctive relief prohibiting Defendants from continuing their wrongful conduct;
12
13        h)    An Order that the conduct alleged herein violates the Alaska UTPA and that the

14              Plaintiff is entitled to treble damages pursuant to the Alaska UTPA;
15        i)    An award of the Plaintiff’s costs, including reasonable attorney’s fees, pursuant
16
                to 18 U.S.C. § 1964(c) and/or any applicable provision of law, including the
17
                Alaska UTPA;
18
19        j)    Pre- and post-judgment interest as allowed by law; and

20        k)    Any other relief deemed just, proper, and/or equitable.
21
22
23
24
25
26
27


     COMPLAINT - 155


          Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 160 of 161
 1          PLAINTIFF DEMANDS A JURY TRIAL ON ALL CLAIMS SO TRIABLE

 2
     DATED: October 16, 2018
 3
 4
 5
                                        By:   s/ Geoffrey D. Strommer
 6
                                        Geoffrey D. Strommer (AK Bar # 0911044)
 7                                      Dawn E. Winalski (AK Bar # 1311107)
 8                                      Edmund C. Goodman (pro hac vice admission
                                        pending)
 9                                      HOBBS, STRAUS, DEAN & WALKER, LLP
                                        516 SE Morrison Street, Suite 1200
10                                      Portland, OR 97214
11                                      Phone: (503) 242-1745
                                        Fax: (503) 242-1072
12                                      Email: gstrommer@hobbsstraus.com
                                        Email: dwinalski@hobbsstraus.com
13                                      Email: egoodman@hobbsstraus.com
14
15                                      Attorneys for Norton Sound Health Corporation
16
17
18
19
20
21
22
23
24
25
26
27


     COMPLAINT - 156


           Case 3:18-cv-00247-JWS Document 1 Filed 10/17/18 Page 161 of 161
